Exhibit 10.1

 

PURCHASE AGREEMENT

 

 

By and Among

 

 

Geokinetics Inc.

 

and

 

Certain direct and indirect wholly-owned

subsidiaries of Geokinetics Inc.

 

and

 

 

Petroleum Geo-Services ASA

 

 

and

 

 

Certain direct and indirect wholly-owned

subsidiaries of Petroleum Geo-Services ASA

 

 

Dated December 3, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. PURCHASE AND SALE

2

Section 1.1

Transfer of Purchased Assets and Purchased Securities

2

Section 1.2

Excluded Assets

4

Section 1.3

Purchase Price

5

Section 1.4

Payment of Purchase Price

5

Section 1.5

Assumption of Liabilities

6

Section 1.6

Determination of Final Cash Consideration

7

Section 1.7

Post-Closing Cash Consideration Adjustment

8

ARTICLE II. REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

8

Section 2.1

Organization

8

Section 2.2

Authority

8

Section 2.3

Consents and Approvals; No Violation

9

ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING THE BUSINESS AND THE
BUSINESS OWNING ENTITIES

9

Section 3.1

Organization and Qualification

9

Section 3.2

Capitalization and Ownership

11

Section 3.3

Consents and Approvals; No Violation

12

Section 3.4

Seller Financial Statements

12

Section 3.5

Absence of Undisclosed Liabilities

13

Section 3.6

Absence of Certain Changes

13

Section 3.7

Taxes

15

Section 3.8

Litigation

17

Section 3.9

Employee Benefit Plans; ERISA

18

Section 3.10

Environmental Liability

20

Section 3.11

Compliance with Applicable Laws; Customs

21

Section 3.12

Insurance

22

Section 3.13

Labor Matters; Employees

22

Section 3.14

Permits

23

Section 3.15

Material Contracts

23

Section 3.16

Intellectual Property

25

Section 3.17

Accounts Receivable

27

Section 3.18

Inventory

28

Section 3.19

Sufficiency of Assets

28

Section 3.20

Real Property

28

Section 3.21

Equipment and Other Personal Property

28

Section 3.22

Transactions with Affiliates

29

Section 3.23

Brokers

29

Section 3.24

Securities Act Representations

29

Section 3.25

Bank Accounts

30

Section 3.26

Information Supplied in Geokinetics Offering Documents

30

Section 3.27

Exclusivity of Representations and Warranties

30

Section 3.28

Investigation by the Sellers; No Reliance; Purchasers’ Liability

30

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING GEOKINETICS AND ITS
SUBSIDIARIES

31

Section 4.1

Organization and Qualification

31

Section 4.2

Capitalization

31

Section 4.3

Authority

32

Section 4.4

Consents and Approvals; No Violation

33

Section 4.5

Geokinetics SEC Reports

33

Section 4.6

Geokinetics Financial Statements

35

Section 4.7

Absence of Undisclosed Liabilities

35

Section 4.8

Absence of Certain Changes

35

Section 4.9

Compliance with Applicable Laws

35

Section 4.10

Independent Accountants

35

Section 4.11

No Material Actions or Proceedings

36

Section 4.12

Intellectual Property Rights

36

Section 4.13

All Necessary Permits, etc.

36

Section 4.14

Title to Properties

36

Section 4.15

Taxes

36

Section 4.16

Investment Company

37

Section 4.17

Insurance

37

Section 4.18

No Unlawful Contributions or Other Payments

37

Section 4.19

Compliance with Environmental Laws

37

Section 4.20

ERISA Compliance

38

Section 4.21

Sarbanes-Oxley Act

38

Section 4.22

Disclosure Controls and Procedures

38

Section 4.23

Foreign Corrupt Practices Act

39

Section 4.24

Solvency

39

Section 4.25

Availability of Funds

39

Section 4.26

Geokinetics Offering Documents

40

Section 4.27

Brokers

40

Section 4.28

Investigation by the Purchasers; No Reliance; Sellers’ Liability

40

ARTICLE V. CONDUCT OF BUSINESS PENDING THE CLOSING; OTHER AGREEMENTS

41

Section 5.1

Conduct of Business by the Business Owning Entities Pending the Closing

41

Section 5.2

Conduct of Business by Geokinetics Pending the Closing

43

Section 5.3

Access to Information; Confidentiality

43

Section 5.4

Further Assurances

44

Section 5.5

Expenses

44

Section 5.6

Cooperation

45

Section 5.7

Publicity

45

Section 5.8

Additional Actions

46

Section 5.9

Filings; Competition Laws

46

Section 5.10

Consents

47

Section 5.11

Geokinetics Board of Directors

47

Section 5.12

Preemptive Rights

48

Section 5.13

Stock Exchange Listing

49

Section 5.14

Employee Matters

49

 

ii

--------------------------------------------------------------------------------


 

Section 5.15

Notice of Certain Events

54

Section 5.16

Termination of Inter-company Indebtedness

55

Section 5.17

Performance Bonds

55

Section 5.18

Resignation of Directors

56

Section 5.19

Utilities and Assessments; Other Allocations

56

Section 5.20

Condition to Transfer of Contracts

56

Section 5.21

Mail Received After Closing

58

Section 5.22

Refunds and Remittances

58

Section 5.23

Use of Name; Removal of Name from Signage

58

Section 5.24

Supplies; Email Addresses

59

Section 5.25

Powers of Attorney

59

Section 5.26

Financing of the Transaction

59

ARTICLE VI. CONDITIONS TO CONSUMMATION OF THE PURCHASE

62

Section 6.1

The Closing

62

Section 6.2

Conditions to the Obligation of Each Party

63

Section 6.3

Conditions to the Obligations of Purchasers

63

Section 6.4

Conditions to the Obligations of Sellers

64

Section 6.5

Deliveries at Closing

64

ARTICLE VII. INDEMNIFICATION AND SURVIVAL

66

Section 7.1

Indemnification by Sellers

66

Section 7.2

Indemnification by Purchasers

66

Section 7.3

Limits on Indemnification

67

Section 7.4

Intentionally Omitted

68

Section 7.5

Indemnification Procedures

68

Section 7.6

Waiver of Certain Damages

69

Section 7.7

Exclusive Remedy

69

Section 7.8

Survival of Representations and Warranties

70

Section 7.9

Survival of Covenants

70

Section 7.10

Expiration of Survival Period

70

Section 7.11

No Duplication

70

Section 7.12

As Is and Where Is

70

ARTICLE VIII. TERMINATION

71

Section 8.1

Termination

71

Section 8.2

Liability Upon Termination

71

ARTICLE IX. DEFINED TERMS

71

Section 9.1

Defined Terms

71

ARTICLE X. TAX MATTERS

85

Section 10.1

Tax Indemnifications

85

Section 10.2

Tax Returns

87

Section 10.3

Contest Provisions

88

Section 10.4

Transfer Taxes

89

Section 10.5

Value Added Taxes

89

Section 10.6

Tax Sharing Agreements and Arrangements

90

Section 10.7

Section 338 Elections

90

Section 10.8

Tax Refunds

90

Section 10.9

Additional Tax Indemnifications

91

 

iii

--------------------------------------------------------------------------------


 

Section 10.10

Assistance and Cooperation

91

Section 10.11

Survival

92

Section 10.12

Conflict

92

ARTICLE XI. MISCELLANEOUS

92

Section 11.1

Notices

92

Section 11.2

Severability

93

Section 11.3

Assignment

93

Section 11.4

Interpretation

93

Section 11.5

Counterparts

94

Section 11.6

Entire Agreement

94

Section 11.7

Governing Law

94

Section 11.8

Submission to Jurisdiction

94

Section 11.9

Attorneys’ Fees

94

Section 11.10

No Third Party Beneficiaries

94

Section 11.11

Authorization

94

Section 11.12

Disclosure Schedules

96

Section 11.13

Extensions, Waivers, Etc.

96

Section 11.14

Specific Performance

96

Section 11.15

Parent Assurances

96

Section 11.16

Agreement with Series B Holders

97

Section 11.17

Purchase Price Allocation

97

Section 11.18

Control of Operations

98

Section 11.19

Additional Sellers and Purchasers

98

Section 11.20

Additional Services Agreement

98

 

EXHIBITS

Exhibit A - Form of Assignment and Assumption Agreement

Exhibit B - Form of Transition Services Agreement

Exhibit C - Form of License Agreement

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) dated December 3, 2009 (the
“Effective Date”), by and among Geokinetics Inc., a Delaware corporation
(“Geokinetics”), the direct and indirect subsidiaries of Geokinetics listed in
Section 1.1 of the Seller Disclosure Schedule and identified therein as
purchasers (together with Geokinetics, each a “Purchaser” and collectively, the
“Purchasers”), Petroleum Geo-Services ASA, a Norwegian corporation (“PGS”), and
the direct and indirect subsidiaries of PGS listed in Section 1.1 of the Seller
Disclosure Schedule and identified therein as sellers (together with PGS, each a
“Seller” and collectively, the “Sellers”).  Certain terms used in this Agreement
are defined in Article IX.

 

WHEREAS, PGS, directly or indirectly, owns all of the capital stock or other
equity securities of the entities named below (each a “Purchased Entity” and
collectively, the “Purchased Entities”), which are or will be as of the Closing
Date engaged solely in the Business:

 

PGS Onshore, Inc.

 

PGS Onshore (Canada), Inc.

 

PGS Mexicana, S.A. de C.V.

 

PGS Administración y Servicios, S.A. de C.V.

 

PGS Exploration Morocco SARL

 

PGS (Malta) Holdings Ltd.

 

PGS Malta, Ltd.

 

PGS Onshore Peru S.A.C.

 

PGS Onshore Services S.A.C.

 

WHEREAS, each Seller identified in Section 1.1 of the Seller Disclosure Schedule
as a “Securities Seller” (each a “Securities Seller” and collectively, the
“Securities Sellers”) owns as of the Effective Date the number of shares of
capital stock or other equity interests in the Purchased Entity set forth
opposite such Securities Seller’s name in Section 1.1 of the Seller Disclosure
Schedule (such shares and equity interests, together with all additional shares
and equity interests issued by the Purchased Entities prior to the Closing Date
pursuant to Section 5.16, the “Purchased Securities”);

 

WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, each Securities Seller desires to sell to the Purchaser listed
opposite such Purchased Entity’s name in Section 1.1 of the Seller Disclosure
Schedule, the Purchased Securities owned by such Securities Seller, and such
Purchaser desires to purchase such Purchased Securities;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, following the purchase and sale of the Purchased Securities by Sellers
to Purchasers, Purchasers will own, beneficially and of record, all of the
issued and outstanding equity interests of each Purchased Entity, either
directly or indirectly through ownership of another Purchased Entity;

 

WHEREAS, each Seller identified in Section 1.1 of the Seller Disclosure Schedule
as an “Asset Seller” (each an “Asset Seller” and collectively, the “Asset
Sellers”) owns assets used in the Business; and

 

WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, each Asset Seller desires to sell to the Purchaser listed opposite
such Asset Seller’s name in Section 1.1 of the Seller Disclosure Schedule the
assets owned by such Asset Seller and used primarily in the Business, and such
Purchaser desires to purchase such assets.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained in this Agreement, the parties hereto agree
as follows:

 

ARTICLE I.
PURCHASE AND SALE

 

Section 1.1            Transfer of Purchased Assets and Purchased Securities. 
Upon the terms and subject to the conditions contained in this Agreement, on the
Closing Date, (i) each Securities Seller shall sell, assign, convey, deliver and
transfer, free and clear of all Liens, all of the Purchased Securities held by
such Securities Seller in each applicable Purchased Entity as of the Closing
Date to the applicable Purchaser(s) listed opposite such Purchased Entity’s name
in Section 1.1 of the Seller Disclosure Schedule, and each applicable Purchaser
shall purchase the applicable Purchased Securities, and (ii) each Asset Seller
shall sell, assign, convey, deliver and transfer, free and clear of all Liens,
except for those Liens that constitute Assumed Liabilities and except for
Permitted Liens, to the applicable Purchaser listed opposite such Asset Seller’s
name in Section 1.1 of the Seller Disclosure Schedule, and the applicable
Purchaser shall purchase from each Asset Seller, all of such Asset Seller’s
right, title and interest as of the Closing Date in the tangible and intangible
property and assets used primarily by such Asset Seller in the Business (except
for the Excluded Assets), including, without limitation, all Contracts, contract
rights and property (real, personal and mixed) in which such Asset Seller has
any right, title or interest and that are used primarily in the Business (the
“Purchased Assets” and, together with the Purchased Securities, the
“Property”).  Without limiting the generality of the preceding sentence, the
Purchased Assets shall include the following (each of which following described
items being limited to the extent the item is attributable to, or is used
primarily in, the Business), other than the Excluded Assets:

 

(a)           All such Asset Seller’s interest in owned, leased or rented real
property described or listed in Section 1.1(a) of the Seller Disclosure Schedule
(“Real Property”);

 

(b)           All such Asset Seller’s personal property (other than Intellectual
Property) and equipment (“Personal Property”), including vehicles, boats and
other mechanical equipment, owned or leased, including without limitation, all
of the property and equipment listed or described in Section 1.1(b) of the
Seller Disclosure Schedule

 

2

--------------------------------------------------------------------------------


 

reflecting such items as of the date of the Most Recent Balance Sheet (less any
items used or consumed or abandoned in the ordinary course of the Business
between the date of the Most Recent Balance Sheet and the Closing Date), and all
additions thereto and replacements thereof as are made in the ordinary course of
the Business or are required by the provisions of this Agreement;

 

(c)           All such Asset Seller’s Inventories, wherever located;

 

(d)           All such Asset Seller’s Contracts, including, without limitation,
those listed opposite such Asset Seller’s name in Section 1.1(d) of the Seller
Disclosure Schedule, which in any case are not fully performed as of the Closing
Date;

 

(e)           All such Asset Seller’s Accounts Receivable not collected by such
Asset Seller as of the Closing Date;

 

(f)            All such Asset Seller’s Intellectual Property, including the
Intellectual Property listed opposite such Asset Seller’s name in
Section 1.1(f) of the Seller Disclosure Schedule;

 

(g)           All books and records of such Asset Seller, including all files,
records and logs, as well as all of such Asset Seller’s counterparts of all
Contracts and such Asset Seller’s counterparts or originals of all documents of
title relating to the Purchased Assets; provided, however, that the Sellers
shall be entitled to retain copies of any such books and records (1) with
respect to Taxes, (2) constituting Tax Returns relating to the Property or the
Business or (3) reasonably required by Sellers for purposes of Tax Audits, other
audits or other business purposes;

 

(h)           All customer and supplier lists, sales records, working files of
correspondence with customers and suppliers (both actual and prospective),
equipment maintenance and warranty information, operating manuals, personnel
records of employees and any other reports, promotional materials, marketing
studies and other documents of such Asset Seller;

 

(i)            All stationery, purchase orders, forms, film, supplies, labels,
catalogs, brochures, art work, photographs, advertising material and similar
items of such Asset Seller;

 

(j)            All Permits that are held by such Asset Seller, to the extent the
same are transferable;

 

(k)           All rights of each Asset Seller to causes of action, lawsuits, set
offs, judgments, claims, demands and all rights to manufacturers’ warranties and
indemnities, to the extent assignable of any nature, and all claims of each
Asset Seller, including insurance claims, whether choate or inchoate, known or
unknown, contingent or non-contingent; and

 

(l)            All prepaid claims, prepaid expense items and deferred charges,
credits, advanced payments, security and other deposits made to any Person;
provided that all such items appear or are included in the Final Closing Balance
Sheet.

 

3

--------------------------------------------------------------------------------


 

Section 1.2            Excluded Assets.  Notwithstanding Section 1.1, the
Sellers reserve and do not sell or transfer any right, title or interest in or
to the assets set forth below, including assets listed below that are owned by a
Purchased Entity or a Subsidiary of a Purchased Entity (collectively, the
“Excluded Assets”), and, subject to Section 5.20(b) the Purchased Entities and
their Subsidiaries shall distribute or otherwise transfer the Excluded Assets at
or before the Closing Date.  The Excluded Assets shall not be considered part of
the Purchased Assets or part of the Property:

 

(a)           cash and cash equivalents or restricted cash of any Asset Seller
on hand or on deposit, whether on or after the Closing Date and any cash, cash
equivalents or restricted cash of a Purchased Entity (other than cash, cash
equivalents or restricted cash that Purchasers and Sellers agree not to
distribute or to retain);

 

(b)           all receivables owed to a Business Owning Entity by a PGS
Affiliate (other than a Purchased Entity or a Subsidiary of a Purchased Entity);

 

(c)           any assets, including any Intellectual Property, used primarily in
providing electromagnetic services and not used primarily in connection with the
Business;

 

(d)           any Intellectual Property of the Asset Sellers that is not used
primarily in connection with the Business, including the Intellectual Property
identified in Section 1.2(d) of the Seller Disclosure Schedule;

 

(e)           any rights to use the names “Petroleum Geo-Services” or “PGS” or
any derivative thereof or any trade names, trademarks, service marks,
identifying logos or any application or registration thereof including or
comprising the terms “Petroleum Geo-Services” or “PGS” or any derivative thereof
or any term confusingly similar thereto or related goodwill;

 

(f)            all loans to employees other than normal travel or expense
allowances;

 

(g)           all insurance policies, rights thereunder, prepaid premiums
relating to insurance policies and proceeds from any insurance policies, that
are not related to the Business and all such items that related to the Business
to the extent relating to periods after the Closing Date;

 

(h)           all personnel and other records that any Seller is required by Law
to retain in its possession; provided, however, that Purchasers shall be
provided copies of any such personnel and other records pertaining to any
employee, contractor, consultant and temporary employee who becomes an employee,
contractor or consultant of a Purchaser pursuant to this Agreement;

 

(i)            any rights or claims of any Business Owning Entity against or
with respect to any PGS Affiliates (other than a Purchased Entity or a
Subsidiary of a Purchased Entity) and any other benefit or amount owed by any
such Affiliate to any Business Owning Entity;

 

(j)            rights in connection with and assets of Plans;

 

4

--------------------------------------------------------------------------------


 

(k)           any computer or telecommunications network or equipment of PGS or
any of its Affiliates (other than any Purchased Entity or a Subsidiary of a
Purchased Entity), the use of which is made available to the Business by PGS and
its Affiliates through a shared use or similar arrangement;

 

(l)            all rights, including all rights of recovery and proceeds from
settlement associated with the Legal Action relating to Marsh Island (Cause
No. 2007-65726);

 

(m)          any Tax-related receivable, refund or other asset owed to PGS or
any of its Affiliates relating to prior operations in Saudi Arabia or any
interest in such receivable;

 

(n)           all assets, properties and rights used in the conduct of the
Business (i) by the Kazakhstan branch of PGS Onshore, Inc. and (ii) in India and
in Bolivia;

 

(o)           all rights to the equity interests held by PGS or one of its
Affiliates in PGS Servicios C.A., PGS Venezuela de C.A. and PGS Onshore
(Algeria) EURL; and

 

(p)           rights of Sellers under this Agreement and other agreements and
documents entered into in connection with the Transactions.

 

Section 1.3            Purchase Price.  The purchase price for the Property
(“Purchase Price”) shall be the Cash Consideration, the Share Consideration and
the assumption of the Assumed Liabilities.

 

Section 1.4            Payment of Purchase Price.  At least four (4) Business
Days prior to the Closing Date (or such other time as agreed to by the
Purchasers and the Sellers), the Sellers shall prepare in good faith a
statement, in accordance with GAAP, and applied on a basis consistent with the
preparation of the Business Financial Statements, (a) containing (i) an estimate
of Net Working Capital immediately prior to the Closing (“Estimated Net Working
Capital”), and (ii) total Funded Indebtedness anticipated to be outstanding
immediately prior to the Closing (“Estimated Funded Indebtedness”), and
(b) containing the resulting calculation of the Estimated Cash Consideration. At
the Closing: (x) each Purchaser shall pay its share of the Estimated Cash
Consideration to the Sellers by wire transfer of immediately available funds to
such account or accounts as Sellers shall specify to Geokinetics not less than
two (2) Business Days prior to the Closing Date, and (y) Geokinetics shall
deliver the Share Consideration to the appropriate Sellers by delivering
certificates representing the Share Consideration in such amounts and in the
name of such Sellers as PGS shall specify to Geokinetics not less than two
(2) Business Days prior to the Closing Date.  Because the Sellers have elected
to pay any applicable Mexican Income Taxes resulting from this Agreement on a
net income basis rather than on a gross income basis, all payments of Purchase
Price hereunder will be free of and without deduction or withholding for, or on
account of, any Mexican Taxes provided the Sellers comply with the requirements
set forth below.  The Sellers will duly and timely comply with all applicable
requirements under Mexican Tax Laws to pay Mexican Income Taxes imposed on the
Sellers’ gain, if any, on the sale of the Purchased Securities on a net income
basis (or report loss, if any, on such sale), including, but not limited to:
(i) appointing a legal representative in Mexico by granting a power of attorney;
(ii) obtaining a tax opinion (“dictamen fiscal”) prepared by a duly certified
public accountant; (iii) filing a tax return within 15 business days after
Closing and

 

5

--------------------------------------------------------------------------------


 

(iv) filing a tax opinion, with a copy of the power of attorney appointing the
legal representative, within 30 days after filing the tax return.  The Sellers
will deliver to Geokinetics within 60 days after Closing copies of (i) the power
of attorney appointing the legal representative; (ii) the above specified tax
return and (iii) the above specified tax opinion.

 

Section 1.5            Assumption of Liabilities.

 

(a)           Each Purchaser hereby agrees that at the Closing it will assume
and undertake to pay, satisfy and discharge on a timely basis without default
all obligations and liabilities of each Asset Seller primarily related to the
Property or the Business, from and after the Closing Date, arising from or in
connection with (i) the written terms of Contracts included in the Purchased
Assets listed in this Agreement or the Seller Disclosure Schedule or not
required to be listed by the terms of this Agreement or entered into by an Asset
Seller after the Effective Date in accordance with the terms of this Agreement;
(ii) all other obligations and liabilities arising from or in connection with
Contracts not included in subsection 1.5(a)(i), provided that such obligations
and liabilities do not exceed in the aggregate $100,000; and (iii) those
liabilities or obligations (other than (x) indebtedness owed to any PGS
Affiliate and (y) any accounts payable owed to any PGS Affiliate) related to the
Property or the Business and that are set forth on the face of the Most Recent
Business Balance Sheet, subject to addition and changes in accordance with the
terms of this Agreement, or incurred in the ordinary course of the Business
between the date of such balance sheet and the Closing Date (all liabilities and
obligations described in subsection 1.5(a)(i), (ii) and (iii) are referred to
collectively as “Assumed Liabilities”); provided, however, that no Purchaser
shall assume or be liable for any accounts payable owed to any PGS Affiliate or
for claims arising out of or in connection with defaults under Contracts, to the
extent such defaults existed at the Closing Date.

 

(b)           Except for the Assumed Liabilities, each Purchaser shall not
assume any liability or obligation of any Asset Seller, fixed or contingent,
disclosed or undisclosed, or any liability for any claims, debts, defaults,
duties, obligations or liabilities of any Asset Seller of any kind or nature,
whether known or unknown, contingent or fixed, all of which, to the extent that
such liabilities, fixed or contingent, known or unknown, exist on the Closing
Date, regardless of when the claim is made (“Retained Liabilities”), and such
Retained Liabilities shall be retained by the Asset Sellers. No Purchaser shall
be required to defend any Legal Action arising out of any act, event or
transaction occurring prior to the Closing Date, in connection with the
ownership or operation of the Purchased Assets by the Asset Sellers except for
Assumed Liabilities, and the Asset Sellers shall, and each Asset Seller hereby
agrees, to satisfy in due course all Retained Liabilities, except those being
contested or denied by a Seller in good faith.  Without limiting the generality
of the foregoing, Sellers shall be responsible for any expenses incurred after
the Closing Date related to the Excluded Assets.

 

(c)           Prior to Closing, each Purchased Entity and each Subsidiary of a
Purchased Entity will cause the Unrelated Liabilities to be satisfied and
discharged, or to be assumed by a Seller or another Subsidiary of PGS (other
than a Purchased Entity or a Subsidiary of a Purchased Entity), without any
future obligation on the Purchased Entity or the Subsidiaries of the Purchased
Entities. No Purchased Entity or Subsidiary of a Purchased

 

6

--------------------------------------------------------------------------------


 

Entity shall be required to defend any Legal Action arising out of an Unrelated
Liability, and each Seller agrees to satisfy in due course any Unrelated
Liability, except those being contested or denied in good faith by a Seller.

 

Section 1.6            Determination of Final Cash Consideration

 

(a)           Closing Balance Sheet.  As soon as practicable following the
Closing Date, but in any event within 60 days thereafter, the Sellers shall
prepare and deliver to Geokinetics on behalf of the Purchasers a balance sheet
of the Business as of the Closing Date (the “Preliminary Closing Balance Sheet”)
and a statement based thereon setting forth the amount of the proposed Final Net
Working Capital, Final Funded Indebtedness and Final Cash and Cash Equivalents,
and the Cash Consideration, in each case, as of immediately prior to Closing,
taking into account the distributions or other transfers of Excluded Assets and
cancellation or satisfaction of the debt and accounts payable owed to PGS or its
Affiliates contemplated by this Agreement, accompanied by a certificate of an
officer of PGS to the effect that the Preliminary Closing Balance Sheet and such
statement has, to his knowledge, been prepared in accordance with the terms of
this Agreement. The Preliminary Closing Balance Sheet shall be prepared in
accordance with GAAP, and applied in a manner consistent with the preparation of
the Business Financial Statements.

 

(b)           Preliminary Closing Balance Sheet Review.  Sellers shall permit
Geokinetics and the accountants representing Geokinetics (the “Geokinetics
Accountants”) to review the Preliminary Closing Balance Sheet.  To facilitate
such review, Geokinetics and the Geokinetics Accountants shall have reasonable
access to all necessary books and records in order to permit the Geokinetics
Accountants to conduct such review.

 

(c)           Binding and Conclusive.

 

(i)            Geokinetics shall have 30 days after the delivery of the
Preliminary Closing Balance Sheet by the Sellers to Geokinetics on behalf of the
Purchasers (such 30-day period, the “Objection Period”) to notify the Sellers in
writing of any and all objections to the Preliminary Closing Balance Sheet (such
written notice, the “Objection Notice”). The Objection Notice shall (a) identify
each item of the Preliminary Closing Balance Sheet to which Geokinetics on
behalf of the Purchasers objects and (b) describe in reasonable detail the
nature of such objection and the Purchasers’ calculation of such disputed item.

 

(ii)           If Geokinetics on behalf of the Purchasers does not deliver an
Objection Notice to the Sellers within the Objection Period, the Preliminary
Closing Balance Sheet shall be binding and conclusive upon, and deemed accepted
by, the Purchasers for the purpose of calculating the Cash Consideration. Any
item of the Preliminary Closing Balance Sheet not objected to by the Objection
Notice shall be deemed to be final and binding.

 

(d)           Objection Notice; Closing Balance Sheet Disputes.  If the
Purchasers deliver an Objection Notice to the Sellers within the Objection
Period, Geokinetics and the Sellers shall, during the 30-day period following
the receipt by the Sellers of the Objection

 

7

--------------------------------------------------------------------------------


 

Notice, use their reasonable best efforts to negotiate in good faith and to
reach agreement on each item of the Preliminary Closing Balance Sheet disputed
pursuant to the Objection Notice. If, during such period, Geokinetics and the
Sellers are unable to reach agreement, they shall immediately thereafter refer
any such unresolved items (any such referred item, a “Disputed Item”) to
Deloitte & Touche LLP or such other U.S. nationally recognized independent
accounting firm as may be approved by the Sellers and Geokinetics (the
“Auditors”), which firm shall render its opinion as to such Disputed Items. 
Based on such opinion, the Auditors will then send to the Sellers and
Geokinetics its written determination of the Disputed Items, which determination
shall be binding and conclusive upon, and deemed accepted by, the parties. The
fees and expenses of the Auditors shall be borne one-half by the Sellers and
one-half by Geokinetics.

 

Section 1.7            Post-Closing Cash Consideration Adjustment

 

(a)           If the Cash Consideration exceeds the Estimated Cash
Consideration, then the Purchasers shall pay to the Sellers the amount of such
excess in cash.

 

(b)           If the Estimated Cash Consideration exceeds the Cash
Consideration, then the Sellers shall pay to the Purchasers the amount of such
excess in cash.

 

(c)           Any payment required to be made pursuant to this Section 1.7 shall
be made by the Purchasers or the Sellers, as applicable, within five Business
Days after the determination of the Cash Consideration.

 

(d)           Any payment required to be made pursuant to this Section 1.7 shall
be allocated among the Sellers and the Purchasers based on a reconciliation
between the Cash Consideration and the Estimated Cash Consideration and a
determination as to the portion of such payment amount, whether owed by Sellers
or Purchasers, attributable to each Asset Seller, each Purchased Entity and each
Subsidiary of a Purchased Entity.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

 

Except as disclosed in the Seller Disclosure Schedule, each Seller, jointly and
severally, represents and warrants to Geokinetics and the Purchasers as follows:

 

Section 2.1            Organization.  Each Seller is duly organized, validly
existing and in good standing (in those jurisdictions where the concept applies)
under the laws of its jurisdiction of formation.

 

Section 2.2            Authority.   Each Seller has full corporate or other
organizational power and authority to execute and deliver this Agreement and any
Ancillary Agreements to which it is or will be a party and to consummate the
Transactions.  The execution, delivery and performance of this Agreement and the
Ancillary Agreements to which each Seller is or will be a party and the
consummation of the Transactions have been duly and validly authorized by all
requisite corporate or other organizational action by each Seller party to this
Agreement, and no other corporate or other organizational proceedings on the
part of any such Seller are necessary to authorize this Agreement and the
Ancillary Agreements to which any such Seller is or will be a

 

8

--------------------------------------------------------------------------------


 

party or to consummate the Transactions.  This Agreement has been, and the
Ancillary Agreements to which each Seller is or will be a party are, or upon
execution will be, duly and validly executed and delivered by each Seller party
to this Agreement and, assuming the due authorization, execution and delivery of
this Agreement and such Ancillary Agreements by the other parties hereto and
thereto, constitutes, or upon execution will constitute, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their respective terms, except for the Enforceability Exception.

 

Section 2.3                    Consents and Approvals; No Violation.   The
execution and delivery by each Seller of this Agreement and the Ancillary
Agreements to which it is a party, the consummation of the Transactions and the
performance by each Seller of its respective obligations hereunder and
thereunder will not:

 

(a)           conflict with any provisions of the certificate of incorporation
or bylaws (or similar organizational document) of such Seller;

 

(b)           except as set forth in Section 2.3(b) of the Seller Disclosure
Schedule, require any consent, waiver, approval, Order, authorization or permit
of, or registration, filing with or notification to, (i) any Governmental
Authority, except for applicable requirements of the HSR Act in the United
States and the Competition Laws in Mexico or (ii) any third party other than a
Governmental Authority, other than such consents, waivers, approvals, Orders,
authorizations and permits the failure of which to obtain would not result in a
Seller Material Adverse Effect; or

 

(c)           except as set forth in Section 2.3(c) of the Seller Disclosure
Schedule, violate the provisions of any Order or Law applicable to any Seller,
except for any violations that would not result in a Seller Material Adverse
Effect.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES REGARDING
THE BUSINESS AND THE BUSINESS OWNING ENTITIES

 

Except as disclosed in the Seller Disclosure Schedule, each Seller, jointly and
severally, represents and warrants to Geokinetics and the Purchasers as follows:

 

Section 3.1            Organization and Qualification.

 

(a)           Each Business Owning Entity is duly organized, validly existing
and (in those jurisdictions where the concept applies) in good standing under
the laws of its jurisdiction of formation, which jurisdiction of formation is
listed in Section 3.1(a) of the Seller Disclosure Schedule.  Each Business
Owning Entity is duly qualified to do business as a foreign Person and (in those
jurisdictions where the concept applies) is in good standing in the
jurisdictions in which the character of such Business Owning Entity’s property
or the conduct of the Business makes such qualification necessary, except in
jurisdictions, if any, where the failure to be so qualified would not result in
a Seller Material Adverse Effect.  The jurisdictions in which the Business
Owning Entities are qualified to conduct the Business as foreign Persons are
listed in Section 3.1(a) of the Seller Disclosure Schedule.  Each Business
Owning Entity has all requisite corporate or other

 

9

--------------------------------------------------------------------------------


 

organizational power and authority to own, use or lease its properties and to
carry on the Business as it is being conducted at the Effective Date.

 

(b)           Section 3.1(b) of the Seller Disclosure Schedule lists the name
and jurisdiction of organization of each Purchased Entity and the jurisdictions
in which each such Purchased Entity is qualified or holds licenses to do
business as a foreign Person as of the Effective Date.  Each of the Purchased
Entities has the requisite organizational power and authority to own, use or
lease its properties and to carry on the Business as it is being conducted at
the Effective Date.

 

(c)           Section 3.1(c) of the Seller Disclosure Schedule lists the name
and jurisdiction of organization of each Subsidiary of a Purchased Entity, the
amount and percentage of the capital stock or other equity interest of such
Subsidiary owned by a Purchased Entity or a Subsidiary of a Purchased Entity and
the jurisdictions in which each such Subsidiary is qualified or holds licenses
to do business as a foreign Person as of the Effective Date.  Each Subsidiary of
a Purchased Entity has the requisite organizational power and authority to own,
use or lease its properties and to carry on its business as it is being
conducted at the Effective Date.  Other than the Purchased Entity’s
Subsidiaries, none of the Purchased Entities beneficially owns or controls,
directly or indirectly, and except for the Purchased Securities, the Property
does not include, 5% or more of any class of equity or similar securities of any
corporation or other organization, whether incorporated or unincorporated.

 

(d)           The Sellers have made available to the Purchasers a complete and
correct copy of the certificate of incorporation and bylaws (or similar
organizational documents) of each of the Purchased Entities and any Subsidiary
of a Purchased Entity, each as amended to the Effective Date, and the
certificate of incorporation and bylaws (or similar organizational documents) as
made available are in full force and effect.  None of the Purchased Entities or
any Subsidiary of a Purchased Entity is in default in any respect in the
performance, observation or fulfillment of any provision of its certificate of
incorporation or bylaws (or similar organizational documents).

 

(e)           The corporate books of each Purchased Entity and each Subsidiary
of a Purchased Entity, including the corporate books related to shareholder
meetings, board of directors’ meetings (if applicable), share registry, and (if
applicable) the variations of capital, which are being delivered to the
applicable Purchaser on the Closing Date, are the true and complete copies of
such books.  All such books comply in all material respects with applicable Law,
include all actions of shareholders and the board of directors, as applicable,
by written consent and all of the meetings of the shareholders and boards of
directors, as applicable, held by the actual shareholders or board of directors
of each such Purchased Entity on or before the Closing Date, along with all
documents presented at and referenced in all such meetings of shareholders or
boards of directors, and all other documents and publications that evidence and
verify the lawful convocation and holding of all such meetings of shareholders
and boards of directors.

 

10

--------------------------------------------------------------------------------


 

Section 3.2            Capitalization and Ownership.

 

(a)           The authorized, issued and outstanding capital stock or other
equity interest of each of the Purchased Entities (including the capital stock
of the Purchased Entities constituted in Mexico and Peru) as of the Effective
Date is listed in Section 3.2 of the Seller Disclosure Schedule.  Section 3.2 of
the Seller Disclosure Schedule lists the record owner of capital stock or other
equity interest issued by each Purchased Entity and describes the type of equity
interest owned and the number of such equity interests owned as of the Effective
Date.  There are no irrevocable proxies with respect to any Purchased Securities
(excluding, for this purpose, shares of any Subsidiary of a Purchased Entity
that is listed as an Excluded Asset), and no equity interest of any Purchased
Entity is or may become required to be issued because of any options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable or
exercisable for, shares of any capital stock or other equity interests of any
Purchased Entity, and except for this Agreement there are no Contracts by which
PGS or any Subsidiary of PGS is or may be bound to issue additional shares of
capital stock of any Purchased Entity or any Subsidiary of a Purchased Entity or
securities convertible into or exchangeable or exercisable for any such capital
stock or other equity interests.  All of the Purchased Securities are, or will
be when issued, validly issued, fully paid and nonassessable and, except as set
forth in Section 3.2 of the Seller Disclosure Schedule, are owned by the
applicable Securities Seller free and clear of all Liens.  Upon delivery by the
Securities Sellers of (i) a communication addressed to each of the Purchased
Entities incorporated in Peru in which the Securities Sellers provide notice of
the transfer of the Purchased Securities in favor of one or more of the
Purchasers and such transfer is registered in the stock ledger of each of the
Purchased Entities incorporated in Peru, or (ii) certificates representing or
other indicia of ownership relating to the Purchased Securities to the
Purchasers, duly endorsed for transfer to a Purchaser, and the notation in the
stock ledger book (Libro de Registro de Acciones) of such ownership or
accompanied by stock powers or similar instruments duly executed by Securities
Sellers, as applicable, and upon payment for such Purchased Securities by a
Purchaser, as contemplated by this Agreement, the Purchasers will own, directly
or indirectly by ownership of a Purchased Entity, all of the issued and
outstanding equity securities of each of the Purchased Entities free and clear
of all Liens, other than Liens created by a Purchaser.

 

(b)           The capital stock and reserves of each Purchased Entity
incorporated in Mexico or Peru complies in all material respects with all
applicable Law. There exists no definitive or provisional share certificates
evidencing the Purchased Securities issued by any Purchased Entity incorporated
in Peru, and there exist no definitive or provisional share certificates
evidencing the Purchased Securities issued by any Purchased Entity incorporated
in Mexico other than or different from the certificates identified in
Section 3.2 of the Seller Disclosure Schedule.  All provisional or definitive
share certificates issued by any Purchased Entity in Mexico or Peru prior to the
issuance of the certificates identified in Section 3.2 of the Seller Disclosure
Schedule have been duly canceled and delivered to the issuing Purchased Entity,
or destroyed in accordance with applicable Law.

 

11

--------------------------------------------------------------------------------


 

Section 3.3            Consents and Approvals; No Violation.   The execution and
delivery by each Seller of this Agreement and the Ancillary Agreements to which
it is a party, the consummation of the Transactions and the performance by each
Seller of its respective obligations hereunder and thereunder will not:

 

(a)           conflict with, violate or result in any breach of any provision of
the certificate of incorporation or bylaws (or similar organizational document)
of any Business Owning Entity;

 

(b)           except as set forth in Section 3.3(b) of the Seller Disclosure
Schedule, result in any violation of or the breach of or constitute a default
(with notice or lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration or guaranteed payments or a loss of a
material benefit under, any of the terms, conditions or provisions of any
Contract to which any Business Owning Entity is a party or by which any Business
Owning Entity or any of their respective properties or assets may be bound,
except for such violations, breaches, defaults, or rights of termination,
cancellation or acceleration, or losses as to which requisite waivers or
consents have been obtained or that, individually or in the aggregate, would not
result in a Seller Material Adverse Effect;

 

(c)           except as set forth in Section 3.3(c) of the Seller Disclosure
Schedule,  violate the provisions of any Order or Law applicable to any Business
Owning Entity, except for such violations as would not, individually or in the
aggregate, result in a Seller Material Adverse Effect; or

 

(d)           except as set forth in Section 3.3(d) of the Seller Disclosure
Schedule, result in the creation of any Liens upon the capital stock or other
equity interest or assets of any Purchased Entity or any Subsidiary of a
Purchased Entity or upon any of the Property under any Contract to which any
Business Owning Entity is a party by which any of their properties or assets are
bound, in each case except for such Liens affecting Purchased Assets as would
not, individually or in the aggregate, result in a Seller Material Adverse
Effect.

 

Section 3.4            Seller Financial Statements.  The Sellers have delivered
to the Purchasers on or prior to the Effective Date audited consolidated
financial statements and unaudited consolidated interim financial statements of
the Business (including any related notes and schedules) for each of the three
fiscal years ended December 31, 2008, 2007 and 2006 and for the nine months
ended September 30, 2009 and 2008 (collectively, the “Business Financial
Statements” with the balance sheet dated September 30, 2009 referred to as the
“Most Recent Business Balance Sheet”).  Each of the Business Financial
Statements has been prepared from, and is in accordance with, the books and
records of the Business Owning Entities, complies in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, has been prepared in accordance with GAAP
applied on a consistent basis (except as may be indicated in the notes thereto
and subject, in the case of interim financial statements, to normal and
recurring year-end adjustments) and fairly presents, in conformity with GAAP
applied on a consistent basis (except as may be indicated in the notes thereto),
the consolidated financial position of the Business as of the dates thereof and
the

 

12

--------------------------------------------------------------------------------


 

consolidated results of operations and cash flows (and changes in financial
position, if any) of the Business for the periods presented therein (subject to
normal year-end adjustments and the absence of financial footnotes in the case
of interim financial statements).

 

Section 3.5            Absence of Undisclosed Liabilities.  No Business Owning
Entity is, nor will it be as of the Closing Date, liable for or subject to any
Liabilities except (a) Liabilities specifically identified in the Most Recent
Business Balance Sheet, including any related notes and schedules thereto, and
not heretofore paid or discharged, (b) Liabilities under Contracts relating to
the Business and described in Section 1.1(d) or Section 3.15 that were not
required under GAAP to be disclosed in the Most Recent Business Balance Sheet,
(c) Liabilities disclosed in Section 3.5 of the Seller Disclosure Schedule,
(d) Liabilities incurred in the ordinary course of the Business since the date
of the Most Recent Business Balance Sheet and (e) Liabilities of an Asset Seller
that are not Assumed Liabilities and any Liabilities of a Purchased Entity that
have been or will be assumed prior to the Closing Date by PGS or an Affiliate of
PGS (other than the Purchased Entities).

 

Section 3.6            Absence of Certain Changes.  Except as set forth in
Section 3.6 of the Seller Disclosure Schedule or as contemplated by this
Agreement, since the date of the Most Recent Business Balance Sheet, (a) the
Business Owning Entities have conducted the Business only in the ordinary course
consistent with past practices and (b) there has not been any change or
development, or combination of changes or developments that, individually or in
the aggregate, would result in a Seller Material Adverse Effect.  Without
limiting the foregoing and except (i) as listed in Section 3.6 of the Seller
Disclosure Schedule, (ii) in connection with a transaction described in
Section 5.16, (iii) for any item that will not be a Liability of a Purchased
Entity at Closing or (iv) as would not, individually or in the aggregate, result
in a Seller Material Adverse Effect, since the date of the Most Recent Business
Balance Sheet, no Business Owning Entity (solely with respect to the Business
conducted by it) has done any of the following (except that items (m) and
(n) are limited to the Purchased Entities):

 

(a)           incurred any Liabilities other than Liabilities incurred in the
ordinary course of the Business consistent with past practice, or discharged or
satisfied any Lien (other than Permitted Liens) or paid any Liabilities other
than in the ordinary course of the Business consistent with past practice, or
failed to pay or discharge when due any Liabilities;

 

(b)           sold, assigned or transferred any of its assets or properties
except (i) in the ordinary course of the Business consistent with past practice
or (ii) Subject Assets;

 

(c)           except for borrowings from PGS or its Affiliates, created,
incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected to any Lien any of its assets, other than
Permitted Liens;

 

(d)           breached or defaulted under any material Contract to which it is a
party, or made or suffered any amendment or termination of any material Contract
to which it is party or by which it or its assets related to the Business are
bound or affected, or cancelled, modified or waived any debts or claims held by
it, other than in the ordinary course of the Business consistent with past
practice, or waived any rights of substantial value, whether or not in the
ordinary course of the Business;

 

13

--------------------------------------------------------------------------------


 

(e)           suffered any damage, destruction or loss, whether or not covered
by insurance, adversely affecting the Business or assets used in the conduct of
the Business, or suffered any repeated, recurring or prolonged shortage,
cessation or interruption of inventory shipments, supplies or utility services
required by a Business Owning Entity, or suffered any change in its financial
condition or in the nature of its business or operations;

 

(f)            suffered any adverse change or any threat of an adverse change in
its relations with, or any loss or threat of loss of, any of its major
suppliers, customers, franchisees or distributors;

 

(g)           received notice or had knowledge of any actual or threatened labor
trouble, strike or other occurrence, event or condition of any similar
character;

 

(h)           increased the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of its officers or employees (excluding increases made to employees
consistent with past practice), or made any increase in, or any additions to,
other benefits to which any of its officers or employees may be entitled;

 

(i)            made any capital expenditure or capital addition or betterment
(including any capitalized lease transaction) except in the ordinary course of
the Business consistent with past practice, or made any capital investment in,
or loan to, or acquisition of the securities or assets of, any Person other than
a Purchased Entity or Subsidiary of a Purchased Entity outside the ordinary
course of the Business or involving more than $1,000,000;

 

(j)            changed any of the accounting principles followed by it or the
methods of applying such principles (the Purchasers recognizing, however, that
consistent with the practices of the PGS Group, the Business Owning Entities
follow IFRS, rather than GAAP, as of the Effective Date);

 

(k)           delayed or postponed the payment of accounts payable or other
liabilities outside the ordinary course of the Business;

 

(l)            granted to a third party any Contracts or any rights under or
with respect to any Intellectual Property other than any such rights granted in
the ordinary course of the Business, including grants or licenses to customers
in connection with licenses or sales of seismic data in the Multi-Client
Library;

 

(m)          made or had any changes in its certificate of incorporation or
bylaws (or similar organizational documents);

 

(n)           issued, sold or otherwise disposed of any equity interests, set
aside or paid any dividend or other distribution on its equity interests, or
redeemed, purchased or otherwise acquired any of its equity interests;

 

14

--------------------------------------------------------------------------------


 

(o)           entered into any transaction with any director or executive
officer other than payments of salary, other compensation, reimbursement of
expenses and similar items in the ordinary course of the Business;

 

(p)           settled any material Tax Audit, made or changed any material Tax
Election or filed any material amended Tax Return;

 

(q)           entered into any transaction other than (i) this Agreement and the
Transactions and (ii) in the ordinary course of the Business consistent with
past practice;

 

(r)            agreed to do any of the foregoing; or

 

(s)            received any notice of any development (exclusive of general
economic factors affecting business in general and changes in the seismic
acquisition business) or threatened development affecting customers, suppliers,
employees or other entities that have contractual relations with such Business
Owning Entity.

 

Section 3.7            Taxes.   Except as disclosed in Section 3.7 of the Seller
Disclosure Schedule or as would not, individually or in the aggregate, result in
a Seller Material Adverse Effect:

 

(a)           With respect to the Business Owning Entities, (i) all Tax Returns
required to be filed on or before the Closing Date have been or will be filed on
or before the Due Date in accordance with any applicable Laws and (ii) all Taxes
shown as due on such Tax Returns have been or will be paid or have been or will
be accrued or reserved for in the Business Financial Statements.  Such Tax
Returns are true, correct and complete. Notwithstanding anything to the contrary
in this Agreement, no Seller makes any representation or warranty as to the
ability of any Person to utilize, or otherwise benefit from, any Tax loss or
credit carryforward or any other Tax attribute of any Purchased Entity or any
Subsidiary.

 

(b)           With respect to the Business Owning Entities, (i) there are no
audits, adjustments, assessments or other proceedings with respect to Taxes
pending or proposed by a Governmental Authority, (ii) there are no waivers or
extensions of any applicable statute of limitations for the assessment or
collection of Taxes with respect to any Tax Return that remain in effect, and
(iii) there are no Liens for Taxes upon the Purchased Assets or any of the
Purchased Entities or any Subsidiary of a Purchased Entity, except for Liens for
Taxes not yet due and payable or Liens for Taxes being contested in good faith
through appropriate proceedings.

 

(c)           The Business Owning Entities have withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.

 

(d)           The Business Owning Entities have duly and timely collected all
amounts on account of any Non-Income Taxes required by Law to be collected by
them and have duly and timely remitted to the appropriate Tax Authority any such
amounts required by

 

15

--------------------------------------------------------------------------------


 

Law to be remitted by them including, but not limited to, all unemployment
compensation and workers’ compensation Taxes.

 

(e)           None of the Purchased Entities or their Subsidiaries has been at
any time within the five-year period ending on the Closing Date a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code, and none of the Purchased Assets is a United States real property interest
within the meaning of Section 897(c)(1) of the Code.

 

(f)            The accruals and reserves for Taxes, including deferred Taxes,
reflected in the Business Financial Statements are accurate and complete.

 

(g)           Subsequent to the date of the Most Recent Balance Sheet, the
Business Owning Entities have not incurred any Taxes, other than Taxes in the
ordinary course of the Business and Taxes arising from any of the Transactions.

 

(h)           None of the Business Owning Entities is a party to any Contract or
Plan that has resulted, or could result, individually or in the aggregate, in
the payment of “excess parachute payments” within the meaning of Section 280G of
the Code.

 

(i)            There are no requests for rulings or determinations in respect of
any Tax pending between any Business Owning Entity and any Tax Authority.

 

(j)            None of the Business Owning Entities has signed an agreement with
any Tax Authority that is still in effect with respect to any Tax.

 

(k)           The Sellers have previously delivered or made available to Buyers
complete and correct copies of each of (i) any audit report issued by a
Governmental Authority that are both (x) related to any Tax Audit that has not
been finally closed and settled and (y) related to the United States federal,
state or local, or foreign Taxes due from or with respect to the Purchased
Entities or their Subsidiaries and (ii) all Income Tax Returns filed by each of
the Purchased Entities and their Subsidiaries for its three most recent taxable
periods.

 

(l)            Each of the Purchased Entities and their Subsidiaries is treated
as a corporation for United States federal income Tax purposes.

 

(m)          None of the Purchased Entities or any of their Subsidiaries has
been a member of any affiliated group or a member of a combined, consolidated or
unitary group or other Tax grouping for United States federal, state, local or
foreign Tax purposes (other than the PGS Group).

 

(n)           None of the Purchased Entities or any of their Subsidiaries that
is a U.S. corporation has distributed stock of another Person, or had its stock
distributed by another Person that is a U.S. corporation, in a transaction that
was intended to be governed in whole or in part by Section 355 of the Code
within the two-year period ending on the Closing Date.

 

16

--------------------------------------------------------------------------------


 

(o)           None of the Purchased Entities or any of their Subsidiaries will
be required to include any material item of income in, or exclude any material
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date;
(ii) closing agreement with a Tax Authority executed on or prior to the Closing
Date; (iii) intercompany transactions (within the meaning of Treasury Regulation
§1.1502-13(b)(1) or any similar provision of state, local or foreign Law)  or
any excess loss account (within the meaning of Treasury Regulation § 1.1502-19
or any similar provision of state, local or foreign Law) relating to periods
prior to the Closing Date; (iv) installment sale or open transaction disposition
made on or prior to the Closing Date; or (v) prepaid amount received on or prior
to the Closing Date.

 

(p)           None of the Purchased Entities or any of their Subsidiaries is or
has been a party to any “listed transaction” or “reportable transaction” as
defined in Section 6707A(c) of the Code and Treasury Regulation §1.6011-4.

 

(q)           None of the Purchased Entities or any of their Subsidiaries has
granted any power of attorney with respect to any Taxes or Tax Return that will
be in effect after the Closing Date.

 

(r)            Each of the Business Owning Entities has filed Tax Returns in
each jurisdiction where it is required to file such Tax Returns.

 

Section 3.8            Litigation.  Except as disclosed in Section 3.8 of the
Seller Disclosure Schedule, (i) there is no suit, claim, action or proceeding
pending against any Business Owning Entity or directly affecting the conduct of
the Business and (ii) to Sellers’ Knowledge, there is no such suit, claim,
action or proceeding threatened or any investigation pending or threatened
against any Business Owning Entity or directly affecting the conduct of the
Business that, in each case, if adversely determined, would result in a Seller
Material Adverse Effect.  Except as disclosed in Section 3.8 of the Seller
Disclosure Schedule, no Business Owning Entity has been permanently or
temporarily enjoined by any Order from engaging in or continuing any conduct or
practice in or related to the operation of the Business or ownership of the
Property nor, to Sellers’ Knowledge, is a Business Owning Entity under
investigation by any Governmental Authority related to the operation of the
Business, the ownership by the Purchased Entities and their Subsidiaries of
their respective assets, or the ownership of the Property.  Except as disclosed
in Section 3.8 of the Seller Disclosure Schedule, there is no existing Order
enjoining or requiring any Business Owning Entity to take any action of any kind
related to the conduct of the Business or the ownership of the Purchased
Entities and their Subsidiaries or ownership of the Property.  Notwithstanding
the foregoing, no representation or warranty in this Section 3.8 is made with
respect to Environmental Laws, which are covered exclusively by the provisions
set forth in Section 3.10.

 

17

--------------------------------------------------------------------------------


 

Section 3.9            Employee Benefit Plans; ERISA.

 

(a)           Section 3.9(a) of the Seller Disclosure Schedule lists all Plans
in which employees of the Purchased Entities or employees dedicated to the
Business participate or are eligible to participate by name.

 

(b)           Section 3.9(b) of the Seller Disclosure Schedule separately
identifies the Plans sponsored by any Purchased Entity or in which only
employees of any Purchased Entity, or employees dedicated to the Business, and
their dependents and beneficiaries, either participate or are eligible to
participate (“Purchased Entity Plans”).  Sellers have provided or made available
to Purchasers current, accurate and complete copies of (i) the most recent
determination letter received by any Purchased Entity from the IRS regarding
each Purchased Entity Plan, (ii) the most recent determination or opinion letter
ruling from the IRS that each trust established in connection with a Purchased
Entity Plan that is intended to be tax exempt under Section 501(a) or (c) of the
Code is so tax exempt, (iii) all pending applications for rulings,
determinations, opinions, no action letters and the like filed with any
Governmental Authority (including the Department of Labor, IRS, PBGC and the
SEC) with respect to any Purchased Entity Plan, (iv) the financial statements
for each Purchased Entity Plan for the three most recent fiscal or plan years
(in audited form if required by ERISA) and, where applicable, Annual
Report/Return (IRS Form 5500) with disclosure schedules, if any, and attachments
for each Purchased Entity Plan, (v) the most recently prepared actuarial
valuation report for each Purchased Entity Plan (including reports prepared for
funding, deduction and financial accounting purposes), (vi) plan documents,
trust agreements, insurance contracts, service agreements and all Contracts of a
Purchased Entity or its ERISA Affiliate with respect to each Purchased Entity
Plan, and (vii) collective bargaining agreements (including side agreements and
letter agreements) relating to the establishment, maintenance, funding and
operation of any Purchased Entity Plan.

 

(c)           With respect to continuation rights arising under U.S. federal or
state Law as applied to Purchased Entity Plans that are group health plans (as
defined in Section 601 et seq. of ERISA), Section 3.9(c) of the Seller
Disclosure Schedule lists (i) each employee and former employee, or qualifying
beneficiary of an employee or former employee, of any Purchased Entity who has
elected continuation coverage, and (ii) each employee, former employee or
qualifying beneficiary of a Purchased Entity who has not elected continuation
coverage but is still within the period in which such election may be made.

 

(d)           Except as set forth on Section 3.9(d) of the Seller Disclosure
Schedule or as would not result in a Seller Material Adverse Effect, (i) all
Plans intended to be Tax qualified under Section 401(a) or Section 403(a) of the
Code are so qualified, (ii) all trusts established in connection with Plans
intended to be Tax exempt under Section 501(a) or (c) of the Code are so Tax
exempt, (iii) to the extent required either as a matter of Law or to obtain the
intended Tax treatment and Tax benefits, all Plans comply with the requirements
of ERISA and the Code and other applicable Laws, and (iv) all Plans have been
administered in accordance with the documents and instruments governing the
Plans and applicable Laws.  With respect to the Purchased Entity Plans, (i) to
the extent required either as a matter of Law or to obtain the intended Tax
treatment and Tax benefits, all Purchased Entity Plans comply in all material
respects with the requirements of ERISA, the Code and other applicable Laws, and
(ii) all Purchased Entity Plans have

 

18

--------------------------------------------------------------------------------


 

been administered in all material respects in accordance with the documents and
instruments governing the Purchased Entity Plans and applicable Laws.

 

(e)           Except as would not result in a Seller Material Adverse Effect,
(i)  all material contributions, premium payments and other payments required to
be made through the Closing Date in connection with the Purchased Entity Plans
have been timely made, (ii) a proper accrual has been made in all material
respects on the books of account of each Purchased Entity for all contributions,
premium payments and other payments due in the current fiscal year, and (iii) no
contribution, premium payment or other payment has been made in support of any
Purchased Entity Plan that is in excess of the allowable deduction for federal
income Tax purposes for the year with respect to which the contribution was made
(whether under Section 162, Section 280G, Section 404, Section 419, Section 419A
of the Code or otherwise).

 

(f)            No Purchased Entity Plan is subject to Section 301 et seq. of
ERISA or Section 412 of the Code.

 

(g)           Except as disclosed in Section 3.9(g) of the Seller Disclosure
Schedule, the consummation of the Transactions will not by themselves or in
combination with any other event (without regard to whether such event has or
may occur) (i) cause any Purchased Entity Plan to increase benefits payable to
any participant or beneficiary, (ii) entitle any Business Employee or other
Person to severance pay, unemployment compensation or any other payment, benefit
or award under a Purchased Entity Plan, or (iii) accelerate or modify the time
of payment or vesting, or increase the amount of any benefit, award or
compensation due to any Business Employee or other Person under a Purchased
Entity Plan.

 

(h)           Except as would not result in a Seller Material Adverse Effect,
(i)  no Legal Action is pending or, to the Sellers’ Knowledge, threatened with
regard to any Purchased Entity Plan other than routine claims for benefits,
(ii) no Purchased Entity or Purchased Entity Plan is under examination or audit
as of the Closing Date by the United States Department of Labor, the IRS or the
PBGC, (iii) no Purchased Entity has any actual or potential Liability arising
under Title IV of ERISA as a result of any Plan that has terminated in the past
six years or is in the process of terminating, (iv) no Purchased Entity has any
actual or potential Liability under Section 4201 et seq. of ERISA for either a
complete withdrawal or a partial withdrawal from a multiemployer plan (as
defined in Section 3(37) of ERISA), (v) with respect to the Purchased Entity
Plans, no Purchased Entity has any Liability (either directly or as a result of
indemnification) for (and the Transactions will not cause any material Liability
for):  (A) any excise Taxes under Section 4971 through Section 4980B,
Section 4999, Section 5000 or any other Section of the Code, (B) any penalty
under Section 502(i), Section 502(l), Part 6 of Title I or any other provision
of ERISA, or (C) any excise Taxes, penalties, damages or equitable relief as a
result of any prohibited transaction, breach of fiduciary duty or other
violation under ERISA or any other applicable Law, and (vi) no Purchased Entity
has any Liability for life insurance, death, long-term care,  medical (or other
health) benefits after separation from employment, including any such coverage
for retirees, other than (A) death benefits

 

19

--------------------------------------------------------------------------------


 

under the Purchased Entity Plans and (B) health care continuation benefits, as
described in Section 4980B of the Code, or other benefits required by applicable
Law.

 

(i)            No Purchased Entity, Purchased Entity ERISA Affiliate, or any
other Person that is treated, or was previously treated, as a single employer
with any Purchased Entity has, within the past six years, contributed to or had
any other Liability under or with respect to any (i) plan subject to the funding
requirements of Section 303 of ERISA or Section 412 of the Code or Title IV of
ERISA; (ii) “multiple employer welfare arrangement” as defined in
Section 3(40)(A) of ERISA or “multiple employer plan” as described in
Section 413(c) of the Code; or (iii) multiemployer plan as defined in
Section 3(37) of ERISA or Section 414(f) of the Code.  Except as would not
result in a Seller Material Adverse Effect, no Purchased Entity has Liability,
nor has taken any action that could give rise to such Liability, including under
any Purchased Entity Plan, arising out of the treatment of any service provider
as a consultant or independent contractor and not as an employee.

 

Section 3.10         Environmental Liability.  Except as set forth in
Section 3.10 of the Seller Disclosure Schedule or as would not result in a
Seller Material Adverse Effect, in connection with the conduct of the Business:

 

(a)           The Business is conducted in compliance with all applicable
Environmental Laws in effect on the Effective Date.

 

(b)           To Seller’s Knowledge, no Business Owning Entity has caused or
allowed the generation, treatment, manufacture, processing, distribution, use,
storage, discharge, release, disposal, transport or handling by it of any
Hazardous Material, except in compliance with all Environmental Laws, and no
generation, treatment, manufacture, processing, distribution, use, storage,
discharge, release, disposal, transport or handling of any Hazardous Material by
it has occurred at any property or facility owned, leased or operated by any
Business Owning Entity except in compliance with all Environmental Laws.

 

(c)           Since January 1, 2006, no Business Owning Entity has received any
written notice from any Governmental Authority or third party or, to Sellers’
Knowledge, any other communication alleging or concerning any material violation
by any Business Owning Entity of, or responsibility or liability of any Business
Owning Entity under, any Environmental Law, including liability or
responsibility for investigation costs, cleanup costs, governmental response
costs, natural resource damages, attorneys’ fees or penalties.  There are no
pending, or to Sellers’ Knowledge, threatened, Legal Actions with respect to the
Business alleging or concerning any material violation of, or responsibility or
liability under, any Environmental Law, including liability or responsibility
for investigation costs, cleanup costs, governmental response costs, natural
resource damages, attorneys’ fees or penalties.

 

(d)           The Business Owning Entities have obtained and are in compliance
with all Permits from all Governmental Authorities under all Environmental Laws
required for the conduct of the Business as presently conducted; there are no
pending or, to Sellers’

 

20

--------------------------------------------------------------------------------


 

Knowledge, threatened, Legal Actions alleging violations of or seeking to
modify, revoke or deny renewal of any of such Permits.

 

(e)           To Seller’s Knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Hazardous Materials, that could reasonably be expected to result in a violation
of or liability under any Environmental Law by any Business Owning Entity.

 

(f)            Without in any way limiting the generality of the foregoing, to
Sellers’ Knowledge, (i) no offsite locations where any Business Owning Entity
has transported, released, discharged, stored, disposed or arranged for the
disposal of Hazardous Material since January 1, 2006 have experienced releases
of Hazardous Material reasonably likely to result in liability to the Business
under any Environmental Law, and (ii) no polychlorinated biphenyls (“PCBs”),
PCB-containing items, asbestos-containing materials, or radioactive materials
are used or stored in the conduct of the Business at any property owned, leased
or operated by any Business Owning Entity since January 1, 2006 except in
compliance with Environmental Laws; provided, however, that Sellers make no
representation or warranty about whether any leased premises used in the
Business may contain any such items or materials.

 

(g)           Since January 1, 2006, no claims have been asserted or, to
Sellers’ Knowledge, threatened to be asserted against any Business Owning Entity
for any personal injury (including wrongful death) or property damage (real or
personal) arising out of alleged exposure or otherwise related to Hazardous
Material used, handled, generated, transported or disposed by any Business
Owning Entity.

 

Section 3.11         Compliance with Applicable Laws; Customs.

 

(a)           Except as would not, individually or in the aggregate, result in a
Seller Material Adverse Effect, (i) each Business Owning Entity holds all
Permits necessary for the lawful conduct of the Business as conducted by it on
the Effective Date, and (ii) the Business is not being, and to Sellers’
Knowledge, no Business Owning Entity has received since January 1, 2006 any
notice from any Person that the Business has been or is being, conducted in
violation of any Law, including any Law relating to occupational health and
safety; provided, however, no representation or warranty in this Section 3.11 is
made with respect to Environmental Laws, which are covered exclusively in
Section 3.10.

 

(b)           No Business Owning Entity, nor, to Sellers’ Knowledge, any
director, officer, agent, employee or other person acting on behalf of any
Business Owning Entity, has used any corporate or other funds for unlawful
contributions, payments, gifts, or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others,
or established or maintained any unlawful or unrecorded funds in violation of
the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or any other
Law, except for possible violations that either individually or in the aggregate
have not resulted and would not result in a Seller Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

(c)           Except as would not result in a Seller Material Adverse Effect,
(i) all of the assets imported and used, held, or owned by each Business Owning
Entity have been imported and are being used, held, or owned in compliance with
all applicable customs Laws, including, as applicable, the requirements of any
treaty or Tax Authority published from time to time and (ii) all of the assets
temporarily imported into a jurisdiction by any Business Owning Entity and that
are not physically located within such jurisdiction on the Closing Date have
been properly exported out of such foreign jurisdiction or properly
and permanently imported into such jurisdiction in accordance with applicable
Law, including the requirements of any applicable Tax Authority.

 

Section 3.12         Insurance.  Section 3.12 of the Seller Disclosure Schedule
lists each insurance policy or self-insurance arrangement of each Business
Owning Entity in effect as of the Effective Date insuring against Liabilities
arising from conduct of the Business or ownership of the Property.  Sellers have
made available to Purchasers a true, complete and correct copy of each such
policy or the binder therefor.  In the opinion of Sellers, the Business is
covered by valid policies of insurance or self-insurance arrangements of such
types and in such amounts (including deductibles) as are customary for
businesses similarly situated to the Business.

 

Section 3.13         Labor Matters; Employees.

 

(a)           Except as set forth in Section 3.13 of the Seller Disclosure
Schedule and except as would not, individually or in the aggregate, result in a
Seller Material Adverse Effect, (i) there is no labor strike, dispute, slowdown,
work stoppage or lockout actually pending or, to the Sellers’ Knowledge,
threatened against or affecting employees who are employed in the Business and,
during the past three years, there has not been any such action, (ii) no
Business Owning Entity is a party to or bound by any collective bargaining,
pre-hire agreement or similar agreement with any trade union or labor
organization, or work rules or practices agreed to with any trade union or labor
organization or employee association applicable to employees of such Business
Owning Entity with respect to conduct of the Business, (iii) none of the
employees of any Business Owning Entity are represented by any labor
organization and to Sellers’ Knowledge, as of the Effective Date, none of the
Business Owning Entities have any union organizing activities among the
employees of the Business Owning Entities, (iv) the Business Owning Entities
have each at all times been in compliance with all Laws respecting employment
and employment practices, terms and conditions of employment, wages, hours of
work and occupational safety and health, and are not engaged in any unfair labor
practices as defined in the National Labor Relations Act or other Law, (v) there
is no unfair labor practice charge or complaint against any Business Owning
Entity relating to employees who are or were employed in the Business pending
or, to Sellers’ Knowledge, threatened before the National Labor Relations Board
or any similar state or foreign agency, (vi) there is no grievance or
arbitration proceeding arising out of any collective bargaining agreement or
other grievance procedure with respect to any Business Owning Entity relating to
employees who are employed or were employed in the Business, (vii) neither the
Occupational Safety and Health Administration nor any other Governmental
Authority has threatened to file any citation, and there are no pending
citations, with respect to a Business Owning Entity relating to employees who
are or were employed in the Business, (viii) there is no employee or
governmental claim

 

22

--------------------------------------------------------------------------------


 

or investigation, including any charges to the Equal Employment Opportunity
Commission or other Governmental Authority, investigations regarding Fair Labor
Standards Act compliance, audits by the Office of Federal Contractor Compliance
Programs or similar Government Authority, Workers’ Compensation claims, sexual
harassment, discrimination or retaliation complaints or demand letters or
threatened claims and (ix) all current and former employees of any Business
Owning Entity have been, or will have been on or before the Closing Date, paid
in full (or appropriate accruals will have been made in accordance with GAAP)
for all wages, salaries, commissions, bonuses, vacation pay, severance and
termination pay, sick pay, and any other compensation for all services performed
by them and accrued up to the Closing Date, payable in accordance with the
obligations of the Business Owning Entity under any Law, employment or labor
practice and policy, or any collective bargaining agreement or individual
agreement to which the Business Owning Entity is a party, or by which the
Business Owning Entity is bound.

 

(b)           Since January 1, 2006, no Business Owning Entity has effectuated
(i) a “plant closing” (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility used in the Business, or (ii) a “mass layoff” (as defined
in the WARN Act) affecting any site of employment or facility used in the
Business, nor has a Business Owning Entity been affected by any transaction or
engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar state or local law, in either case that would result
in a Seller Material Adverse Effect.

 

Section 3.14         Permits.  Immediately prior to the Closing Date and except
for Customary Post-Closing Consents, the Business Owning Entities will hold all
of the Permits required or necessary to own, operate, use and/or maintain the
assets of each Purchased Entity and any Subsidiary of such Purchased Entity, the
Properties and conduct the Business, except for such Permits, the lack of which,
individually or in the aggregate, would not have a Seller Material Adverse
Effect; provided, however, that no representation or warranty in this
Section 3.14 is made with respect to Permits issued pursuant to Environmental
Laws, which are covered exclusively in Section 3.10.

 

Section 3.15         Material Contracts.  Except (i) as listed and described in
Section 1.1(d) of the Seller Disclosure Schedule or in Section 3.15 of the
Seller Disclosure Schedule or (ii) for such Contracts that will not be binding
on any Purchased Entity or the Property as of the Closing Date, as of the
Effective Date, no Business Owning Entity is a party to and none of the Business
Owning Entities, the Property or the Business is bound by any written or oral
Contract, including the following:

 

(a)           Contract with any present or former stockholder, director or
officer, or material Contract with any present or former employee, independent
contractor, consultant or advisor of PGS, a Seller, a Purchased Entity or any
Affiliate of any of the foregoing;

 

(b)           Contract with any labor union or other representative of
employees;

 

23

--------------------------------------------------------------------------------


 

(c)           Contract or understanding in the nature of a bonus, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
hospitalization, insurance, vacation, severance or similar plan or practice,
formal or informal, with respect to its officers, employees or others;

 

(d)           Contract or other arrangement in the nature of a settlement or a
conciliation agreement arising out of any allegation or claim, actual or
potential, of any illegal, unfair or improper employment practices or policies
of any Seller or Purchased Entity;

 

(e)           Contract for the future purchase of, or payment for, supplies or
products, or for the performance of services by a third party, involving payment
or potential payment by a Business Owning Entity, of $1,000,000 or more under
any one Contract or series of related Contracts;

 

(f)            Contract to sell or supply products or to perform services in an
aggregate amount in excess of $1,000,000, including any contract for the
acquisition of any seismic data included in the Multi-Client Library entered
into since December 31, 2008;

 

(g)           Distributorship, representative or sales agency agreement,
contract or commitment;

 

(h)           Conditional sale agreement or lease under which an Asset Seller
with respect to its conduct of the Business, or a Purchased Entity is either the
seller or purchaser, lessor or lessee;

 

(i)            Contract (including, without limitation, any note, debenture,
bond, conditional sale or equipment trust agreement, letter of credit agreement
or loan agreement) for the borrowing or lending of money (including, without
limitation, those to or from officers, directors or stockholders of a Business
Owning Entity, or any Affiliates or members of their immediate families, for a
line of credit, or for a guarantee, pledge or undertaking of the indebtedness of
any other Person);

 

(j)            Contract for any charitable or political contribution that
exceeds, individually or in the aggregate, $10,000;

 

(k)           Contract with any Governmental Authority;

 

(l)            Contract for any capital expenditure involving future payments
that, together with future payments under all other existing Contracts for the
same capital project, exceed $1,000,000;

 

(m)          Contract limiting or restraining a Business Owning Entity from
engaging or competing in any lines of business with any Person;

 

(n)           License, franchise, distributorship or other Contract relating in
whole or in part to any Intellectual Property used in the Business;

 

24

--------------------------------------------------------------------------------


 

(o)           Contracts to acquire seismic data that have been completed since
September 30, 2008 but that have ongoing warranty or indemnification provisions;
or

 

(p)           Material Contract not made in the ordinary course of the Business,
except for those listed in any section of the Seller Disclosure Schedule.

 

Except as may be disclosed in such Section 3.15 of the Seller Disclosure
Schedule, to Sellers’ Knowledge each of the Contracts listed on any section of
the Seller Disclosure Schedule hereto is valid and enforceable in accordance
with its terms, except for the Enforceability Exception; each Business Owning
Entity and, to Sellers’ Knowledge, the other parties thereto are in material
compliance with the provisions thereof; and except as may be disclosed in
Section 3.15 of the Seller Disclosure Schedule, to Sellers’ Knowledge, no
Business Owning Entity is in default in the performance, observance or
fulfillment of any material obligation, covenant or condition contained therein
and no event has occurred that with or without the giving of notice or lapse of
time, or both, would constitute a default thereunder.  All Contracts listed in
Section 3.15 of the Seller Disclosure Schedule that were entered into or
executed on or after the date of the Most Recent Business Balance Sheet and
prior to the Effective Date are specifically identified in Section 3.15 of the
Seller Disclosure Schedule.

 

Section 3.16         Intellectual Property.

 

(a)           Section 3.16 of the Seller Disclosure Schedule identifies each
(i) patent, copyright registration, trademark registration and service mark
registration owned by each of the Business Owning Entities, (ii) patent
application, application to register a copyright, trademark and service mark
application, including applications for reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations filed by any
Business Owning Entity, and (iii) Contract pursuant to which any of the Business
Owning Entities has granted to a third party rights under or with respect to any
of its Intellectual Property used in the conduct of the Business as of the
Effective Date.  Section 3.16(a) of the Seller Disclosure Schedule also
identifies each material unregistered trademark, and unregistered service mark
each of the Business Owning Entities uses in the conduct of the Business.

 

(b)           Except as set forth in Section 3.16 of the Seller Disclosure
Schedule, to the Sellers’ Knowledge, the Business Owning Entities own all right,
title and interest in and to, or have valid and continuing rights to use, sell
and license, all Intellectual Property used in the conduct of the Business, free
and clear of all Liens other than Permitted Liens.  Except for the Excluded
Assets and except as identified in Section 3.16 of the Seller Disclosure
Schedule, each item of material Intellectual Property owned or used by each of
the Business Owning Entities immediately prior to the Closing will be owned or
available for use by the Purchased Entities on identical terms and conditions
immediately subsequent to the Closing without the need for any further right,
license, permission or consent in respect thereof and the consummation of the
Transactions will not impair, alter or limit in any way such ownership or
rights, except to the extent of limitations arising from the License Agreement. 
All such Intellectual Property owned or purported to be owned by the Business
Owning Entities is subsisting, and all necessary registration, maintenance,
renewal, and other relevant filing fees due through the Effective Date in

 

25

--------------------------------------------------------------------------------


 

connection therewith have been timely paid and all necessary documents and
certificates in connection therewith have been timely filed with the relevant
patent, copyright, trademark, or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
registered Intellectual Property in full force and effect.  To the Sellers’
Knowledge, the Business and operations of the Business Owning Entities, their
products and services and the designing, development, manufacturing,
reproduction, use, marketing, sale, distribution, maintenance and modification
of any of the foregoing as presently performed and as contemplated to be
performed on the Effective Date does not infringe upon, misappropriate or
otherwise violate any Intellectual Property of any third party.  To the Sellers’
Knowledge, all of the Intellectual Property owned or purported to be owned by
the Business Owning Entities is valid and enforceable.

 

(c)             Except as set forth in Section 3.16 of the Seller Disclosure
Schedule, the Purchased Entities set forth in Section 3.16(c) of the Seller
Disclosure Schedule own all right, title and interest in and to the data
contained in the Multi-Client Library, and there are no, and following the
Closing there will be no, restrictions or limitations on the license, use, sale
or other transfer of the Multi-Client Library, and no license fees, royalties or
other fees are or will be payable as a result of the license, use, sale or other
transfer of the Multi-Client Library.  Except as set forth in Section 3.16 of
the Seller Disclosure Schedule and in restricted, non-transferrable,
non-exclusive internal use only licenses granted to customers of the Business in
the ordinary course of business, immediately following the Closing no party
other than the Purchased Entities will own any right, title or interest in or to
the Multi-Client Library or any of its data.

 

(d)             Except as set forth in Section 3.16 of the Seller Disclosure
Schedule, there is no Legal Action pending or, to Sellers’ Knowledge,
threatened, by any third party (i) relating to any Intellectual Property whose
ownership is, or is purported to be, transferred to Geokinetics hereunder;
(ii) challenging the validity, enforceability, use or exclusive ownership of any
Intellectual Property whose ownership is, or is purported to be, transferred to
Geokinetics hereunder; or (iii) alleging any infringement, misappropriation, or
violation of any Intellectual Property of any third party, or any unfair
competition or trade practices, by the Business Owning Entities in connection
with the Business.

 

(e)             There are no Contracts between the Business Owning Entities and
any third party relating to any Intellectual Property of the Business Owning
Entities or any third party, with respect to the Business, under which there is,
as of the Effective Date, any dispute or Legal Action.

 

(f)              Except for Orders customary in the process of obtaining a
governmental registration for Intellectual Property, no Intellectual Property
whose ownership is, or is purported to be, transferred to Geokinetics hereunder
is subject to any outstanding Order or stipulation that restricts in any manner
the use, transfer or licensing thereof by the Business Owning Entities or
affects the validity, use or enforceability of any such Intellectual Property.

 

26

--------------------------------------------------------------------------------


 

(g)           Except as set forth in Section 3.16 of the Seller Disclosure
Schedule, the Business Owning Entities:  (i) have taken reasonable measures to
protect the confidentiality of all trade secrets owned or purported to be owned
by the Business Owning Entities that are used in the Business as conducted on
the Effective Date; (ii)  have, except as would not result in a Seller Material
Adverse Effect, executed valid written agreements with all of their past and
present employees who have contributed to the development of Intellectual
Property pursuant to which such employees have assigned to the Business Owning
Entities all their rights in and to all Intellectual Property they may develop
in the course of their employment and agreed to hold all trade secrets and
confidential information of the Business Owning Entities, as applicable, in
confidence both during and after their employment; and (iii)  have, except as
would not result in a Seller Material Adverse Effect, executed valid written
agreements with all past and present consultants and independent contractors who
have been retained in connection with the development of Intellectual Property
used in the Business as conducted on the Effective Date by which the consultants
and independent contractors have assigned to the Business Owning Entities all
their rights in and to such Intellectual Property and agreed to hold all trade
secrets and confidential information of the Business Owning Entities, as
applicable, in confidence both during and after the term of their engagements. 
To the Sellers’ Knowledge, with respect to the Business:  (x) no trade secrets
or other confidential information owned or purported to be owned by the Business
Owning Entities used in the Business as conducted on the Effective Date have
been disclosed or authorized to be disclosed by the Business Owning Entities to
any of their employees or any third party other than pursuant to a written
non-disclosure or confidentiality agreement; and (y)  no employee, consultant or
independent contractor of the Business Owning Entity is, as a result of or in
the course of such employee’s, consultant’s or independent contractor’s
engagement by the Business Owning Entities, in default or breach of any term of
any employment agreement, non-disclosure agreement, assignment of invention
agreement or similar agreement that conveys rights to Seller of Intellectual
Property used in the Business as of the Effective Date.

 

Section 3.17         Accounts Receivable.  All Accounts Receivable for the
Business reflected on the Most Recent Business Balance Sheet, all Accounts
Receivable for the Business constituting part of the Property, and all Accounts
Receivable of a Purchased Entity on the Closing Date, have arisen only in the
ordinary course of the Business for goods sold and delivered or services
performed.  All of such Accounts Receivable are and will be collectible, in full
in the aggregate recorded amounts thereof, less the amount of the allowance for
doubtful accounts reflected on the Most Recent Business Balance Sheet, free of
any, and subject to no, defenses, offsets of counterclaims other than general
warranty claims for products sold or services rendered on or before the Closing
Date.  For purposes of determining whether an Account Receivable has been paid
within such period, all payments of accounts shall be deemed payment of the
invoice specified by the Person paying such account and, where no specification
is made, shall be deemed payment of the oldest account receivable from such
Person.  The allowances for such doubtful accounts have been, and will be,
determined in accordance with GAAP consistent with past practice.

 

27

--------------------------------------------------------------------------------

 


 

Section 3.18         Inventory.  Any Inventory of the Business constituting part
of the Property, or owned by a Purchased Entity on the Closing Date will be of a
quality and quantity usable or salable in the ordinary course of the Business
consistent with past practice.

 

Section 3.19         Sufficiency of Assets.  Except for (i) the Excluded Assets,
(ii) any assets and services to be provided as contemplated by the Transition
Services Agreement and (iii) any financing previously provided to the Business
by PGS or an Affiliate of PGS, the assets owned by the Purchased Entities and
the Subsidiaries of the Purchased Entities and the Purchased Assets constitute
all material real, personal, tangible and, to the Sellers’ Knowledge, intangible
property and assets reasonably necessary for the conduct of the Business at the
Effective Date.

 

Section 3.20         Real Property.  Section 3.20 of the Seller Disclosure
Schedule contains (i) a complete list and brief description of all Real Property
owned by or leased to a Business Owning Entity and used in the Business,
indicating whether the property is owned or leased, (ii) a brief description of
the principal facilities located thereon.  To Sellers’ Knowledge and except as
would not result in a Seller Material Adverse Effect, each Business Owning
Entity (A) has good and marketable title to all Real Property purported to be
owned by it, (B) owns outright all the facilities and structures referred to as
owned by such Business Owning Entity in Section 3.20 of the Seller Disclosure
Schedule, in each case free and clear of Liens (other than Permitted Liens),
except in each case as set forth in Section 3.20 of the Seller Disclosure
Schedule, (C) enjoys quiet possession of the property, facilities, structures
and other improvements purported to be leased to it under leases with respect
thereto, and (D) is the holder and enjoys the benefit of the easements and
similar rights that a Business Owning Entity owning real property purports to
hold or to which a Business Owning Entity purports to have any rights, and the
rights of each Business Owning Entity with respect to each such easement or
similar right are in full force and effect.

 

Section 3.21         Equipment and Other Personal Property.  Section 3.21 of the
Seller Disclosure Schedule contains a complete list of (i) all material
equipment, fixtures, vehicles and other Personal Property, other than Inventory,
owned by a Business Owning Entity, including the location thereof, and (ii) all
material items of Personal Property leased by a Business Owning Entity, together
with a brief description of the terms of the leases relating thereto, in each
case, as reflected in the Most Recent Business Balance Sheet and used in the
Business.  On the Closing Date, except as would not result in a Seller Material
Adverse Effect, each Business Owning Entity:

 

(i)            will have good title to all the Personal Property reflected as
owned on the Most Recent Business Balance Sheet and all Personal Property
acquired since the date of the Most Recent Business Balance Sheet (except for
sales and other dispositions of property in the ordinary course of the
Business), and

 

(ii)           will enjoy quiet possession of each item of Personal Property
shown on the Most Recent Business Balance Sheet as leased, and all items of
Personal Property leased to an Asset Seller and used in the Business, or a
Purchased Entity since such date (except for leases terminated or cancelled in
the ordinary course of the Business but including each leased item listed in
Section 1.1(b) of the Seller Disclosure Schedule) in each case, free and clear
of Liens other than Permitted Liens.  The Personal Property

 

28

--------------------------------------------------------------------------------


 

owned or leased by a Business Owning Entity or otherwise used in the conduct of
the Business and necessary for the conduct of such Business at the Effective
Date are in operating condition and repair, ordinary wear and tear excepted,
such as to permit the conduct of the Business, except for any failure to be in
such condition or repair as would not, individually or in the aggregate, result
in a Seller Material Adverse Effect.

 

Section 3.22         Transactions with Affiliates.   Except for (i) receivables
from and payables and indebtedness owed to PGS or its Affiliates, (ii) the data
processing business unit of PGS, which processes data acquired by the Business,
and (iii) the shared services arrangements between the Business and one or more
Affiliates of PGS, no director, officer or stockholder of a Business Owning
Entity, or any member of his immediate family, owns, directly or indirectly, or
has an ownership interest, either of record, beneficially or equitably, in any
business, corporate or otherwise, that is a party to, or in any property that is
the subject of, any business arrangements or relationships of any kind that is
material to the conduct of the Business.

 

Section 3.23         Brokers.  No broker, finder or investment banker (other
than Pareto Securities, the fees and expenses of which will be paid by PGS) is
entitled to any brokerage, finder’s fee or other fee or commission payable by a
Business Owning Entity in connection with the Transactions based upon
arrangements made by and on behalf of PGS or a Business Owning Entity.

 

Section 3.24         Securities Act Representations.

 

(a)           The shares of Geokinetics Common Stock (collectively, “Purchased
Common Stock”) being acquired by each Seller, if any, are being acquired for
such Seller’s own account, not as a nominee or agent, and such Seller does not
have a present intention of selling or granting any participation in or
otherwise distributing the Purchased Common Stock in any transaction in
violation of the securities laws of the United States of America or any state,
without prejudice, however, to such Seller’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Common Stock under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder.  Such
Seller understands and agrees that if it should in the future decide to dispose
of any of the Purchased Common Stock, such Seller may do so only (i) in
compliance with the Securities Act and applicable state securities law, as then
in effect, or pursuant to an exemption therefrom or (ii) in the manner
contemplated by any registration statement pursuant to which such securities are
being offered.

 

(b)           It is understood that any certificates evidencing the Purchased
Common Stock will bear the following legend:  “These securities have not been
registered under the Securities Act of 1933, as amended, or any state securities
law.  These securities may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under the Securities Act of 1933, as amended, and any such
state securities laws or the issuer has received documentation reasonably
satisfactory to it that such transaction does not require registration under the
Securities Act of 1933, as amended, and state securities laws.”

 

29

--------------------------------------------------------------------------------


 

(c)           Each Seller (i) is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated by the SEC pursuant to the Securities Act
and (ii) by reason of its business and financial experience it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Common Stock.

 

Section 3.25         Bank Accounts.  Section 3.25 of the Seller Disclosure
Schedule lists the account numbers and names of each bank, broker or other
depositary institution at which any of the Purchased Entities maintains a
depository account (other than any depository account relating to Excluded
Assets) relating to the Business and the names of all Persons authorized to sign
on or withdraw funds from each such account.

 

Section 3.26         Information Supplied in Geokinetics Offering Documents. 
The information to be supplied in writing by PGS for inclusion in the
Geokinetics Offering Documents (the “Supplied Information”) will not, as of the
respective date of such Geokinetics Offering Document, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements in such Supplied Information, in the light of the
circumstances under which they were made, not misleading.

 

Section 3.27         Exclusivity of Representations and Warranties.  None of the
Sellers nor any of their Affiliates or representatives is making any
representation or warranty on behalf of any Person of any kind or nature
whatsoever, oral or written, express or implied (including, but not limited to,
any relating to financial condition, results of operations, assets or
liabilities of the Business), except as expressly set forth in Article II and
this Article III, and each Seller hereby disclaims any such other
representations or warranties.  Except as expressly set forth in this Agreement,
all representations and warranties of the Sellers in this Agreement relate only
to the Purchased Entities, the Business or the Purchased Assets and not to any
other business or assets of the Sellers.

 

Section 3.28         Investigation by the Sellers; No Reliance; Purchasers’
Liability.  In entering into this Agreement, each of the Sellers has relied
solely upon its own investigation and analysis and the specific representations
and warranties of the Purchasers set forth in Article IV of this Agreement, and
each of the Sellers:

 

(a)           acknowledges and agrees that, except for the specific
representations and warranties of the Purchasers set forth in Article IV of this
Agreement, none of the Purchasers or any of their respective directors,
officers, shareholders, employees, Affiliates, agents, advisors or
representatives (collectively, the “Purchaser Representatives”) makes or has
made any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
such Seller or its directors, officers, employees, Affiliates, controlling
persons, agents or representatives (collectively, the “Seller Representatives”),
including any information, document, or material provided or made available, or
statements made, to such Seller or Seller Representative in “data rooms,”
management presentations or supplemental due diligence information provided to
such Seller or Seller Representative in connection with discussions with
management of the Business or in any other form in expectation of the
Transactions (collectively, “Purchaser Due Diligence Information”);

 

30

--------------------------------------------------------------------------------


 

(b)           acknowledges and agrees that (i) the Purchaser Due Diligence
Information includes certain projections, estimates and other forecasts, and
certain business plan information, (ii) there are uncertainties inherent in
attempting to make such projections, estimates and other forecasts and plans and
such Seller is familiar with such uncertainties, and (iii) such Seller is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all projections, estimates and other forecasts and plans included in such
Purchaser Due Diligence Information so furnished to it and any use of or
reliance by such Seller on such projections, estimates and other forecasts and
plans shall be at its sole risk; and

 

(c)           agrees, to the fullest extent permitted by Law, that none of the
Purchasers or any Purchaser Representative shall have any liability or
responsibility whatsoever to such Seller or Seller Representative on any basis
(including in contract or tort, under federal or state securities laws or
otherwise) resulting from the distribution to such Seller, or such Seller’s use
of, any Purchaser Due Diligence Information, except that the foregoing
limitations shall not apply to the extent the Purchasers make the specific
representations and warranties set forth in Article IV of this Agreement, but
always subject to the limitations and restrictions contained in this Agreement.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES REGARDING
GEOKINETICS AND ITS SUBSIDIARIES

 

Except as disclosed in the Purchaser Disclosure Schedule, each of Geokinetics
and the Purchasers, jointly and severally, represent and warrant to the Sellers
as follows:

 

Section 4.1            Organization and Qualification.  Each of Geokinetics and
its Subsidiaries is duly organized, validly existing and  (in those
jurisdictions where the concept applies) in good standing under the Laws of its
jurisdiction of formation.  Each of Geokinetics and its Subsidiaries is duly
qualified to do business as a foreign Person and (in those jurisdictions where
the concept applies) is in good standing in the jurisdictions in which the
character of its properties or the nature of its business makes such
qualification necessary, except in jurisdictions, if any, where the failure to
be so qualified would not result in a Purchaser Material Adverse Effect.  Each
of Geokinetics and its Subsidiaries has all requisite corporate or other
organizational power and authority to own, use or lease its properties and to
carry on its business as it is being conducted at the Effective Date.

 

Section 4.2            Capitalization.

 

(a)           The authorized capital stock of Geokinetics as of the Effective
Date consists of 100,000,000 shares of common stock, par value $.01 per share
(“Geokinetics Common Stock”), and 2,500,000 shares of preferred stock of
Geokinetics, par value $10.00 per share.  As of the Effective Date, Geokinetics
has (i) 10,822,192 shares of Geokinetics Common Stock issued and outstanding,
(ii) no shares of Geokinetics Common Stock held in treasury, (iii) 284,321
shares of Series B-1 Senior Convertible Preferred Stock (the “Series B-1
Preferred Stock”) outstanding, (iv) 131,270 shares of Series B-2 Senior
Convertible Preferred Stock (together with the Series B-1 Preferred Stock, the
“Series B

 

31

--------------------------------------------------------------------------------


 

Preferred Stock”) outstanding, (v) outstanding stock options to acquire 321,082
shares of Geokinetics Common Stock under Geokinetics’ 2002 Stock Awards Plan and
2007 Stock Awards Plan and (vi) 514,105 shares issuable upon the exercise of
outstanding warrants. All of the issued and outstanding shares of capital stock
of Geokinetics have been duly authorized and are validly issued, fully paid and
nonassessable and are free of preemptive rights, except as set forth in
Section 4.2 of the Purchaser Disclosure Schedule. Except as set forth on
Section 4.2 of the Purchaser Disclosure Schedule, none of Geokinetics or any of
its Subsidiaries has any issued or outstanding bonds, debentures, notes,
securities or other obligations or other securities that entitle the holders
thereof to vote with any stockholders of Geokinetics or its Subsidiaries,
whether together or as a separate class, on any matters on which the
stockholders of Geokinetics or its Subsidiaries may vote, or that are
convertible into or exercisable for shares of Geokinetics Common Stock or other
securities of Geokinetics or its Subsidiaries having a right to vote.  Except as
set forth above, and other than this Agreement, there are no outstanding
subscriptions, options, calls, rights, warrants, convertible securities, stock
appreciation rights, phantom equity, or other Contracts (including “rights
plans” or “poison pills”) obligating Geokinetics or any of its Subsidiaries to
issue, transfer, sell, redeem, repurchase or otherwise acquire any shares of
capital stock or other equity interests of Geokinetics or its Subsidiaries. 
There are no voting trusts or other agreements, arrangements or understandings
to which Geokinetics or any of its Subsidiaries is a party with respect to the
holding, voting or disposing of any shares of capital stock or other equity
interests of Geokinetics or its Subsidiaries.

 

(b)           Geokinetics owns, directly or indirectly, all of the issued and
outstanding capital stock or other equity interests of each of its Subsidiaries.

 

(c)           The Share Consideration has been duly and validly authorized by
Geokinetics and, when issued will consist of Geokinetics Common Stock that is
validly issued, fully paid and nonassessable, and free of any preemptive rights.

 

Section 4.3            Authority.  Geokinetics and each Purchaser has full
corporate or other organizational power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is or will be a party
and to consummate the Transactions.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Geokinetics or each
Purchaser is or will be a party and the consummation of the Transactions have
been duly and validly authorized by each of Geokinetics and the Purchasers’
respective Boards of Directors, and no other corporate or other organizational
proceedings on the part of either Geokinetics or the Purchasers are necessary to
authorize this Agreement and the Ancillary Agreements to which any of them are
or will be a party or to consummate the Transactions.  This Agreement has been,
and the Ancillary Agreements to which Geokinetics or any Purchaser is or will be
a party are, or upon execution will be, duly and validly executed and delivered
by each of Geokinetics and the Purchasers and, assuming the due authorization,
execution and delivery of this Agreement and such Ancillary Agreements by the
other parties hereto and thereto, constitutes or upon execution will constitute,
valid and binding obligations of each of Geokinetics and the Purchasers
enforceable against such Persons in accordance with their respective terms,
except for the Enforceability Exception.

 

32

--------------------------------------------------------------------------------


 

Section 4.4            Consents and Approvals; No Violation.  The execution and
delivery by each of Geokinetics and the Purchasers of this Agreement and the
Ancillary Agreements to which it is a party, the consummation of the
Transactions and the performance by each of Geokinetics and the Purchasers of
its respective obligations hereunder and thereunder will not:

 

(a)           conflict with, violate or result in any breach of any provision of
the certificate of incorporation or bylaws, as amended, of Geokinetics or the
certificates of incorporation or bylaws (or other similar organizational
documents) of any of its Subsidiaries, including the Purchasers;

 

(b)           except as set forth in Section 4.4(b) of the Purchaser Disclosure
Schedule, require any consent, waiver, approval, Order, authorization or permit
of, or registration, filing with or notification to, (i) any Governmental
Authority, except for applicable requirements of the HSR Act in the United
States and the Competition Laws in Mexico or (ii) any third party other than a
Governmental Authority, other than such consents, waivers, approvals, Orders,
authorizations and permits that would not result in a Purchaser Material Adverse
Effect;

 

(c)           except as set forth in Section 4.4(c) of the Purchaser Disclosure
Schedule, result in any violation of or the breach of or constitute a default
(with notice or lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration or guaranteed payments or a loss of a
material benefit under, any of the terms, conditions or provisions of any
Contract to which Geokinetics or any of its Subsidiaries is a party or by which
Geokinetics or any of its Subsidiaries or any of their respective properties or
assets may be bound, except for such violations, breaches, defaults, or rights
of termination, cancellation or acceleration, or losses as to which requisite
waivers or consents have been obtained or that, individually or in the
aggregate, would not result in a Purchaser Material Adverse Effect;

 

(d)           violate the provisions of any Order or Law applicable to
Geokinetics or any of its Subsidiaries;

 

(e)           result in the creation of any Lien upon any material properties or
assets or on any shares of capital stock of Geokinetics or its Subsidiaries
(other than the Purchased Entities and their Subsidiaries after the Closing
Date) under any Contract to which Geokinetics or any of its Subsidiaries is a
party or by which Geokinetics or any of its Subsidiaries or any of their
properties or assets is bound; or

 

(f)            result in any holder of any securities of Geokinetics being
entitled to appraisal, dissenters’ or similar rights.

 

Section 4.5            Geokinetics SEC Reports.

 

(a)           Geokinetics has filed with the SEC true and complete copies of the
Geokinetics SEC Reports.  As of the respective dates the Geokinetics SEC Reports
were filed or, if any such Geokinetics SEC Reports were amended, as of the date
such amendment was filed, each Geokinetics SEC Report, including any financial
statements or schedules included therein, (a) complied in all material respects
with all applicable requirements of

 

33

--------------------------------------------------------------------------------


 

the Securities Act and the Exchange Act, as the case may be, and (b) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  No event since the date of the last Geokinetics SEC Report has
occurred that would require Geokinetics to file a Current Report on Form 8-K
other than the execution of this Agreement.  Each document filed with the SEC by
Geokinetics that is a registration statement, as amended or supplemented, if
applicable, filed pursuant to the Securities Act, as of the date such
registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.  None
of Geokinetics’ Subsidiaries is or has been required to file any forms, reports
or other documents with the SEC that have not been filed.  The reports of
Geokinetics’ independent auditors regarding Geokinetics’ consolidated financial
statements in the SEC filings have not been withdrawn, supplemented or modified,
and none of Geokinetics or any of the Subsidiaries has received any
communication from its independent auditors concerning any such withdrawal,
supplement or modification.

 

(b)           The chief executive officer and chief financial officer of
Geokinetics have made all certifications (without qualification or exceptions to
the matters certified) required by, and would be able to make such
certifications (without qualification or exception to the matters certified) as
of the Effective Date and as of the Closing Date as if required to be made as of
such dates pursuant to, the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC, and the statements contained in any such
certifications are complete and correct; neither Geokinetics nor its officers
has received notice from any Governmental Authority questioning or challenging
the accuracy, completeness, form or manner of filing or submission of such
certification.  Geokinetics is in substantial compliance with all applicable
listing standards of the NYSE AMEX.

 

(c)           Geokinetics maintains a system of internal controls over financial
reporting sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of reliable
financial statements in conformity with GAAP and to maintain accountability for
assets; (iii) records are maintained in sufficient detail to accurately and
fairly reflect the transactions and dispositions of Geokinetics’ assets;
(iv) access to assets is permitted only in accordance with management’s general
or specific authorization; and (v) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(d)           Geokinetics is not aware of (a) any significant deficiency in the
design or operation of internal control over financial reporting that could
adversely affect Geokinetics’ ability to record, process, summarize and report
financial data or any material weaknesses in internal controls over financial
reporting or (b) any fraud, whether or not material, that involves management or
other employees who have a significant role in Geokinetics’ internal controls.
There have been no significant changes in internal

 

34

--------------------------------------------------------------------------------


 

controls or in other factors that could significantly affect internal controls
since December 31, 2008.

 

Section 4.6            Geokinetics Financial Statements.  Each of the audited
consolidated financial statements and unaudited consolidated interim financial
statements of Geokinetics (including any related notes and schedules) included
(or incorporated by reference) in its Report on Form 10-K made for the year
ended December 31, 2008 and Form 10-Q for the nine months ended September 30,
2009 (collectively, the “Geokinetics Financial Statements”)  have been prepared
from, and are in accordance with, the books and records of Geokinetics and its
consolidated Subsidiaries, comply in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto and subject,
in the case of quarterly financial statements, to normal and recurring year-end
adjustments) and fairly present, in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto), the consolidated
financial position of Geokinetics and its Subsidiaries as of the date thereof
and the consolidated results of operations and cash flows (and changes in
financial position, if any) of Geokinetics and its Subsidiaries for the periods
presented therein (subject to normal year-end adjustments and the absence of
financial footnotes in the case of any unaudited interim financial statements).

 

Section 4.7            Absence of Undisclosed Liabilities.  Except as set forth
in the 2009 Geokinetics SEC Reports, neither Geokinetics nor any of its
Subsidiaries is, nor will it be as of the Closing Date, liable for or subject to
any Liabilities except (a) Liabilities specifically identified in Geokinetics’
consolidated balance sheet as of September 30, 2009, including any related notes
and schedules thereto (the “Geokinetics Balance Sheet”) and not heretofore paid
or discharged, (b) Liabilities specifically disclosed in Section 4.7 of the
Purchaser Disclosure Schedule, and (c) Liabilities incurred in the ordinary
course of the business, and in accordance with this Agreement, since the date of
the Geokinetics Balance Sheet.

 

Section 4.8            Absence of Certain Changes.  Except as set forth in
Section 4.8 of the Purchaser Disclosure Schedule or in the 2009 Geokinetics SEC
Reports, or as contemplated by this Agreement, since September 30, 2009,
(a) Geokinetics and its Subsidiaries have conducted its and their respective
businesses only in the ordinary course of business consistent with past
practices and (b) there has not been any change or development, or combination
of changes or developments that, individually or in the aggregate, would have a
Purchaser Material Adverse Effect.

 

Section 4.9            Compliance with Applicable Laws.  Except as would not
result in a Purchasers Material Adverse Effect, each of the respective
businesses of Geokinetics and its Subsidiaries are not being conducted in
violation of any Law, including any Law relating to occupational health and
safety, and to Purchasers’ Knowledge, none of Geokinetics or its Subsidiaries
has received since January 1, 2006 any notice from any Person that such business
has been or is being conducted in violation of any Law, including any Law
relating to occupational health and safety.

 

Section 4.10         Independent Accountants.  UHY, LLP, which has expressed its
opinions with respect to the financial statements, the related notes thereto and
supporting schedules

 

35

--------------------------------------------------------------------------------


 

included in the Geokinetics SEC Reports, is an independent registered public
accounting firm with respect to Geokinetics and independent public or certified
public accountants within the meaning of Regulation S-X under the Securities Act
and the Exchange Act.

 

Section 4.11         No Material Actions or Proceedings.  There are no Legal
Actions pending or, to Purchasers’ Knowledge, threatened (i) against or
affecting Geokinetics or any of its Subsidiaries or (ii) that has as the subject
thereof any property owned or leased by, Geokinetics or any of its Subsidiaries,
where in any such case any such Legal Action, if so determined adversely, would
result in a Purchaser Material Adverse Effect.  No material labor dispute with
the employees of Geokinetics or any of its Subsidiaries exists or, to
Purchasers’ Knowledge, is threatened or imminent.

 

Section 4.12         Intellectual Property Rights.  Geokinetics and its
Subsidiaries own or possess sufficient trademarks, trade names, patent rights,
copyrights, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; and the expected expiration of any of such
Intellectual Property Rights, if not renewed or replaced, would not result in a
Purchaser Material Adverse Effect.  Neither Geokinetics nor any of its
Subsidiaries has received any notice of infringement or conflict with asserted
Intellectual Property Rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Purchaser Material Adverse
Effect.

 

Section 4.13         All Necessary Permits, etc.  Geokinetics and each
Subsidiary possess such valid and current Permits issued by the appropriate
Governmental Authority necessary to conduct their respective businesses, and
neither Geokinetics nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Purchaser Material Adverse
Effect.

 

Section 4.14         Title to Properties.  Geokinetics and each of its
Subsidiaries have good and marketable title to all the properties and assets
reflected as owned in the financial statements included in the Geokinetics SEC
Reports filed with the SEC from January 1, 2009 to the Effective Date
(collectively, the “2009 Geokinetics SEC Reports”) at the time of such reports,
in each case free and clear of any Liens, except for Permitted Liens and Liens
under the Second Amended and Restated Revolving Credit and Security Agreement,
by and among Geokinetics, the Subsidiaries named therein and PNC Bank, National
Association.  The real property, improvements, equipment and personal property
held under lease by Geokinetics or any Subsidiary of Geokinetics are held under
valid and enforceable leases, with such exceptions as are not material and do
not materially interfere with the current or currently proposed use of such real
property, improvements, equipment or personal property by Geokinetics or such
Subsidiary.

 

Section 4.15         Taxes.  Geokinetics and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them. 
Geokinetics has made adequate charges, accruals and reserves in the financial
statements included as part of the 2009 Geokinetics SEC Reports in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability

 

36

--------------------------------------------------------------------------------


 

of Geokinetics or any of its subsidiaries has not been finally determined. 
There are no audits, adjustments, assessments or other proceedings with respect
to Taxes of Geokinetics or any of its subsidiaries except as listed on
Section 4.15 of the Purchaser Disclosure Schedule.

 

Section 4.16         Investment Company.  Neither Geokinetics nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and each of
Geokinetics and its Subsidiaries intends to conduct its respective business in a
manner so that it will not become subject to regulation as an “investment
company” under the Investment Company Act.

 

Section 4.17         Insurance.  Each of Geokinetics and its Subsidiaries are
insured by recognized, financially sound institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their respective businesses including, but not
limited to, policies covering real and personal property owned or leased by
Geokinetics and its Subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes.  Geokinetics has no reason to believe that it or any
Subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Purchaser Material Adverse
Effect.  Neither of Geokinetics nor any Subsidiary has been denied any insurance
coverage which it has sought or for which it has applied.

 

Section 4.18         No Unlawful Contributions or Other Payments.  Neither
Geokinetics nor any of its Subsidiaries nor, to Purchasers’ Knowledge, any
employee or agent of Geokinetics or any Subsidiary of Geokinetics, has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any Law or of the character necessary to
be disclosed in the Geokinetics SEC Reports in order to make the statements
therein not misleading.

 

Section 4.19         Compliance with Environmental Laws.  Except as would not,
individually or in the aggregate, result in a Purchaser Material Adverse
Effect:  (i) neither Geokinetics nor any of its Subsidiaries is in violation of
any Environmental Laws, which violation includes, but is not limited to,
noncompliance with any Permits required for the operation of the business of
Geokinetics or its Subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has Geokinetics or any
of its Subsidiaries received any written communication, whether from a
Governmental Authority, citizens group, employee or otherwise, that alleges that
Geokinetics or any of its Subsidiaries is in violation of any Environmental Law;
(ii) there is no Legal Action filed with a Governmental Authority, no
investigation with respect to which Geokinetics has received written notice, and
no written notice by any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of Hazardous Materials at any location owned, leased or
operated by Geokinetics or any of its Subsidiaries, now or in the past, pending
or, to Purchasers’ Knowledge, threatened against Geokinetics or any of its
Subsidiaries; and (iii) to Purchasers’ Knowledge, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of

 

37

--------------------------------------------------------------------------------


 

any Hazardous Materials, that reasonably could result in a violation of any
Environmental Law by Geokinetics or any of its Subsidiaries.

 

Section 4.20         ERISA Compliance.  Except as could not result in a
Purchaser Material Adverse Effect, (i) Geokinetics and its subsidiaries and any
“employee benefit plan” (as defined under the ERISA) established or maintained
by Geokinetics, its Subsidiaries or their ERISA Affiliates are in compliance in
all material respects with ERISA; (ii) no “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by Geokinetics, its
Subsidiaries or any of their ERISA Affiliates; (iii) no “employee benefit plan”
established or maintained by Geokinetics, its Subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA); (iv) neither
Geokinetics, any of its Subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (a) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (b) Sections 412, 4971, 4975 or 4980B of the Code.  Except as could not
result in a Purchaser Material Adverse Effect, each “employee benefit plan”
established or maintained by Geokinetics, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401 of the Code is so
qualified and nothing has occurred, whether by action or failure to act, that
would cause the loss of such qualification. Except as could not result in a
Purchaser Material Adverse Effect, or except as disclosed in Section 4.20 of the
Purchaser Disclosure Schedule, the consummation of the Transactions will not by
themselves or in combination with any other event (without regard to whether
such event has or may occur) (i) cause any Purchaser Plan to increase benefits
payable to any participant or beneficiary, (ii) entitle any current or former
employee or director, or any other service provider, of Geokinetics or any of
its Affiliates to severance pay, unemployment compensation or any other payment,
benefit or award under a Purchaser Plan, or (iii) accelerate or modify the time
of payment or vesting, or increase the amount of any benefit, award or
compensation due any current or former employee or director, or any other
service provider, under a Purchaser Plan.

 

Section 4.21         Sarbanes-Oxley Act.  Geokinetics is in compliance in all
material respects with provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it.

 

Section 4.22         Disclosure Controls and Procedures.  Geokinetics has
established and maintains “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) that are reasonably
designed to ensure that all information (both financial and non-financial)
required to be disclosed by Geokinetics in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the rules and regulations thereunder, and that all
such information is accumulated and communicated to Geokinetics’ management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
Geokinetics required under the Exchange Act with respect to such reports. 
Without limiting the generality of the foregoing, Geokinetics’ disclosure
controls and procedures are effective to enable it to record, process,
summarize, and report information required to be included in its filings with
the SEC within the required time period, and to ensure that such information is
accumulated and communicated to its management,

 

38

--------------------------------------------------------------------------------


 

including its Chief Executive Officer and Chief Financial Officer, to allow
timely decisions regarding required disclosure.

 

Section 4.23         Foreign Corrupt Practices Act.  Neither Geokinetics nor any
of its Subsidiaries, nor, to Purchasers’ Knowledge, any of its directors,
officers, agents, employees, Affiliates or other persons acting on behalf of
Geokinetics or its Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA or any
other Law, including, without limitation, making use of the mails or any means
or instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or other Law, and Geokinetics
and, to Purchasers’ Knowledge, its Affiliates have conducted their businesses in
compliance with the FCPA and other Laws and have instituted and maintain
policies and procedures designed to ensure, and that are reasonably expected to
continue to ensure, continued compliance therewith.

 

Section 4.24         Solvency.  As of the Closing Date, Geokinetics and each
Purchaser, both before and immediately after consummation of the Transactions,
will not be insolvent, as insolvency is defined under any of the Uniform
Fraudulent Transfer Act, as approved by the National Conference of Commissioners
on Uniform State Laws in 1984, as amended (the “UFTA”) and the U.S. Bankruptcy
Code, 11 U.S.C. §101 et seq., as amended (the “Bankruptcy Code”). Without
limiting the generality of the foregoing, as of the Closing Date, with respect
to Geokinetics and each Purchaser, both before and immediately after
consummation of the Transactions: (i) the sum of such entity’s debts will not be
greater than all of such entity’s assets at a fair valuation (as such terms are
defined in the UFTA), and the sum of such entity’s debts will not be greater
than all of such entity’s property, at a fair valuation (as such terms are
defined in the Bankruptcy Code); (ii) such entity will not intend to incur, or
believe or reasonably should believe that it would incur, debts beyond its
ability to pay as they become due (as such terms are defined in the UFTA), and
such entity will not intend to incur, or believe that it would incur, debts that
would be beyond its ability to pay as such debts mature (as such terms are
defined in the Bankruptcy Code); and (iv) such entity will not be engaged and
will not be about to engage in a business or transaction for which the remaining
assets of such entity are unreasonably small in relation to such business or
transaction (as such terms are defined in the UFTA), and such entity will not be
engaged in business or a transaction, and will not be about to engage in
business or a transaction, for which any property remaining with such entity is
an unreasonably small capital (as such terms are defined in the Bankruptcy
Code).

 

Section 4.25         Availability of Funds.  Geokinetics has delivered to the
Sellers true and complete copies of the executed Commitment Letter related to
the Bridge Financing.  The Commitment Letter has not been amended or modified,
no provision of the Commitment Letter has been waived, no such amendment,
modification or waiver has been agreed to or is contemplated, and the
commitments contained in the Commitment Letter have not been withdrawn or
rescinded in any respect. Geokinetics has fully paid any and all commitment fees
or other fees in connection with the Commitment Letter that are payable on or
prior to the Effective Date.  The Commitment Letter is in full force and effect
and is the legal, valid and binding obligation of Geokinetics and, to
Purchasers’ Knowledge, the other parties thereto and

 

39

--------------------------------------------------------------------------------


 

does not restrict any transfer of the cash portion of the Purchase Price from
any of the Purchasers to the Sellers in connection with the Transactions.  No
event has occurred that, with or without notice, lapse of time or both, would
constitute a default or breach on the part of Geokinetics or its Affiliates
under any term or condition of the Commitment Letter.  There are no conditions
precedent or other contingencies relating to the funding of the full amount of
the Bridge Financing, other than as set forth in the Commitment Letter.
Geokinetics and its Affiliates (as applicable) are in a position to satisfy
timely all conditions to be satisfied by them to fund the Bridge Financing, and
Geokinetics has no reason to believe that any of the conditions relating to the
funding of the full amount of the Bridge Financing will not be satisfied on or
prior to the Closing Date. At the Closing, the Financing, together with
Geokinetics’ immediately available funds, in cash, will be sufficient to provide
the Business with sufficient working capital and to pay all amounts payable by
the Purchasers under this Agreement and to effect the Transactions, all without
any third-party consent or approval required.

 

Section 4.26         Geokinetics Offering Documents.

 

(a)           In connection with any Capital Markets Financing, the relevant
disclosure document used to offer and sell securities did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.

 

(b)           No Geokinetics Offering Documents, as of the respective date of
such Geokinetics Offering Document, will contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Section 4.27         Brokers.    No broker, finder or investment banker (other
than RBC Capital Markets Corporation and Stifel, Nicolaus & Company,
Incorporated the fees and expenses of which will be paid by Geokinetics) is
entitled to any brokerage, finder’s fee or other fee or commission payable by
Geokinetics or any of its Subsidiaries in connection with the Transactions based
upon arrangements made by and on behalf of Geokinetics or any of its
Subsidiaries.

 

Section 4.28         Investigation by the Purchasers; No Reliance; Sellers’
Liability.  In entering into this Agreement, each of the Purchasers has relied
solely upon its own investigation and analysis and the specific representations
and warranties of the Sellers set forth in Article II and Article III of this
Agreement, and each of the Purchasers:

 

(a)           acknowledges and agrees that, except for the specific
representations and warranties of the Sellers set forth in Article II and
Article III of this Agreement, none of the Sellers or any Seller Representative
makes or has made any representation or warranty, either express or implied, as
to the accuracy or completeness of any of the information provided or made
available to such Purchaser or Purchaser Representative, including any
information, document, or material provided or made available, or statements
made, to such Purchaser or Purchaser Representative in “data rooms,” management
presentations or supplemental due diligence information provided to such
Purchaser or Purchaser Representative in connection with discussions with
management

 

40

--------------------------------------------------------------------------------


 

of the Business or in any other form in expectation of the Transactions
(collectively, “Seller Due Diligence Information”);

 

(b)           acknowledges and agrees that (i) the Seller Due Diligence
Information includes certain projections, estimates and other forecasts, and
certain business plan information, (ii) there are uncertainties inherent in
attempting to make such projections, estimates and other forecasts and plans and
such Purchaser is familiar with such uncertainties, and (iii) such Purchaser is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all projections, estimates and other forecasts and plans included in
such Seller Due Diligence Information so furnished to it and any use of or
reliance by such Purchaser on such projections, estimates and other forecasts
and plans shall be at its sole risk; and

 

(c)           agrees, to the fullest extent permitted by Law, that none of the
Sellers or any Seller Representative shall have any liability or responsibility
whatsoever to such Purchaser or Purchaser Representative on any basis (including
in contract or tort, under federal or state securities laws or otherwise)
resulting from the distribution to such Purchaser, or such Purchaser’s use of,
any Seller Due Diligence Information, except that the foregoing limitations
shall not apply to the extent the Sellers make the specific representations and
warranties set forth in Article II and Article III of this Agreement, but always
subject to the limitations and restrictions contained in this Agreement.

 

ARTICLE V.
CONDUCT OF BUSINESS PENDING THE CLOSING;
OTHER AGREEMENTS

 

Section 5.1            Conduct of Business by the Business Owning Entities
Pending the Closing.  From the Effective Date until the Closing Date, except as
Purchasers otherwise consent to in writing (which consent shall not be
unreasonably withheld), as set forth in Section 5.1 of the Seller Disclosure
Schedule, or as otherwise contemplated by this Agreement, Sellers shall cause
the Business Owning Entities to conduct the Business in the ordinary course
consistent with past practice and shall use all commercially reasonable efforts
to preserve intact their business organizations and relationships with third
parties with respect to the Business and to keep available the services of the
officers and key employees of the Business as of the Effective Date, subject to
the terms of this Agreement.  Except as otherwise provided in this Agreement
(including in connection with any transaction described in Section 5.16), and
without limiting the generality of the foregoing, from the Effective Date until
the Closing Date, without Purchasers’ written consent (which consent shall not
be unreasonably withheld):

 

(a)           no Purchased Entity shall adopt or propose any change to its
certificate of incorporation or bylaws (or similar organizational documents);

 

(b)           no Purchased Entity shall declare, set aside or pay any dividend
or other distribution with respect to any shares of its capital stock; provided,
however, that, subject to Section 5.20, the Purchased Entity shall distribute or
otherwise transfer or assign the Subject Assets and Unrelated Liabilities to
PGS, any of its Subsidiaries or any Person other than a Purchaser;

 

41

--------------------------------------------------------------------------------


 

(c)                                  no Purchased Entity shall repurchase,
redeem or otherwise acquire any outstanding shares of its capital stock or other
ownership interests;

 

(d)                                 no Business Owning Entity shall merge or
consolidate with any other Person (other than another Business Owning Entity or
any Subsidiary of a Business Owning Entity); and no Business Owning Entity shall
acquire assets of any Person (other than another Business Owning Entity or any
Subsidiary of a Business Owning Entity) to be used in the Business for aggregate
consideration in excess of $1,000,000;

 

(e)                                  except in the ordinary course of the
Business and except for the Excluded Assets or other assets not used primarily
in the conduct of the Business, (i) no Purchased Entity shall sell, lease,
license or otherwise surrender, relinquish or dispose of any of its assets with
an aggregate fair market value of in excess of $1,000,000, and (ii) no Asset
Seller shall sell, lease, license or otherwise surrender, relinquish or dispose
of any of its Property used primarily in the Business with an aggregate fair
market value of in excess of $1,000,000;

 

(f)                                    no Purchased Entity or Subsidiary of a
Purchased Entity shall issue any securities or agree to issue any securities
(whether through the issuance or granting of options, warrants, rights), except
for issuances of capital stock solely to its parent companies, or otherwise
enter into any amendment of any term of any outstanding security;

 

(g)                                 no Purchased Entity or Subsidiary of a
Purchased Entity shall change any method of accounting or accounting practice,
except for any such changes made in connection with such Purchased Entity’s or
Subsidiary’s use of IFRS or any such change required by GAAP, and no Asset
Seller shall change any method of accounting or accounting practice with respect
to the Business conducted by it or the ownership of the Property, except for any
change required by IFRS or GAAP;

 

(h)                                 no Seller nor any Purchased Entity or
Subsidiary of a Purchased Entity shall take any action that would give rise to a
claim under the WARN Act or any similar state Law or regulation because of a
“plant closing” or “mass layoff” (each as defined in the WARN Act) without
complying in material respects with the WARN Act;

 

(i)                                     no Purchased Entity or Subsidiary of a
Purchased Entity will license, sell, dispose of, or contract to license, sell or
dispose of, any of the Multi-client Library, except in the ordinary course of
the Business;

 

(j)                                     no Seller shall incur any Liability that
will constitute an Assumed Liability and no Purchased Entity or Subsidiary of a
Purchased Entity shall incur any Liability, except (in each case) for
Liabilities incurred in the ordinary course of the Business;

 

(k)                                  no Business Owning Entity shall enter into
any material Contract that would require the consent of the other party to the
Contract to assign or transfer the Contract to a Purchaser as contemplated by
this Agreement, or that would terminate, create a default or breach, or require
a payment by reason of the transfer of a Purchased Entity as required by this
Agreement;

 

42

--------------------------------------------------------------------------------


 

(l)                                     no Business Owning Entity shall adopt a
plan of complete or partial liquidation, dissolution, or reorganization except
as contemplated by or reasonably necessary to carry out the Transactions; and

 

(m)                               no Business Owning Entity shall agree or
commit to do any of the foregoing.

 

Section 5.2                                   Conduct of Business by Geokinetics
Pending the Closing.  From the Effective Date until the Closing Date, except as
the Sellers otherwise consent to in writing (which consent shall not be
unreasonably withheld), as set forth in Section 5.2 of the Purchaser Disclosure
Schedule, or as otherwise contemplated by this Agreement, Geokinetics shall, and
shall cause each of its Subsidiaries to, conduct its business in the ordinary
course consistent with past practice and shall use, and shall cause of its
Subsidiaries to use, all commercially reasonable efforts to preserve intact its
business and relationships with third parties.  Except (i) as specifically
contemplated by Section 11.16 or the Financing, (ii) pursuant to any Interim
Financing, (iii) as otherwise provided in this Agreement and (iv) as set forth
in Section 5.2 of the Purchaser Disclosure Schedule, and without limiting the
generality of the foregoing, from the Effective Date until the Closing Date,
without the Sellers’ written consent (which consent shall not be unreasonably
withheld):

 

(a)                                  Geokinetics shall not adopt or propose any
change to its certificate of incorporation or bylaws;

 

(b)                                 Geokinetics shall not declare, set aside or
pay any dividend or other distribution with respect to any shares of Geokinetics
Common Stock;

 

(c)                                  Geokinetics shall not repurchase, redeem or
otherwise acquire any outstanding shares of its capital stock or other ownership
interests;

 

(d)                                 Geokinetics shall not merge or consolidate
with any other Person or enter a new line of business;

 

(e)                                  Geokinetics shall not, and shall cause its
Subsidiaries not to, issue any securities or agree to issue any securities
(whether through the issuance or granting of options, warrants or rights),
except for issuances by a wholly owned Subsidiary of Geokinetics to its parent
company, or otherwise enter into any amendment of any term of any outstanding
security;

 

(f)                                    Geokinetics shall not adopt a plan of
complete or partial liquidation, dissolution, or reorganization; and

 

(g)                                 Geokinetics shall not agree or commit to do
any of the foregoing.

 

Section 5.3                                   Access to Information;
Confidentiality.

 

(a)                                  Subject to applicable Law, Geokinetics will
provide and will cause Geokinetics’ Subsidiaries and its and their respective
directors, officers, employees, accountants, consultants, legal counsel,
investment bankers, advisors, and agents and other representatives
(collectively, “Representatives”) to provide Sellers and their authorized

 

43

--------------------------------------------------------------------------------


 

Representatives, during normal business hours and upon reasonable advance
notice, access to the offices, employees, properties, books and records of
Geokinetics and its Subsidiaries (so long as such access does not unreasonably
interfere with the operations of Geokinetics) as Sellers may reasonably request.
Subject to applicable Law, Sellers will provide and will cause the Purchased
Entities and their respective Representatives to provide Geokinetics and its
authorized Representatives, during normal business hours and upon reasonable
advance notice, access to the offices, employees, properties, books and records
of each Business Owning Entity related to the Business (so long as such access
does not unreasonably interfere with the operations of a Business Owning Entity
or the Business) as Geokinetics may reasonably request. With respect to any
information disclosed pursuant to this Section 5.3, each of the parties shall
comply with, and shall cause each of its Representatives to comply with, all of
its obligations under the Confidentiality and Nondisclosure Agreement, dated
February 27, 2008, previously executed by Geokinetics and PGS Onshore, Inc. (the
“Confidentiality Agreement”). No party shall be required to provide access to or
disclose any information where such access or disclosure would jeopardize any
attorney-client privilege of such party or any Subsidiary of such party or
contravene any Contract or Law (it being agreed that the parties shall use their
respective reasonable best efforts to cause such information to be provided in a
manner that would not result in such jeopardy or contravention).

 

(b)                                 From and after the Closing, the Sellers and
the Purchasers shall, and shall cause the Business Owning Entities to, furnish
each other with such financial and operating data and other information with
respect to the Business as either Sellers or Purchasers may from time to time
reasonably request, in each case (A) to comply with reporting, disclosure,
filing or other requirements imposed on the Sellers or Purchasers (including
under applicable securities Laws), (B) for use in any Legal Action or assessment
or in order to satisfy audit, accounting, claims, regulatory, litigation,
subpoena or other similar requirements or (C) to comply with the obligations of
the Sellers or Purchasers under this Agreement or any Ancillary Agreements, as
the case may be.

 

Section 5.4                                   Further Assurances.  Each party
shall use commercially reasonable efforts to obtain all consents and approvals
and to do all other things necessary for the consummation of the Transactions. 
The parties shall take such further action to deliver or cause to be delivered
to each other at the Closing and at such other times thereafter as shall be
reasonably agreed by such parties such additional agreements or instruments as
any of them may reasonably request for the purpose of carrying out this
Agreement and the Transactions.  Each party shall duly preserve all files,
records or any similar items received or obtained as a result of the
Transactions with the same care and for the same period of time as it would
preserve its own similar assets.

 

Section 5.5                                   Expenses.

 

(a)                                  Geokinetics and the Purchasers shall bear
solely and entirely and shall pay all Expenses (as hereinafter defined) incurred
by Geokinetics, the Purchasers and their respective Affiliates.  The Sellers
shall bear solely and entirely and shall pay all Expenses incurred by the
Sellers and, except as provided in the proviso to the next sentence, all
Expenses incurred by the Purchased Entities prior to Closing.  If, following the
Closing, a

 

44

--------------------------------------------------------------------------------


 

Purchased Entity is invoiced for an Expense that was incurred by such Purchased
Entity prior to Closing, the Sellers agree to promptly pay and reimburse the
Purchased Entity for the amount of such Expense; provided, however, that (i) the
Sellers shall have no obligation to pay or reimburse for any Expenses incurred
by the Purchased Entities in connection with the Financing or any Alternate
Financing, including but not limited to any such Expenses incurred to have the
independent auditors for the Business prepare “comfort letters,” assist in the
preparation of pro forma financial statements or otherwise to assist as
contemplated by Section 5.26(e) in the preparation of disclosure materials
relating to the Financing or any Alternate Financing (and any substitutions or
replacements of either the Financing or any Alternate Financing) and (ii) to the
extent any Expenses of the type described in clause (i) have the effect of
reducing Net Working Capital as of the Closing Date, the Purchasers shall pay or
reimburse Sellers for such Expenses.  Notwithstanding the foregoing, if this
Agreement is terminated for any reason, then the allocable share of the
Purchasers and Sellers for all Expenses (including any fees and expenses of
accountants, experts, and consultants, but excluding the fees and expenses of
legal counsel and investment bankers) related to preparing, filing and payment
of fees incurred in connection with filings made under the HSR Act or any other
Competition Laws related to the Transactions shall be allocated one-half each.

 

(b)                                 “Expenses” as used in this Agreement shall
include all reasonable out-of-pocket expenses (including all reasonable fees and
expenses of outside counsel, accountants, auditors, financing sources,
investment bankers, experts and consultants to a party hereto and its Affiliates
but excluding any liability for Taxes) incurred by a party or on its behalf in
connection with or related to the due diligence, authorization, preparation,
negotiation, execution and performance of this Agreement, requisite filings
under the HSR Act and other Competition Laws and all other matters related to
the consummation of the Transactions (subject to reasonable documentation).

 

Section 5.6                                   Cooperation.  Subject to
compliance with applicable Law, from the Effective Date until the Closing,
(i) the Business Owning Entities shall keep Purchasers’ designated
representatives reasonably informed about significant issues relating to the
Business and the Purchased Assets, (ii) the Purchasers shall keep Sellers’
designated representatives reasonably informed about significant issues relating
to the business of Geokinetics and its Subsidiaries, the Geokinetics Common
Stock and the Financing, (iii) each party shall cooperate with and use
commercially reasonable efforts to provide assistance to transfer any Permits
that must be transferred in connection with the Transactions and that are
required for the conduct of the Business and (iv) each party shall promptly
provide the other party or its counsel with copies of all filings (excluding any
confidential or privileged filings) made by such party with any Governmental
Authority in connection with this Agreement and the Transactions.

 

Section 5.7                                   Publicity.  Neither Geokinetics,
Sellers nor any of their respective Affiliates shall issue or cause the
publication of any press release or other announcement, or otherwise make any
public statements, with respect to this Agreement and the Transactions without
the prior written consent of the other parties, except as may be required by Law
or by any listing agreement with or rules and regulations of a national
securities exchange on which securities of Geokinetics or PGS are listed and
traded, in which case the party issuing or causing the publication of such press
release or other announcement, or making such statement, shall use

 

45

--------------------------------------------------------------------------------


 

commercially reasonable efforts to provide copies thereof to the other parties
hereto, and give due consideration to such comments as each such other party may
have, prior to such release or other announcement or the making of such
statement.

 

Section 5.8                                   Additional Actions.  Upon the
terms and subject to the conditions of this Agreement, each party agrees to use
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Law, or to remove any injunctions or other impediments or delays, to
consummate and make effective the Transactions.  Each of Sellers and Purchasers
agrees that, from and after the Effective Date and prior to the Closing Date,
and except as may be agreed in writing by the other or as may be expressly
permitted pursuant to this Agreement, it shall not, and shall not permit any of
its Subsidiaries, to make any acquisition, enter into any agreement, or take any
other action, or agree, in writing or otherwise, to do any of the foregoing,
that could reasonably be expected to prevent the consummation of the
Transactions or result in the failure to satisfy any condition to consummation
of the Transactions

 

Section 5.9                                   Filings; Competition Laws.  Each
party shall make all material filings such party is required to make in
connection herewith or desirable to achieve the purposes contemplated by this
Agreement, and shall cooperate as needed with respect to any such filing by any
other party.  Each such party shall use its reasonable best efforts to resolve
any objections, if any, as may be asserted by any Governmental Authority with
respect to the Transactions under the HSR Act and any other Laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization, restraint of trade or combinations (collectively, together
with the HSR Act, “Competition Laws”).  Each such party shall use its reasonable
best efforts to take such action as may be required to cause or obtain, if
possible under the applicable Competition Laws, the expiration or early
termination of the applicable notice or waiting periods or favorable ruling
under the Competition Laws with respect to the Transactions as promptly as
possible after the Effective Date.  Without limiting the foregoing, each such
party shall take any and all of the following actions to the extent necessary to
obtain the approval of any Governmental Authority with jurisdiction over the
enforcement of any applicable Competition Laws regarding the Transactions: 
(i) entering into negotiations, (ii) providing information required by the
applicable Competition Laws or by competent competition authorities, and
(iii) substantially complying with any request (including any “second request”)
for information pursuant to the applicable Competition Laws; provided, however,
that none of the Purchasers or the Sellers shall be required to dispose of any
of their respective assets or to limit their freedom of action with respect to
any of their respective assets or businesses, whether prior to or after the
Closing Date, or to commit or agree to any of the foregoing, in order to obtain
any consents, approvals, permits or authorizations or to remove any impediments
to the Transactions relating to the HSR Act or any other Competition Law or to
avoid the entry of, or to effect the dissolution of, any injunction or other
order in any suit or proceeding relating thereto, other than dispositions,
limitations, commitments, or agreements that in each such case may be
conditioned upon the consummation of the Transactions and that in each such case
would not result in a material adverse effect on the business, assets or
financial condition of Geokinetics and its Subsidiaries together with the
Property taken as a whole as constituted after the Closing Date.  The filing
fees incurred in connection with any filings respecting the HSR Act and any
other Competition Laws shall be an Expense as defined in Section 5.5.

 

46

--------------------------------------------------------------------------------


 

Section 5.10                            Consents.  Each of Geokinetics and
Sellers and their respective Affiliates shall use commercially reasonable
efforts to obtain all consents necessary in connection with its obligations
hereunder.

 

Section 5.11                            Geokinetics Board of Directors.

 

(a)                                  Geokinetics shall use its reasonable best
efforts to cause two individuals whose names shall be provided by PGS to
Geokinetics a reasonable period of time prior to the Closing Date (the “Director
Nominees”) to be appointed as members of Geokinetics’ board of directors by
Geokinetics’ existing board of directors simultaneous with Closing, subject to
applicable Law, provided that at least one of such Director Nominees is
“independent” as defined by the rules of the NYSE AMEX and Geokinetics’
policies.  Each Director Nominee shall serve as a director for a term expiring
at Geokinetics’ next annual meeting of stockholders following the Closing Date
and until his successor is elected and qualified.  Geokinetics shall take such
action, including amending its bylaws, as required to cause the number of
directors constituting Geokinetics’ board of directors immediately after the
Closing Date to be increased as necessary to reflect the addition of the
Director Nominees.

 

(b)                                 If, on the date that the nominating
committee of Geokinetics’ board of directors meets to nominate directors for
election at any annual meeting of stockholders of Geokinetics, PGS and its
wholly owned Subsidiaries own at least 10% of the then outstanding shares of
Geokinetics Common Stock, Geokinetics shall use its reasonable best efforts to
cause the two Director Nominees to be elected as directors of Geokinetics;
provided that at least one of such Director Nominees is “independent” as defined
by the rules of the NYSE AMEX (or such other securities exchange on which the
Geokinetics Common Stock is then listed) and Geokinetics’ policies.  If, on the
date that the nominating committee of Geokinetics’ board of directors meets to
nominate directors for election at any annual meeting of stockholders, PGS and
its wholly owned Subsidiaries own at least 5% but less than 10% of the then
outstanding shares of Geokinetics Common Stock, Geokinetics shall use its
reasonable best efforts to cause one Director Nominee selected by PGS to be
elected as a director of Geokinetics.

 

(c)                                  As a condition to its obligation to use its
reasonable best efforts to cause a Director Nominee to be elected to
Geokinetics’ board of directors, Geokinetics may require each Director Nominee
to provide to Geokinetics such directors questionnaires and similar materials as
the other members of Geokinetics’ board of directors are required to complete.

 

(d)                                 If at any time, a Director Nominee is unable
or unwilling to serve as a director, or PGS otherwise determines to replace a
Director Nominee, PGS may nominate another individual to serve in such
individual’s place and be a “Director Nominee” hereunder; provided that if PGS
has the right to appoint two directors to Geokinetics’ board of directors, at
least one of the Director Nominees is “independent” as defined by the rules of
the NYSE AMEX and Geokinetics’ policies.

 

47

--------------------------------------------------------------------------------


 

(e)                                  Geokinetics shall use its reasonable best
efforts to take, or cause to be taken, all actions to do, or cause to be done,
all things necessary, proper or advisable to enter into an agreement with the
Series B Holders, in which the Series B Holders shall agree to take all action
within their power (including, but not limited to, (i) attending all stockholder
meetings of Geokinetics for the purposes of ensuring that a quorum is obtained
and (ii) voting all shares of Geokinetics Common Stock and Series B Preferred
Stock owned or held by the Series B Holders at any stockholder meeting of
Geokinetics or, if under applicable Law stockholders of Geokinetics are
permitted to take action by written resolution or consent in lieu of a meeting,
executing any written resolution or consent with respect to all voting shares of
Geokinetics owned by the Series B Holders) to cause the Director Nominees to be
elected or appointed as a member of the board of directors of Geokinetics at
each of the annual meetings of stockholders of Geokinetics to be held in 2010
and 2011 following the Closing Date.  In addition, each of the Series B Holders
shall agree to vote all shares of Geokinetics Common Stock and Series B
Preferred Stock owned or held by such Series B Holder and that such holders are
entitled to vote against any resolution that may be proposed at such meetings to
remove any Director Nominee that is serving as a member of the board of
directors of Geokinetics, unless PGS otherwise requests in writing.

 

Section 5.12                            Preemptive Rights.

 

(a)                                  Unless waived by the Sellers, if at any
time Geokinetics authorizes the issuance and sale of any shares of Geokinetics
Common Stock or shares that are convertible into or exercisable for Geokinetics
Common Stock or that will vote as a single class as Geokinetics Common Stock in
a transaction exempt from registration under Section 4(2) of the Securities Act
or Regulation D thereunder, or in a “registered direct offering” pursuant to a
registration statement filed with the SEC directly to a limited number of
investors (and not through a placement agent or underwriter), then Geokinetics
shall offer to PGS the right to purchase a Pro Rata Number of Shares on the same
terms as other purchasers in the offering.  A Pro Rata Number of Shares shall
mean an amount of securities so that the percentage of shares of Common Stock
(on a fully diluted basis) owned or deemed to be beneficially owned by PGS after
the offering is equal to the percentage of shares of Common Stock (on a fully
diluted basis) owned or deemed to be beneficially owned by PGS before such
offering.  Geokinetics shall provide PGS such notice of the applicable offering
and related closing date as Geokinetics’ board of directors determines is
reasonable to facilitate the offering of securities, and PGS shall have such
time period as specified in such notice to agree to purchase all or any portion
of its Pro Rata Number of Securities in the offering on the same terms as the
other purchasers in the offering.

 

(b)                                 Geokinetics’ board of directors may place
such restrictions on the preemptive rights granted to PGS in this section as the
board determines is reasonably necessary to facilitate a successful offering,
provided that any such restrictions are considered with the terms that apply to
other investors or potential investors in the particular offering.

 

(c)                                  Notwithstanding the foregoing, if
applicable Law or the rules of any securities exchange on which Geokinetics
Common Stock is listed restrict or prohibit, or adversely

 

48

--------------------------------------------------------------------------------


 

condition or restrict the participation of PGS in any offering subject to this
Section 5.12, Geokinetics’ board of directors may vary the preemptive rights
provided herein, in its discretion, solely to comply with such Law or securities
exchange rule.

 

(d)                                 The rights granted in this Section shall
terminate on the date that PGS and its wholly owned Subsidiaries own less than
10% of the outstanding shares of Geokinetics Common Stock.

 

Section 5.13                            Stock Exchange Listing.  Geokinetics
shall use commercially reasonable efforts to cause the Geokinetics Common Stock
to be issued pursuant to this Agreement to be approved and admitted for listing
on the NYSE AMEX prior to Closing.

 

Section 5.14                            Employee Matters.

 

(a)                                  On or before the Closing, Seller shall take
any actions necessary to cause the Purchased Entities to cease to be sponsoring,
adopting or participating employers, as applicable, of all Plans except the
Purchased Entity Plans listed in Section 5.14(a) of the Seller Disclosure
Schedule.  Any Purchased Entity Plans listed in Section 5.14 of the Seller
Disclosure Schedule that, as of the Effective Date, are sponsored by an
Affiliate of Seller other than a Purchased Entity will be transferred to and
assumed by a Purchased Entity as of the Closing.  Except as expressly provided
in the remaining paragraphs of this Section 5.14 and as set forth in
Section 5.14(a) of the Seller Disclosure Schedule (with respect to a Purchased
Entity Plan that is assumed by a Purchased Entity), Purchaser shall not, and
from and after the Closing Date the Purchased Entities shall not, have any
responsibility or Liability with respect to any Plan established prior to the
Closing Date, and Seller shall be responsible for such responsibilities and
Liabilities.  Subject to Section 3.9, Purchaser shall assume and have complete
responsibility for all Liabilities associated with the Purchased Entity Plans
identified on Section 5.14(a) of the Seller Disclosure Schedule, and Seller and
its Affiliates shall have no responsibility or Liability with respect to the
Purchased Entity Plans.

 

Sellers and Purchaser shall take all actions necessary to cause all liabilities
associated with the Business Employees’ participation in the Petroleum
Geo-Services ASA - 2008 Deferred Bonus Arrangement (the “2008 Bonus
Arrangement”) and the Petroleum Geo-Services ASA - 2009 Bonus Plan (the “2009
Bonus Plan”) to be transferred to and assumed by a Purchaser or a Purchased
Entity as of the Closing.  Notwithstanding the foregoing, Seller retains the
sole discretion to pay to Business Employees and Affiliated Employees the
amounts owed pursuant to the 2008 Bonus Arrangement and the 2009 Bonus Plan as
of the Closing; provided that if Seller chooses not to exercise such discretion,
Seller shall provide to Buyer, on or before March 1, 2010, a schedule, in a
readily-accessible electronic format, listing for each Business Employee his or
her (i) name, (ii) bonus entitlement under the 2008 Bonus Arrangement, if any,
and (iii) bonus entitlement under the 2009 Bonus Plan, if any.  Purchaser shall
pay such amounts to the listed Business Employees and Affiliated Employees in a
lump-sum cash payment on or before March 15, 2010.  If Purchaser or an Affiliate
terminates the employment of a Business Employee for reasons other than willful
misconduct or similar good cause or if his or her employment terminates due to
death or disability prior to the

 

49

--------------------------------------------------------------------------------


 

payment of amounts owed under the 2008 Bonus Arrangement or the 2009 Bonus Plan,
he or she shall remain entitled to any scheduled payments from the applicable
Purchased Entity under such plans.  If Purchaser or an Affiliate terminates the
employment of a Business Employee for willful misconduct or similar good cause
or he or she voluntarily resigns prior to the payment of amounts owed under the
2008 Bonus Arrangement, he or she shall remain entitled to the payment from the
applicable Purchased Entity of the reduced bonus amount as provided under the
terms of such plan.

 

Sellers and Purchaser shall take all actions necessary to cause all liabilities
associated with the Business Employees’ participation in the Petroleum
Geo-Services ASA - PGS Retention Bonus Plan 2006-2010 and the Petroleum
Geo-Services ASA - PGS Retention Bonus Plan 2007-2010 (collectively, the
“Retention Bonus Plans”) to be transferred to and assumed by a Purchaser or a
Purchased Entity as of the Closing.  If Purchaser or an Affiliate terminates the
employment of a Business Employee for reasons other than willful misconduct or
similar good cause or if his or her employment terminates due to death or
disability prior to the payment of amounts owed under the Retention Bonus Plans,
he or she shall be paid any unpaid retention payments owed under the Retention
Bonus Plans within 10 days following such termination.

 

(b)                                 All Business Employees employed by the
Purchased Entities immediately prior to the Closing shall remain employed by the
Purchased Entities immediately following the Closing, and shall be the
responsibility of Purchaser and its Affiliates thereafter.  Section 5.14(b) of
the Seller Disclosure Schedule sets forth a list of certain employees of Seller
or its Affiliates (other than the Purchased Entities or their Subsidiaries) who
provide services relating to the Business Owning Entities and who Seller and
such Affiliates shall make available to Purchaser to discuss potential
employment, with any such employment to be contingent upon, and to begin after,
the Closing (such employees being collectively the “Affiliate Employees”). 
Section 5.14(b) of the Seller Disclosure Schedule shall be divided into two
lists, one containing the Affiliate Employees who are assigned on a full time or
primary basis to any function of the Purchased Entities (the “Dedicated
Employees”) and another containing those Affiliate Employees who provide
services to the Business on less than a full-time basis or on a secondary basis
(the “Support Employees”).

 

As soon as practicable following the execution of this Agreement, Seller will
provide to Purchaser a schedule in a readily-accessible electronic format
listing for each Business Employee and Affiliate Employee his or her (i) name,
employee identification number, job title, and assigned work location,
(ii) dates of employment by Seller or its Affiliates and date of employment for
each of the purposes identified in Section 5.14(d), (iii) base salary or hourly
rate of compensation, prior year’s actual, and current year’s targeted, bonus
and incentive compensation (if any), and (iv) whether or not such employee is
actively at work and if not, whether on an approved leave, and for those
employees on an approved leave, the reason for, and the expected duration of,
the approved leave.  Following the Effective Date, Seller shall not, and shall
cause each of its Affiliates not to, except in the ordinary course of the
Business, alter, promise to alter, or take any action that would have the effect
of altering, with respect to any Business Employee or Affiliate Employee, any
term or aspect of employment of such Business

 

50

--------------------------------------------------------------------------------


 

Employee or Affiliate Employee that is required to be disclosed to Purchaser
pursuant to this Section 5.14(b) or that is the subject of any obligation of
Purchaser under this Section 5.14 without the prior written consent of
Purchaser.  Without limiting the foregoing, Seller shall update
Section 5.14(b) of the Seller Disclosure Schedule and the information provided
to Purchaser pursuant to this Section 5.14(b) immediately prior to Closing.

 

Subject to Seller’s timely provision of complete and accurate information as
required by this Section 5.14 within twenty (20) days after the Effective Date,
Purchaser shall, or shall cause its Affiliates to, (i) provide continued
employment to each Business Employee employed by the Purchased Entities,
(ii) offer employment (which shall be contingent on the occurrence of the
Closing) to each Dedicated Employee and (iii) may, or may cause its Affiliates
to, at its discretion after interviews, offer employment (which shall be
contingent on the occurrence of the Closing), to any or all Support Employees,
in each case under clauses (i), (ii) and (iii) above, (A) at a base salary or
hourly rate that is at least equal to such employee’s then current base salary
or hourly rate as then correctly reflected in the information provided to
Purchaser pursuant to this Section 5.14(b), (B) with a principal place of
employment no greater than forty-nine (49) miles from the location where such
employee is employed as of the Effective Date as then correctly reflected in the
information provided to Purchaser pursuant to this Section 5.14(b), (C) with
benefits that are the same as, or comparable in the aggregate to, the benefits
provided to similarly-situated employees of Purchaser under the Purchaser’s
Plans, including but not limited to benefits provided pursuant to Purchaser’s
retirement plans, severance plans, vacation plans, health, dental and vision
insurance and incentive compensation plans, with such benefits continuing in
substantially the same form for at least one year following Closing, and
(D) with restricted stock or stock unit awards granted as soon as practicable
following Closing (which may be subject to Geokinetics stockholder approval)
with vesting terms over a three-year period and in an amount as determined by
the compensation committee of Geokinetics’ board of directors equal to the
intrinsic value of the PGS unvested options held by such employee on the
Effective Date, valuing the Geokinetics Common Stock at the Geokinetics Common
Stock Price (a “Qualifying Offer”).  Each Qualifying Offer shall be consistent
with the provisions of this Section 5.14, may contain such other provisions and
terms not inconsistent with this Section 5.14 as the Purchaser or its Affiliates
may deem appropriate, and shall remain open for a period of at least five
(5) days.  On or before the date that is five (5) Business Days prior to the
Closing Date, Purchaser shall notify Seller as to each Affiliate Employee who
has accepted a Qualifying Offer and each Affiliate Employee who has not accepted
a Qualifying Offer.  The employment with Purchaser or an Affiliate of Purchaser
of each Affiliate Employee who accepts a Qualifying Offer and reports to work
with Purchaser or an Affiliate of Purchaser in a timely manner and otherwise in
accordance with the Qualifying Offer shall be effective as of the Closing Date
and such individuals shall be referred to as “Transferred Employees.”

 

Purchaser shall retain all liability for severance and other benefits (including
any liability arising under the WARN Act) to any Business Employee employed by a
Purchased Entity who is terminated (whether as a result of Purchaser’s decision
to terminate such individual’s employment or due to “constructive termination”
or similar

 

51

--------------------------------------------------------------------------------


 

concept under applicable Law) as of or after Closing.  Seller shall retain all
liability for severance and other benefits (including liability arising under
the WARN Act) to any Affiliate Employee who does not receive or who receives but
does not accept a Qualifying Offer from Purchaser; provided, however, that
Purchaser shall be responsible for any claims that its decisions to hire or not
hire any particular Affiliate Employee violate applicable Law, or any claims
with respect to the terms and conditions under which Purchaser offers employment
to or employs any Business Employee or Affiliate Employee.

 

Subject to Applicable Law, Seller and Purchaser acknowledge and agree that any
employment offered by Purchaser to a Business Employee, Affiliate Employee or
Transferred Employee will be “at will” and may be terminated by the Purchaser,
Business Employee, Affiliate Employee or Transferred Employee at any time for
any reason.

 

(c)                                  Subject to Seller’s timely provision of
complete and accurate information as required by this Section 5.14(c), Purchaser
shall cause each Business Employee and such Business Employee’s eligible
dependents who are covered as of the Closing Date by a Plan that is a group
health, prescription drug, dental or vision benefit plan to be offered coverage
under group health, prescription drug, dental or similar type of benefit plan,
as the case may be, maintained by Purchaser or an Affiliate of Purchaser, under
which the Business Employee and any eligible dependents of the Business Employee
shall be (i) eligible effective immediately upon the inception of their
employment with Purchaser or an Affiliate of Purchaser, and (ii) credited, for
the year during which such coverage under such plans begin, with any
deductibles, out-of-pocket maximums and co-payments already incurred during such
year under Plans that provide similar benefits (or Purchaser will provide an
economically equivalent benefit).  Seller shall provide, or shall cause to be
provided, to Purchaser within ten Business Days of Purchaser’s request all
information reasonably requested by Purchaser for the purpose of complying with
the provisions of this Section 5.14(c).

 

(d)                                 Subject to Seller’s timely provision of
complete and accurate information as required by this Section 5.14(d), Purchaser
shall cause the Purchaser Plans maintained after the Closing by Purchaser to
recognize each Business Employee’s years of service prior to the Closing Date
with Seller for purposes of terms of employment and eligibility, vesting and
benefit determination under such plans and programs, including paid vacation,
paid sick time, severance benefits and employer contribution rates under profit
sharing and retirement plans but not for purposes of benefit accrual under any
Purchaser Plan subject to Section 301 et seq. of ERISA or Section 412 of the
Code.  Purchaser shall cause each group health plan sponsored by Purchaser (or
one of its Affiliates) under which a Business Employee is eligible to
participate on or after the Closing Date to waive any preexisting condition
exclusions otherwise applicable to such Business Employee and his eligible
dependents to the same extent as waived or satisfied under Seller’s Plan. 
Seller shall provide, or shall cause to be provided, to Purchaser within ten
Business Days of Purchaser’s request all information reasonably requested by
Purchaser for the purpose of complying with the provisions of this
Section 5.14(d).

 

52

--------------------------------------------------------------------------------


 

(e)                                  Claims of Business Employees and their
eligible beneficiaries and dependents for medical, dental, prescription, drug,
life insurance, and/or other welfare benefits (“Welfare Benefits”) (other than
disability benefits) that are incurred before the Closing Date shall be the sole
responsibility and Liability of the Seller’s Plans except to the extent such
benefits claims are incurred but unpaid under a Purchased Entity Plan in which
case Purchaser and the Purchased Entity Plans shall bear sole responsibility for
such Liability.  For purposes of the preceding provisions of this paragraph, a
medical/dental claim shall be considered incurred on the date when the
medical/dental services are rendered or medical/dental supplies are provided,
and not when the condition arose or when the course of treatment began.  Claims
of individuals receiving disability benefits under a Seller’s Plan as of the
Closing Date shall be the sole responsibility of the Seller’s Plan pursuant to
its terms and conditions except to the extent such benefits claims are incurred
but unpaid under a Purchased Entity Plan in which case Purchaser and the
Purchased Entity Plans shall bear sole responsibility for such Liability.

 

(f)                                    Seller shall be responsible for all
Liabilities (including Liabilities for associated administrative functions) for
workers’ compensation claims made for compensable injuries of Transferred
Employees that first occurred before the Closing Date, except to the extent such
Liability arises under a workers’ compensation insurance policy that is
transferred to a Purchaser with a Purchased Entity.  Purchaser shall be
responsible for all Liabilities (including liabilities for associated
administrative functions) for all workers’ compensation claims that occurred on
or after the inception of employment of the Transferred Employee by Purchaser or
its Affiliates.  For purposes of this Section 5.14(f), a workers’ compensation
claim shall be “made” at the time of the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or at the time the occupational
disease becomes manifest, as applicable, under the respective workers’
compensation act governing the alleged injury or disease.  Seller will notify
applicable Governmental Authorities, if and as appropriate, of any on-the-job
injuries or workers’ compensation claims for which they are responsible under
this Section 5.14(f).  Purchaser will notify applicable Governmental
Authorities, if and as appropriate, of any on-the-job injuries or workers’
compensation claims for which it is responsible under this Section 5.14(f). 
Seller and Purchaser will promptly cooperate in providing to each other such
information as is reasonably needed for these notifications and related filings.

 

(g)                                 During the period between the Effective Date
and the Closing Date, except in the ordinary course of business or as otherwise
expressly contemplated by this Agreement or agreed to by Purchasers in writing,
the Sellers shall cause the Purchased Entities to not (i) grant any severance,
retention or termination pay to, or amend any existing severance, retention or
termination arrangement with, any director, officer, employee, independent
contractor or consultant of any Purchased Entity as of the Effective Date or any
former director, officer employee, independent contractor or consultant of any
Purchased Entity, (ii) increase or accelerate the payment or vesting of,
benefits payable under any existing severance, retention or termination pay
policies or employment agreements, (iii) enter into or amend any employment,
consulting, deferred compensation or other similar agreement with any Person
working in the Business (except as required by applicable Law or required by the
terms of such Plan prior to amendment), (iv) establish, adopt, amend or
terminate, or increase the benefits provided under, any collective bargaining

 

53

--------------------------------------------------------------------------------


 

agreement, retention agreement or Plan (except as required by applicable Law or
the terms of such Plan prior to amendment), (v) amend or terminate any Purchased
Entity Plan except to the extent required by Law, or (vi) increase the
compensation, bonus, severance, incentive awards or benefits payable to any
current or former officer, director, employee, independent contractor or
consultant of any Purchased Entity.

 

(h)                                 With respect to any Business Employees who
become employed by Geokinetics or a Subsidiary of Geokinetics after the Closing
Date, (i) Geokinetics or such Subsidiary will permit such Business Employees to
schedule and take vacation days that have accrued prior to the Closing Date with
pay for the maximum length of time as permitted under Seller’s vacation policy
as in effect on the Closing Date, (ii) Geokinetics or such Subsidiary shall give
service credit for purposes of determining post Closing Date vacation, sick
leave and any other paid time off entitlements that Geokinetics or such
Subsidiary provides to its employees generally and (iii) Geokinetics or such
Subsidiary shall permit each Business Employee to use or receive payment for all
amounts of Accrued Time Off (as defined in the policies of PGS) earned by such
Business Employee prior to the Closing under the policies of Sellers and their
Affiliates.  Sellers shall provide, or shall cause to be provided, to Purchasers
within ten (10) Business Days of a Purchaser’s request all information
reasonably requested by Purchaser for the purpose of complying with the
provisions of this Section 5.14(h).

 

(i)                                     Geokinetics, Sellers and the Purchased
Entities shall cooperate with each other in all reasonable respects relating to
any actions to be taken pursuant to this Section 5.14.

 

(j)                                     Notwithstanding any other provision of
this Agreement, the provisions of this Section 5.14 are not intended to and
shall not create or confer any third party beneficiary rights respecting any
Business Employee, Affiliate Employee, Transferred Employee or any other Person.

 

(k)                                  To the extent, following Closing, a Seller
retains the employment of any Business Employee or Affiliate Employee who worked
primarily for the Business prior to Closing, such Seller agrees to utilize all
commercially reasonable legal and equitable remedies available to it to enforce
any applicable covenant not to compete and/or non-solicitation agreement in the
event such employee is no longer employed by such Seller or its Affiliate.

 

Section 5.15                            Notice of Certain Events.

 

(a)                                  Each party to this Agreement shall promptly
as reasonably practicable notify the other parties of:

 

(i)                                     any notice or other communication from
any Person alleging that the consent of such Person (or other Person) is or may
be required in connection with the Transactions;

 

(ii)                                  any notice or other communication from any
Governmental Authority in connection with the Transactions;

 

54

--------------------------------------------------------------------------------


 

(iii)                               any Legal Action commenced or, to the best
of its knowledge, threatened against, relating to or involving or otherwise
affecting it or any of its Subsidiaries that, if pending on the Effective Date,
would have been required to have been disclosed pursuant to this Agreement, or
that relates to the consummation of the Transactions;

 

(iv)                              any notice of, or other communication relating
to, a default or event that, with notice or lapse of time or both, would become
a default, received by it or any of its Subsidiaries subsequent to the Effective
Date, under any material agreement (in case of the Sellers, solely with respect
to the Business); and

 

(v)                                 any Seller Material Adverse Effect or
Purchaser Material Adverse Effect or the occurrence of any event that would
result in a Seller Material Adverse Effect or a Purchaser Material Adverse
Effect, as the case may be.

 

(b)                                 If, prior to the Closing, PGS or any
Subsidiary of PGS, other than a Purchased Entity or a wholly-owned subsidiary of
a Purchased Entity, conducts the Business in any jurisdiction in which a
Business Owning Entity does not conduct the Business as of the Effective Date,
PGS will promptly notify the Purchasers of (i) the jurisdiction in which the
Business is being conducted, (ii) the identity of the entity conducting the
Business, and (iii) the nature (including a brief summary) of the Business being
conducted, and shall provide the Purchasers with copies of all Contracts and
other documents related to such Business, provided, that, for this purpose,
submitting a bid for work will not constitute the conduct of Business.

 

Section 5.16                            Termination of Inter-company
Indebtedness.  At or prior to the Closing, PGS shall cause each Purchased Entity
and each Subsidiary of a Purchased Entity to terminate, settle or otherwise
satisfy any indebtedness or accounts payable owed by the Purchased Entity or
such Subsidiary to PGS or any Affiliate of PGS.  Such termination, settlement or
satisfaction shall be effected by means of causing at least 95% of the total
amount of such indebtedness or accounts payable to be either paid off,
contributed to capital or converted into common or preferred equity of the
respective Purchased Entities and Subsidiaries.  For any remaining such
indebtedness or accounts payable, in the event PGS intends to cause such
termination, settlement or satisfaction to be effected by some other means, it
will not do so without obtaining the prior written consent of Geokinetics, which
consent shall not be unreasonably withheld.

 

Section 5.17                            Performance Bonds.  Section 5.17 of the
Seller Disclosure Schedule lists all of the performance, local import, bid or
other bond, letter of credit or other guarantee related primarily to the conduct
of the Business posted by an Asset Seller or any Affiliate of an Asset Seller
(other than a Purchased Entity or a Subsidiary of a Purchased Entity as of the
Effective Date).  If any Seller or any of its Affiliates (other than any
Purchased Entity or its Subsidiaries) has posted a performance, local import,
bid or other bond, letter of credit or other guarantee related primarily to the
conduct of the Business, the Purchasers and the Sellers shall use commercially
reasonable efforts and cooperate with each other in order (i) for such Seller or
any such Affiliate to obtain the release of any such bond, letter of credit or
guarantee and (ii) to the extent required, for a Purchaser to obtain a
substitute bond, letter of credit or guarantee or to assume such Seller’s or
such Affiliate’s existing bond, letter of credit or guarantee, in each case

 

55

--------------------------------------------------------------------------------


 

on or prior to the Closing Date.  The Purchasers shall indemnify and reimburse
promptly the Sellers and their Affiliates for all costs and liabilities incurred
by the Sellers or any such Affiliate as a result of the Seller’s or such
Affiliate’s leaving a performance, local import, bid or other bond, letter of
credit or other guarantee in place after the Closing Date relating to the
Business.

 

Section 5.18                            Resignation of Directors.  Effective as
of the Closing Date, the Sellers will cause each member of the board of
directors (or similar governing body) of each Purchased Entity and each
Subsidiary of a Purchased Entity serving immediately prior to the Closing Date
to resign as a director of the Purchased Entity.

 

Section 5.19                            Utilities and Assessments; Other
Allocations.   In the case of the Purchased Assets, any charges for utilities or
similar costs or assessments, common area maintenance reimbursements to lessors,
local business or other license fees and other similar periodic charges and all
payments under any leases for Real Property and the Contracts shall be prorated
on a per diem basis through the Closing Date (based on estimates or the most
recent amounts paid), with the Sellers being responsible for all of such
prorated charges attributable to the period on or prior to the Closing Date and
the Purchasers being responsible for all of such prorated charges attributable
to the period after the Closing Date.  Promptly upon receipt, the Purchasers or
the Sellers, as appropriate, shall provide the other with copies of all bills
for such items for which the other party is responsible pursuant to this
Section 5.19.  The resulting amount payable by the Purchasers or the Sellers
shall be paid promptly upon demand by the party hereto to whom such payment is
owed.

 

Section 5.20                            Condition to Transfer of Contracts.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, the parties hereto acknowledge and agree that at the Closing
(i) no Asset Seller is assigning to any Purchaser any Contract or other right
that by its terms requires the consent of any other party unless such consent
has been obtained prior to the Closing and (ii) no Asset Seller is assigning to
any Purchaser any Contract or other right in any jurisdiction where such
Purchaser is not qualified under applicable Law to own or perform such Contract
or right.  With respect to each such unassigned Contract or right, after the
Closing, the applicable Asset Seller shall, if requested by the applicable
Purchaser, continue as the prime contracting party and shall use its
commercially reasonable efforts (without being required to make any payment or
incur any economic obligation or liability in connection therewith) to obtain
the consent of all required parties to the assignment of such Contract or right,
but such Purchaser shall be entitled to the benefits of such Contract or right
accruing after the Closing to the extent that such Asset Seller is entitled to
such benefits and may provide the Purchaser with such benefits without violating
the terms of such Contract or right, provided, that the applicable Purchaser
agrees to perform and assume, at its sole expense, all of the obligations of
such Asset Seller to be performed under such Contract or right the benefits of
which the applicable Purchaser is receiving after the Closing Date.

 

(b)                                 Prior to the Closing Date, the Sellers shall
use their commercially reasonable efforts to cause to be distributed or
transferred out of the Purchased Entities and their respective Subsidiaries, or
otherwise settled, (i) any Excluded Assets or (ii) any assets,

 

56

--------------------------------------------------------------------------------


 

including Contracts, that are not used primarily in the conduct of the Business
(collectively, the “Subject Assets”).  If immediately prior to the Closing Date
the Sellers have not received any consent of any party to a Contract identified
in Section 5.20(b) of the Seller Disclosure Schedule that is necessary in
connection with any such distribution, transfer or settlement, after the
Closing, upon the terms and subject to conditions in this Section 5.20, the
Purchasers shall cause the relevant Purchased Entity or Subsidiary to continue
as the prime contracting party under such Contract and shall use their
commercially reasonable efforts (without being required to make any payment or
incur any economic obligation or liability in connection therewith) to obtain
the consent of all required parties to the assignment of such Contract.  If all
required consents are obtained after the Closing Date, the Purchasers shall
cause the relevant Purchased Entity or Subsidiary to assign such Contract and
all other Subject Assets relating to such Contract to the Seller designated by
PGS promptly following the receipt of all such required consents, without the
payment of any additional consideration therefor, other than as provided in this
Section 5.20.  If any Subject Assets are not distributed or transferred out of
the Purchased Entities and their respective Subsidiaries, or otherwise settled,
prior to the Closing, Geokinetics, the Purchased Entity or Subsidiary holding
any such Subject Assets and the Sellers designated by PGS shall enter into an
agreement on the Closing Date, in form and substance reasonably satisfactory to
PGS, Geokinetics and the Purchased Entity or Subsidiary, with respect to the
relevant Contract and the related Subject Assets to the effect that such
Purchased Entity or Subsidiary shall continue to perform its obligations
thereunder at the Sellers’ sole expense and each Seller or other Affiliate of
PGS shall provide, at the sole expense of such Seller or Affiliate, the
personnel, equipment, Intellectual Property or other assets necessary or
desirable for such purpose and such assistance as such Purchased Entity may
require for such purpose, including, without limitation, the use of assets,
software and Intellectual Property (by license, lease or otherwise) of such
Seller or Affiliate (to the extent such Purchased Entity does not have such use
already) of the type and quantity that such Purchased Entity would have used to
perform such Contract had the Transactions not been consummated.  Such agreement
shall also provide that, in consideration of the provision of such personnel and
assistance, and to the extent it will not violate or breach the terms of the
Contract, such Purchased Entity shall, promptly after payment of any amounts to
such Purchased Entity or the Purchasers by the other party to such Contract, pay
such amounts to the particular Sellers after subtracting therefrom the costs,
expenses, Taxes and Liabilities incurred by such Purchased Entity as a result of
its continuing to hold, or its performance, of such Contract so that such
Sellers receive the same benefits arising under such Contract as the relevant
Purchased Entity or Subsidiary provided the Sellers and their Affiliates prior
to the Closing Date.

 

(c)                                  Within a reasonable period of time after
the Effective Date, Sellers shall provide Purchasers with a copy of the Contract
described in Section 5.20(b) of the Seller Disclosure Schedule, which copy may
be redacted to exclude confidential, proprietary or competitive information. 
The Sellers shall keep the Purchasers reasonably informed with respect to all
material activity concerning the status of distributions, transfers and
settlements described in Section 5.20(b) and shall give the Purchasers prompt
notice of any material adverse change with respect to the ability of the Sellers
to consummate any such distribution, transfer or settlement prior to the Closing
Date.

 

57

--------------------------------------------------------------------------------


 

(d)                                 The agreement contemplated by
Section 5.20(b) shall contain appropriate mutual indemnification provisions and
shall provide that the Purchased Entity holding the Subject Assets shall not be
liable, except for gross negligence, willful misconduct or intentional breach.

 

Section 5.21                            Mail Received After Closing.   Following
the Closing, the Purchasers may receive and open all mail addressed to the
Business Owning Entities and, to the extent that such mail and the contents
thereof relate to the Business or the Purchased Assets, deal with the contents
thereof in their discretion.  The Purchasers shall notify the applicable Seller
of (and provide such Seller copies of) any mail that on its face obliges such
Seller or any of its Subsidiaries to take any action.

 

Section 5.22                            Refunds and Remittances.   After the
Closing, if the Sellers or any of their respective Affiliates receive any refund
or other amount that is a Purchased Asset or is otherwise properly due and owing
to a Purchaser or any of its Affiliates in accordance with the terms of this
Agreement, the Sellers promptly shall remit, or shall cause to be remitted, such
amount to the applicable Purchaser.  After the Closing, if the Purchasers or any
of their respective Affiliates receive any refund or other amount that is a
Subject Asset or is otherwise properly due and owing to a Seller or any of its
Affiliates in accordance with the terms of this Agreement, subject to
Section 5.20(b) the Purchasers promptly shall remit, or shall cause to be
remitted, such amount to the applicable Seller.  After the Closing, if the
Purchasers or any of their respective Affiliates receive any refund or other
amount that is related to claims (including workers’ compensation), litigation,
insurance or other matters for which any of the Sellers or their respective
Affiliates is responsible hereunder, and which amount is not a Purchased Asset,
or is otherwise properly due and owing to any of the Sellers or their respective
Affiliates in accordance with the terms of this Agreement, the Purchasers
promptly shall remit, or cause to be remitted, such amount to the Sellers. 
After the Closing, if the Sellers or any of their respective Affiliates receive
any refund or other amount that is related to claims (including workers’
compensation), litigation, insurance or other matters for which any of the
Purchasers or their respective Affiliates is responsible hereunder, and which
amount is not a Subject Asset, or is otherwise properly due and owing to any of
the Purchasers or their respective Affiliates in accordance with the terms of
this Agreement, the Sellers promptly shall remit, or cause to be remitted, such
amount to the Purchasers.  Notwithstanding the foregoing, the parties to this
Agreement agree that this Section 5.22 shall not cover or apply to any refunds
related to Taxes, which are covered exclusively by the provisions set forth in
Section 10.7.

 

Section 5.23                            Use of Name; Removal of Name from
Signage. Each of the Purchasers acknowledges and agrees that the name “Petroleum
Geo-Services” shall not be deemed a Purchased Asset and that the Sellers shall
be permitted (but shall not be required), on or prior to the Closing, to cause
each Purchased Entity to change its name such that the name “Petroleum
Geo-Services” and any abbreviation or derivation thereof is not used in any such
entity’s name.  Within 60 days following the Closing Date, the Purchasers shall
(i) cause any Purchased Entity the name of which includes the name “Petroleum
Geo-Services” and any abbreviation or derivation thereof to change its name to
exclude the name “Petroleum Geo-Services” or any such abbreviation or derivation
thereof, (ii) remove from any and all Purchased Assets or assets of Purchased
Entities that carry the name “Petroleum Geo-Services” or any abbreviation or
derivation thereof or any logos related thereto or signage used in the Business
the name

 

58

--------------------------------------------------------------------------------


 

“Petroleum Geo-Services,” any abbreviation or derivation thereof and any logos
related thereto and (ii) dispose of any marketing or other materials used in the
Business that use the name “Petroleum Geo-Services,” any abbreviation or
derivation thereof and any logos related thereto.

 

Section 5.24                            Supplies; Email Addresses.

 

(a)                                  At any time after 45 days after the Closing
Date, the Purchasers shall not use, and shall not permit their employees or
controlled Affiliates to use, stationery, purchase order forms, labels, material
safety data sheets, business cards or other similar paper goods or supplies that
state or otherwise indicate thereon that the Business is a division or unit of
PGS.

 

(b)                                 Within 45 days following the Closing Date,
the Purchasers shall cause each of their employees, and any employees of any
Affiliates of a Purchaser, to cease to use any email address, email signature or
similar electronic media or information that includes the name “Petroleum
Geo-Services” or any abbreviation or derivation thereof or that otherwise
indicates that such individual may be an employee of PGS or one of its
Affiliates.

 

Section 5.25                            Powers of Attorney.   At the Closing,
the Sellers will deliver to the Purchasers a true, accurate, and complete list
of the Persons holding any powers of attorney from any Purchased Entity or
Subsidiary of a Purchased Entity as of the Closing Date (excluding any powers of
attorney solely covering the authority to perform ministerial or clerical tasks
for or on behalf of such Purchased Entity or Subsidiary of a Purchased Entity),
and of the information that follows: (i) the name of the Purchased Entity or
Subsidiary of a Purchased Entity that issued any such powers of attorney;
(ii) the name of each Person holding such power of attorney from such Purchased
Entity or Subsidiary of a Purchased Entity, (iii) the date such power of
attorney was issued, and (iv) the jurisdiction where such power of attorney was
issued.  In addition, Sellers will deliver true, correct, and complete copies of
such all such powers of attorney contemporaneously with the Closing.

 

Section 5.26                            Financing of the Transaction.

 

(a)                                  Geokinetics shall use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to arrange and consummate the
Financing on or prior to the Closing Date.

 

(b)                                 Without limiting the generality of paragraph
(a) immediately above, Geokinetics shall use its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to arrange and consummate the Bridge
Financing on the terms and conditions described in the Commitment Letter,
including using reasonable best efforts to (i) satisfy on a timely basis all
terms, covenants and conditions set forth in the Commitment Letter; (ii) enter
into definitive agreements with respect thereto on the terms and conditions
contemplated by the Commitment Letter; (iii) enforce its rights under the
Commitment Letter; and (iv) consummate the Bridge Financing at or prior to
Closing, provided that Geokinetics’ obligations to arrange and consummate the
Bridge Financing shall be suspended and the Bridge Commitment may

 

59

--------------------------------------------------------------------------------


 

terminate, upon consummation by Geokinetics of the Financing.  Geokinetics shall
not create, incur or suffer to exist any Lien (including any escrow arrangement)
on any proceeds from the Financing that would materially delay or prevent
consummation of the Transactions.  Without limiting the generality of the
preceding sentence, if any such proceeds are subject to an escrow arrangement,
Geokinetics shall cause such arrangement to be on commercially reasonable terms
and otherwise to provide that (i) such arrangement shall not be terminated, nor
the funds subject thereto be returned to the applicable investors or other
Persons, prior to the Closing or the termination of this Agreement in accordance
with its terms and (ii) prior to such termination of the escrow arrangement, a
portion of such funds in an amount sufficient to pay the Cash Consideration
portion of the Purchase Price shall not be used for any purpose other than to
pay the Cash Consideration portion of the Purchase Price.  Geokinetics will
furnish correct and complete copies of all definitive agreements relating to the
Financing (including any escrow agreement) to the Sellers promptly upon their
execution.

 

(c)                                  Geokinetics shall keep the Sellers informed
with respect to all material activity concerning the status of the Financing,
including activity contemplated by the Commitment Letter, and shall give the
Sellers prompt notice of any material adverse change with respect to the
Financing.  Without limiting the foregoing, Geokinetics agrees to notify the
Sellers promptly, and in any event within two Business Days, if at any time
(i) the Commitment Letter shall expire or be terminated, rescinded or withdrawn
for any reason, (ii) any financing source that is a party to the Commitment
Letter notifies Geokinetics that such source no longer intends to provide
financing to Geokinetics on the terms set forth therein, or (iii) for any reason
Geokinetics no longer believes in good faith that it will be able to obtain all
or any portion of the Financing on the terms set forth in the Commitment
Letter.  Geokinetics shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of the Sellers (which consent may be granted
or withheld in the Sellers’ sole discretion), take or fail to take any action or
enter into any transaction, including any merger, acquisition, joint venture,
disposition, lease, contract or debt or equity financing, that breaches any
representation or warranty contained in the Commitment Letter or any definitive
agreement entered into in connection with the Financing, unless waived, or that
prevents consummation of the Financing or delays the consummation of the
Financing past the Termination Date, including the Bridge Financing contemplated
by the Commitment Letter.  Geokinetics shall not (x) amend or alter, or agree to
amend or alter, the Commitment Letter or (y) waive, or agree to waive, any
provision in the Commitment Letter, in each case in any manner that would
prevent or materially impair the consummation of Transactions, without the prior
written consent of the Sellers (which consent may be granted or withheld in the
Sellers’ sole discretion).

 

(d)                                 If any portion of the Bridge Financing
becomes unavailable on the terms and conditions contemplated in the Commitment
Letter or the Commitment Letter shall be terminated or modified in a manner
materially adverse to Geokinetics for any reason other than completion of a
Financing other than the Bridge Financing, or if, after completion of a
Financing other than the Bridge Financing, Geokinetics no longer has immediately
available funds (including funds held in escrow pursuant to an arrangement
satisfying the requirements of Section 5.26(b)) on or before the Closing Date in
an

 

60

--------------------------------------------------------------------------------


 

amount exceeding the amount required to provide for all obligations of the
Purchasers under this Agreement to pay the Cash Consideration portion of the
Purchase Price, Geokinetics shall use its reasonable best efforts to arrange to
obtain alternative financing from alternative sources in an amount equal to the
amount required by the Financing (“Alternate Financing”) and to obtain, and, if
obtained, will provide the Sellers with a copy of, a new financing commitment
that provides for at least the same amount of financing as the Commitment Letter
as originally issued and on terms and conditions (including termination rights
and funding conditions) no less favorable to Geokinetics than those included in
the Commitment Letter (the “New Commitment Letter”).  To the extent applicable,
Geokinetics shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange promptly and consummate the Alternate Financing on the
terms and conditions described in any New Commitment Letter, including using
reasonable best efforts to (i) satisfy on a timely basis all terms, covenants
and conditions set forth in the New Commitment Letter; (ii) enter into
definitive agreements with respect thereto on the terms and conditions
contemplated by the New Commitment Letter; (iii) enforce its rights under the
New Commitment Letter; and (iv) consummate the Alternate Financing at or prior
to the Closing.  Geokinetics will furnish correct and complete copies of all
such definitive documents to the Sellers promptly upon their execution.  In the
event Alternate Financing is obtained and a New Commitment Letter is entered
into, references in this Agreement to the Commitment Letter shall be deemed to
refer to the New Commitment Letter, as applicable.

 

(e)                                  The Sellers agree to provide, and prior to
the Closing Date will cause the Purchased Entities and each of their respective
officers and employees to provide, reasonable cooperation in connection with the
arrangement and consummation of, and the negotiation of agreements with respect
to, the Financing (and any substitutions or replacements thereof).  In
furtherance of and not in limitation of the foregoing, the Sellers shall
(i) cause the senior officers of the Business to be reasonably available, on
reasonable advance notice, to Geokinetics and the financial institutions
providing the Financing to participate in due diligence sessions and to
participate in presentations (including any “road shows” or similar
presentations) related with the Financing, (ii) assist in the preparation of one
or more appropriate and customary offering documents and assisting Geokinetics
and the financial institutions providing the Financing in preparing other
appropriate and customary marketing materials, in each case to be used in
connection with the Financing, and (iii) request the independent auditors with
respect to the Business to prepare and deliver “comfort letters,” dated the date
of each offering document used in connection with any transaction in connection
with the Financing (with appropriate bring down comfort letters delivered on the
closing date of the Financing), in compliance with professional standards and
otherwise on terms reasonably acceptable to Geokinetics, as the case may be, in
each of the foregoing cases as may be necessary and customary in connection with
a financing substantially similar to the Capital Markets Financings; provided,
however, that the Sellers shall be reimbursed promptly (and in any event within
10 Business Days of providing invoices to Geokinetics) by Geokinetics for all
out-of-pocket expenses incurred by Sellers in connection with the foregoing. 
Nothing contained in this Section 5.26 shall require (i) the Sellers or any
senior officers of the Business to engage in any action that would

 

61

--------------------------------------------------------------------------------


 

interfere unreasonably with the business of the Sellers and their Subsidiaries
or the Business or (ii) the Sellers or any of their respective Subsidiaries to
pay any commitment or other similar fee or incur any other liability in
connection with the Financing prior to the Closing.  Geokinetics shall indemnify
and hold harmless the Sellers and their respective Subsidiaries, officers,
directors and other representatives from and against any and all losses or
damages suffered or incurred by them in connection with the arrangement and
completion of the Financing and any information utilized in connection therewith
except with respect to information in respect of the Business supplied by the
Sellers and their respective Subsidiaries and representatives specifically for
inclusion or incorporation by reference therein.

 

(f)                                    PGS shall ensure that the Supplied
Information, as of the respective date of such Geokinetics Offering Document,
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements in such Supplied
Information, in the light of the circumstances under which they were made, not
misleading; provided, that such Supplied Information is included in such
Geokinetics Offering Document in conformity with the Supplied Information as
provided by PGS.  Geokinetics shall ensure that each Geokinetics Offering
Document, as of the respective date of such Geokinetics Offering Document, will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(g)                                 If requested by Purchasers, PGS will use its
commercially reasonable efforts (i) to prepare, in accordance with GAAP,
financial statements of the Business as of and for the year ended December 31,
2009 (the “PGS 2009 Audited Financial Statements”) and (ii) to cause KPMG to
audit the PGS 2009 Audited Financial Statements in a manner consistent with the
audit of the Business Financial Statements; provided, that Geokinetics shall pay
all incremental costs and expenses of such audit (or a good faith estimate
thereof), or shall reimburse PGS for such incremental costs and expenses (or
estimate thereof), over the amount that PGS would have otherwise incurred by
reason of the review of the accounts of the Business in having PGS’s 2009
consolidated financial statements audited under IFRS.  Notwithstanding anything
to the contrary in the preceding sentence, PGS shall not be required to prepare,
or cause to be prepared, the PGS 2009 Audited Financial Statements until such
time as the IFRS audit of PGS’s consolidated financial statements as of and for
the year ended December 31, 2009 has been completed.

 

ARTICLE VI.

CONDITIONS TO CONSUMMATION OF THE PURCHASE

 

Section 6.1                                   The Closing.  The closing of the
Transactions (“Closing”) shall be held at the offices of Haynes and Boone, LLP,
1221 McKinney Street, Suite 2100, Houston, Texas 77010 at 10:00 a.m. Houston,
Texas time on the second Business Day after the date on which all conditions set
forth in this Article VI have been satisfied (other than those conditions that
by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of those conditions); provided, that, notwithstanding the
foregoing, the Closing may take place at such

 

62

--------------------------------------------------------------------------------


 

other place, at such other time, or on such other date as the parties hereto may
mutually agree (“Closing Date”).

 

Section 6.2                                   Conditions to the Obligation of
Each Party.  The respective obligations of each party to close the Transactions
shall be subject to the fulfillment on or prior to the Closing Date of the
following conditions:

 

(a)                                  No judgment, injunction or Order shall be
in effect that has the effect of making the Transactions illegal or otherwise
restraining or prohibiting the consummation of the Transactions (each party
agreeing to use its best efforts, including appeals to higher courts, to have
any judgment, injunction or Order).

 

(b)                                 The Share Consideration must have been
approved and admitted for listing on the NYSE AMEX, subject to official notice
of issuance.

 

(c)                                  Any applicable waiting periods and
approvals applicable to the consummation of the Transactions under the
Competition Laws of the jurisdictions described in Section 6.2(c) of the Seller
Disclosure Schedule shall have expired, been terminated or been obtained, as
applicable, in each case, without any conditions or terms that, individually or
in the aggregate, would result in a material adverse effect on the business,
assets or financial condition of Geokinetics and its Subsidiaries together with
the Property taken as a whole as constituted after the Closing Date.  Any
consents, approvals, permits and authorizations required to be obtained prior to
the Closing Date under the Competition Laws of any jurisdiction other than as
set forth in Section 6.2(c) of the Seller Disclosure Schedule shall have been
obtained, and any applicable waiting period shall have expired or been
terminated, except where the failure to comply, individually or in the
aggregate, would not result in a material adverse effect on the business, assets
or financial condition of Geokinetics and its Subsidiaries together with the
Property taken as a whole as constituted after the Closing Date.

 

Section 6.3                                   Conditions to the Obligations of
Purchasers.  The obligation of each Purchaser to close the Transactions is
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

 

(a)                                  Each Seller shall have performed in all
material respects its obligations under this Agreement required to be performed
by it at or prior to the Closing Date, and the representations and warranties of
the Sellers contained in this Agreement, to the extent qualified with respect to
materiality, shall be true and correct in all respects, and to the extent not so
qualified, shall be true and correct except to the extent that a failure to be
true and correct would not, individually or in the aggregate, result in a Seller
Material Adverse Effect, in each case as of the Effective Date and at and as of
the Closing as if made at and as of such time, except that the accuracy of
representations and warranties that by their terms speak as of the Effective
Date or some other date shall be determined as of such date, and Purchasers
shall have received a certificate of the Chief Executive Officer and Chief
Financial Officer of PGS as to the satisfaction of this condition.

 

63

--------------------------------------------------------------------------------


 

(b)           Each consent, waiver and approval set forth in Sections 2.3(b) or
(c) of the Seller Disclosure Schedule and each consent, waiver and approval that
would be required to be disclosed in such Sections of the Seller Disclosure
Schedule dated as of the Closing Date, shall have been obtained, and Sellers
shall have provided Purchasers with copies thereof.

 

Section 6.4            Conditions to the Obligations of Sellers.  The obligation
of each Seller to close the Transactions is subject to the satisfaction on or
prior to the Closing Date of the following conditions:

 

(a)                                  Geokinetics and each Purchaser shall have
performed in all material respects its respective obligations under this
Agreement required to be performed by it at or prior to the Closing Date, and
the representations and warranties of Geokinetics and Purchasers contained in
this Agreement, to the extent qualified with respect to materiality, shall be
true and correct in all respects, and to the extent not so qualified, shall be
true and correct except to the extent that a failure to be true and correct
would not, individually or in the aggregate, result in a Purchaser Material
Adverse Effect, in each case as of the Effective Date and at and as of the
Closing Date as if made at and as of such time, except that the accuracy of
representations and warranties that by their terms speak as of the Effective
Date or some other date shall be determined as of such date, and Sellers shall
have received a certificate of the Chief Executive Officer and Chief Financial
Officer of Geokinetics as to the satisfaction of this condition.

 

(b)                                 Each consent, waiver and approval set forth
in Section 4.4(b) or (c) of the Purchaser Disclosure Schedule, and each consent,
waiver and approval that would be requested to be disclosed in such Sections of
the Purchaser Disclosure Schedule dated as of the Closing Date, shall have been
obtained, and Geokinetics shall have provided Sellers with copies thereof.

 

Section 6.5            Deliveries at Closing.  At the Closing:

 

(a)                                  the Sellers will deliver to Purchasers:

 

(i)            as applicable for a particular Purchased Entity, certificates
evidencing, or other indicia of ownership for, the Purchased Securities, which
shall, as applicable under applicable Law of each jurisdiction where a Purchased
Entity is organized, be duly endorsed in blank or in favor of the applicable
Purchaser, such endorsement to be in form and content reasonably satisfactory to
the Purchasers, a copy of the notation in the stock ledger book (Libro de
Registro de Acciones) or, as applicable, accompanied by duly executed transfer
powers;

 

(ii)           as applicable for a particular Purchased Entity, true, correct,
and complete copies (certified by the notary public before which the documents
were protocolized) of the duly convened and notified stockholders’ meeting
approving the sale and containing a waiver of any preferential rights of
purchase (or, to the extent allowed under the organizational documents of such
Purchased Entity and applicable Law, of the unanimous consent of the
shareholders in lieu of a formal meeting with the above-referenced content), all
in form and content reasonably satisfactory to the Purchasers.  If

 

64

--------------------------------------------------------------------------------


 

applicable for a particular Purchased Entity, such copies must evidence that the
shareholders’ meeting was protocolized before a notary public of the applicable
jurisdiction, and that the protocolized shareholders’ meeting was registered or
is in the process of registration with the applicable Governmental Authority (if
so required under applicable Law to give effect to such meeting).

 

(iii)          the certificate contemplated by Section 6.3(a) (the “Seller
Certificate”);

 

(iv)          copies of the consents, waivers and approvals contemplated by
Section 6.3(b);

 

(v)           a counterpart of the Registration Rights Agreement, duly executed
by or on behalf of each applicable Seller party thereto;

 

(vi)          a counterpart of the Transition Services Agreement, duly executed
by or on behalf of each applicable Seller party thereto;

 

(vii)         a counterpart of the Assignment and Assumption Agreement, duly
executed by or on behalf of each applicable Asset Seller party thereto;

 

(viii)        counterparts of any Additional Assignment and Assumption
Documents, duly executed by or on behalf of each applicable Seller party
thereto;

 

(ix)           a counterpart of the License Agreement, duly executed by or on
behalf of each applicable Seller party thereto;

 

(x)            the books and records, excluding Tax Returns, of the Purchased
Entities and their Subsidiaries to the extent not in the possession of the
Purchased Entities or their Subsidiaries;

 

(xi)           the resignations contemplated by Section 5.18; and

 

(xii)          such other documents and instruments as may be required by any
other provision of this Agreement or any Ancillary Agreement or as may
reasonably be required to consummate the Transactions.

 

(b)                                 Purchasers will deliver to Sellers:

 

(i)            the Estimated Cash Consideration, payable in U.S. Dollars by wire
transfer of immediately available funds;

 

(ii)           certificates representing the Share Consideration;

 

(iii)          the certificate contemplated by Section 6.4(a) (the “Purchaser
Certificate”);

 

(iv)          copies of the consents, waivers and approvals contemplated by
Section 6.4(b);

 

65

--------------------------------------------------------------------------------


 

(v)           a counterpart of the Registration Rights Agreement, duly executed
by Geokinetics and by the Series B Holders;

 

(vi)          a counterpart of the Transition Services Agreement, duly executed
by or on behalf of each applicable Purchaser party thereto;

 

(vii)         a counterpart of the Assignment and Assumption Agreement, duly
executed by or on behalf of each applicable Purchaser party thereto;

 

(viii)        counterparts of any Additional Assignment and Assumption
Documents, duly executed by or on behalf of each applicable Purchaser party
thereto;

 

(ix)           a counterpart of the License Agreement, duly executed by or on
behalf of each applicable Purchaser party thereto;

 

(x)            a statement described in Treasury Regulation §1.897-2(h) to the
effect that shares in Geokinetics do not constitute United States real property
interests within the meaning of Section 897(c)(1) of the Code; and

 

(xi)           such other documents and instruments as may be required by any
other provision of this Agreement or any Ancillary Agreement or as may
reasonably be required to consummate the Transactions.

 

ARTICLE VII.

INDEMNIFICATION AND SURVIVAL

 

Section 7.1            Indemnification by Sellers.  Effective upon Closing, each
Seller (the “Seller Indemnitors”), jointly and severally, shall indemnify,
defend and hold harmless Geokinetics and Purchasers, their respective officers,
directors, partners, employees, agents and representatives and any and all of
Purchasers’ Affiliates (collectively, the “Purchaser Group”) from and against
any and all claims, liabilities, suits, controversies, losses, costs and
expenses (including, without limitation, claims for personal injury or death or
property damage and including all court costs and reasonable attorneys’ fees)
(collectively, “Losses”) to the extent arising out of, resulting from or
attributable to any of the following:  (a) any breach of any representation or
warranty made by Sellers in Article II or Article III (other than Section 3.7)
or the corresponding representations and warranties made by such Seller in its
Seller Certificate, (b) any breach of any covenant made by Sellers set forth in
this Agreement, (c) any Retained Liabilities, (d) any Unrelated Liabilities and
(e) any Expenses the Sellers are obligated to pay under Section 5.5.  THIS
INDEMNITY OBLIGATION IS INTENDED TO ALLOCATE LIABILITY FOR STRICT LIABILITY AND
ALL OTHER CLAIMS ARISING UNDER ENVIRONMENTAL LAWS, INCLUDING CERCLA, TO THE
EXTENT INCLUDED IN THE RETAINED LIABILITIES.

 

Section 7.2            Indemnification by Purchasers.  Effective upon the
Closing, each of Geokinetics and the Purchasers (the “Purchaser Indemnitors”),
jointly and severally, shall indemnify, defend and hold harmless the Sellers,
their respective officers, directors, partners, employees, agents and
representatives and any and all of the Sellers’ Affiliates, other than the
Purchased Entities (collectively, the “Seller Group”) from and against any and
all Losses to the

 

66

--------------------------------------------------------------------------------


 

extent arising out of, resulting from or attributable to any of the following: 
(a) any breach of any representation or warranty made by Geokinetics or the
Purchasers in Article IV (other than Section 4.11) or the corresponding
representations and warranties made by Geokinetics or the Purchasers in the
Purchaser Certificate; (b) any breach of any covenants made by Geokinetics or
the Purchasers set forth in this Agreement; (c) the Assumed Liabilities and (d)
any Expenses the Purchasers are obligated to pay under Section 5.5.

 

Section 7.3            Limits on Indemnification.

 

(a)                                  Deductible.

 

(i)            No Seller Indemnitor shall have any obligation or liability under
Section 7.1(a) or Section 7.1(b) unless and until the aggregate amount of the
Losses suffered by the Purchaser Group for which the Seller Indemnitors are
obligated to indemnify the Purchaser Group under Section 7.1(a) or
Section 7.1(b) exceeds $1,000,000 (the “Seller Deductible Amount”); provided,
however, that once the amount of such Losses suffered exceeds the Seller
Deductible Amount with respect to the Purchaser Group, as a whole, the Seller
Indemnitors shall be obligated to indemnify the Purchaser Group only to the
extent that such Losses exceed, and only in amounts that exceed, the Seller
Deductible Amount.  The Seller Indemnitors’ obligation to pay Retained
Liabilities and Unrelated Liabilities shall not be limited by this
Section 7.3(a)(i).

 

(ii)           No Purchaser Indemnitor shall have any obligation or liability
under Section 7.2(a) or Section 7.2(b) unless and until the aggregate amount of
the Losses suffered by the Seller Group for which the Purchaser Indemnitors are
obligated to indemnify the Seller Group under Section 7.2(a) or
Section 7.2(b) exceeds $1,000,000 (the “Purchaser Deductible Amount”); provided,
however, that once the amount of such Losses suffered exceeds the Purchaser
Deductible Amount with respect to the Seller Group, as a whole, the Purchaser
Indemnitors shall be obligated to indemnify the Seller Group only to the extent
that such Losses exceed, and only in amounts that exceed, the Purchaser
Deductible Amount.

 

(b)                                 Cap.

 

(i)            The Seller Indemnitors shall have no obligation or liability
under Section 7.1(a) or Section 7.1(b) for Losses suffered by the Purchaser
Group, in the aggregate, in excess of $20,000,000 (the “Seller Cap Amount”);
provided, however, that the Seller Cap amount shall not apply in respect of any
and all Losses to the extent arising out of, resulting from or attributable to a
breach of the representations and warranties in Section 2.1, Section 2.2, and
Section 3.24.  The Seller Indemnitors’ obligation to pay Retained Liabilities or
Unrelated Liabilities shall not be limited by this Section 7.3(b)(i).

 

(ii)           The Purchaser Indemnitors shall have no obligation or liability
under Section 7.2(a) or Section 7.2(b) for Losses suffered by the Seller Group,
in the aggregate, in excess of $20,000,000 (the “Purchaser Cap Amount”);
provided, however, that the Purchaser Cap amount shall not apply in respect of
any and all Losses to the extent arising out of, resulting from or attributable
to a breach of the representations and

 

67

--------------------------------------------------------------------------------


 

warranties in Section 4.1 and Section 4.3.  The Purchaser Indemnitors’
obligation to pay Assumed Liabilities shall not be limited by this
Section 7.3(b)(ii).

 

(c)           The limits set forth in this Section 7.3 shall not apply to, or be
affected by, amounts payable under Section 1.7.

 

Section 7.4            Intentionally Omitted.

 

Section 7.5            Indemnification Procedures.

 

(a)           If (i) a party entitled to indemnity pursuant to Sections 7.1 or
7.2 (an “Indemnitee”) believes in good faith that it has suffered or incurred a
Loss that is subject to indemnification under this Article VII or elsewhere
under this Agreement, or (ii) a claim (an “Indemnity Claim”) is asserted against
an Indemnitee, then in each case the Indemnitee shall give the party that the
Indemnitee reasonably believes owes an obligation of indemnity under this
Article VII or elsewhere under this Agreement (such party, the “Indemnitor”)
written notice of the underlying claim setting forth the particulars associated
with the underlying claim (including a copy of the written underlying claim, if
any) as then known by the Indemnitee (“Indemnity Claim Notice”).  The Indemnitee
shall, to the extent practicable, give an Indemnity Claim Notice within such
time as will allow the Indemnitor a reasonable period in which to evaluate and
timely respond to the underlying claim; provided, however, that (a) failure to
do so shall not affect an Indemnitee’s rights hereunder except for, and only to
the extent of, any incremental increase in the cost of the Indemnity Claim
resulting from the failure to give notice; and (b) the foregoing shall not
extend the time period set forth in Sections 7.8 or 7.9 (as applicable to the
claim), but if an Indemnity Claim Notice is given to an Indemnitor within the
applicable time period (if any) with respect to such claim set forth in
Article VII, such Indemnity Claim Notice shall be effective, subject to the
other limitations in Section 7.3 (if applicable), as to costs and expenses
incurred or suffered after the expiration of any such time period, with respect
to the matter described in such Indemnity Claim Notice.

 

(b)           Upon receipt of an Indemnity Claim Notice involving a claim by a
Third Party (a “Third Party Claim”) for which an Indemnitor believes it may have
an obligation of indemnity under this Agreement, the Indemnitor shall, if it so
elects in accordance with this Section 7.5 (without prejudice to its right to
contest its obligation of indemnity under this Agreement), assume the defense of
the Third Party Claim with counsel selected by the Indemnitor, and the
Indemnitee shall cooperate in all reasonable respects with such defense.  If any
Third Party Claim involves a fact pattern wherein each party may have an
obligation to indemnify the other party, each party may assume the defense of
and hire counsel for that portion of the Third Party Claim for which it may have
an obligation of indemnity.  In all instances, the Indemnitee may employ
separate counsel and participate in the defense of any Third Party Claim;
provided, however, if the Indemnitor has assumed the defense of a Third Party
Claim pursuant to this Section 7.5, the fees and expenses of counsel employed by
the Indemnitee shall be borne solely by the Indemnitee.  If the Indemnitor
elects by written notice to undertake the defense of the Third Party Claim
within thirty (30) days after receipt of the Indemnity Claim Notice, then
(i) the

 

68

--------------------------------------------------------------------------------


 

Indemnitor shall defend the Indemnitee against such Third Party Claim, (ii) the
Indemnitor shall not consent to the entry of any judgment or enter into any
settlement with respect to such Third Party Claim that requires any action of
the Indemnitee other than the payment of money (the payment of which is assume
by Indemnitor) without the prior written consent of the Indemnitee (it being
acknowledged and agreed that any such judgment or settlement may be rejected by
the Indemnitee in its sole discretion if such judgment or settlement (1) does
not fully release the Indemnitee as part of such judgment or settlement, or
(2) imposes any obligation or restriction upon the Indemnitee, other than the
payment of obligations that the Indemnitor assumes), and (iii) the Indemnitee
shall not consent to the entry of any judgment or enter into any settlement with
respect to such Third Party Claim without the Indemnitor’s prior written
consent.  If the Indemnitor fails to undertake timely the defense of a Third
Party Claim, then the Indemnitee shall have the right to defend, at the sole
cost and expense of the Indemnitor (to the extent the Indemnitee is entitled to
indemnification hereunder), the Third Party Claim by all appropriate
proceedings.  In such instances, the Indemnitee shall have full control of such
defense and proceedings; provided that the Indemnitee shall not settle such
Third Party Claim without the written consent of the Indemnitor.  The Indemnitor
may participate in, but not control, any defense or settlement controlled by an
Indemnitee pursuant to this Section 7.5, and the Indemnitor shall bear its own
costs and expenses with respect to such participation.  Notwithstanding the
other provisions of this Section 7.5, if the Indemnitor disputes its potential
liability to the Indemnitee under this Section 7.5 and if such dispute is
resolved in favor of the Indemnitor, the Indemnitor shall not be required to
bear the costs and expenses of the Indemnitee’s defense pursuant to this
Section 7.5. The party controlling the defense of the proceedings agrees to
afford the other relevant party and its counsel a reasonable opportunity to be
present at conferences with all Persons, including Governmental Authorities,
asserting any Indemnity Claim or conferences with representatives of or counsel
for such Persons.

 

Section 7.6            Waiver of Certain Damages.  Each of the parties expressly
waives and agrees not to, and to cause its Affiliates not to seek indirect,
consequential, incidental, punitive (including multiple or treble damages) or
exemplary damages or damages for lost profits of any kind with respect to any
dispute arising under, related to, or in connection with this Agreement or
breach of this Agreement or the Transactions, except to the extent any party or
its Affiliates suffers such damages (including costs of defense and reasonable
attorneys fees incurred in connection with defending against such damages) to a
Third Party in connection with a claim by a Third Party, which damages
(including costs of defense and reasonable attorneys fees incurred in connection
with defending against such damages) shall not be excluded by this provision as
to the recovery hereunder.

 

Section 7.7            Exclusive Remedy.   If Closing occurs, the express
indemnities set forth in this Article VII and elsewhere in this Agreement shall
be the exclusive monetary remedies for the parties for the breach of any
representation, warranty, covenant or agreement set forth in this Agreement and
for any claim arising out of, resulting from or related to the Transactions, and
each party hereby releases, waives and discharges, and covenants not to sue (and
shall cause its Affiliates to release, waive, discharge and covenant not to sue)
with respect to, any cause of action not expressly provided for in this
Agreement, including claims under statutes and claims available at common law or
in equity.

 

69

--------------------------------------------------------------------------------


 

Section 7.8            Survival of Representations and Warranties.

 

(a)           The representations and warranties of the Sellers contained in
Sections 2.1, 2.2 and 3.24 shall survive the Closing.  The representations and
warranties of the Sellers contained in all other sections of Articles II and III
and the corresponding representations and warranties with respect to such
sections made by the Sellers in the Seller Certificates shall survive the
Closing until May 1, 2011.

 

(b)           The representations and warranties of Geokinetics and the
Purchasers contained in Sections 4.1 and 4.3 shall survive the Closing.  The
representations and warranties of Geokinetics and the Purchasers contained in
all other sections of Article IV and the corresponding representations and
warranties with respect to such sections made by Geokinetics and the Purchasers
in the Purchaser Certificates shall survive the Closing until May 1, 2011.

 

Section 7.9            Survival of Covenants.  The covenants and agreements of
Geokinetics, the Purchasers and the Sellers contained in this Agreement that are
to be performed at or prior to the Closing shall survive Closing for the time
period(s) set forth in the respective Sections contained in this Agreement.  The
post-closing covenants and agreements of Geokinetics, the Purchasers and the
Sellers contained in this Agreement that are to be performed following the
Closing shall survive Closing for the time period(s) set forth in the respective
Sections contained in this Agreement.

 

Section 7.10         Expiration of Survival Period.  No party may bring a claim
for indemnification pursuant to Article VII to the extent notice of such claim
is received after the expiration of the survival periods set forth above with
respect to the subject matter of such claim.

 

Section 7.11         No Duplication.  Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts (i) giving rise to such liability constituting a breach of more
than one representation, warranty, covenant or agreement, or (ii) being taken
into account in determining any adjustment to the Cash Consideration pursuant to
Section 1.6 and 1.7.

 

Section 7.12         As Is and Where Is.  EXCEPT AS EXPRESSLY PROVIDED IN
ARTICLE II OR ARTICLE III OF THIS AGREEMENT, ALL OF THE PURCHASED ASSETS AND THE
ASSUMED LIABILITIES SHALL BE CONVEYED “AS IS” AND “WHERE IS” IN THEIR CONDITION
ON THE CLOSING DATE, WITH ALL FAULTS ACCEPTED BY THE PURCHASERS, AND NO OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING THOSE OF VALUE, DESIGN, OPERATION, PHYSICAL CONDITION,
PERFORMANCE, NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, USE OR ANY PARTICULAR TRADE, SHALL EXTEND
TO THE PURCHASED ASSETS OR THE ASSUMED LIABILITIES, AND THE SELLERS HEREBY
EXPRESSLY DISCLAIM ANY SUCH REPRESENTATIONS AND WARRANTIES.  THE PURCHASERS
ACKNOWLEDGE AND AGREE THAT THEY HAVE NOT ENTERED INTO THIS AGREEMENT IN RELIANCE
UPON ANY SUCH REPRESENTATIONS OR WARRANTIES, AND HEREBY

 

70

--------------------------------------------------------------------------------


 

WAIVE AS AGAINST THE SELLERS ALL WARRANTIES OR REMEDIES OR LIABILITIES WITH
RESPECT THERETO ARISING BY LAW OR OTHERWISE WITH RESPECT TO THE PURCHASED ASSETS
AND THE ASSUMED LIABILITIES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SELLERS HEREBY DISCLAIM, AND THE PURCHASERS HEREBY RELEASE THE SELLERS FROM
AND WAIVE, ALL LIABILITIES (ACCRUED OR UNACCRUED, ABSOLUTE OR CONTINGENT, KNOWN
OR UNKNOWN OR OTHERWISE) IN RESPECT OF THE PURCHASED ASSETS AND THE ASSUMED
LIABILITIES NOTWITHSTANDING THE STRICT LIABILITY OR NEGLIGENCE (INCLUDING GROSS
NEGLIGENCE), WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE, OF THE
SELLER OR WHETHER ASSERTED IN CONTRACT, IN WARRANTY, IN TORT, BY STATUTE OR
OTHERWISE.

 

ARTICLE VIII.

TERMINATION

 

Section 8.1            Termination.  This Agreement may be terminated and the
Transactions may be abandoned prior to the Closing by:

 

(a)           mutual written consent of PGS and Geokinetics; or

 

(b)           PGS or Geokinetics if the Closing shall not have occurred on or
before February 15, 2010 (the “Termination Date”); provided, however, that no
party shall have the right to terminate this Agreement pursuant to this
Section 8.1(b) if such party or its Affiliates are at such time in material
breach of any provision of this Agreement.

 

Section 8.2            Liability Upon Termination.  If the obligation to close
the Transactions is terminated pursuant to any provision of Section 8.1, then,
except as provided in Sections 5.5 and 5.7, this Agreement shall forthwith
become void and the parties shall have no liability or obligation hereunder
except and to the extent such termination results from the breach by a party of
any of its representations, warranties, covenants or agreements hereunder.

 

ARTICLE IX.

DEFINED TERMS

 

Section 9.1            Defined Terms.  The following terms which are capitalized
and used in this Agreement have the meanings set forth below:

 

“Accounts Receivable” means the rights of the Business Owning Entities (but
solely with respect to their conduct of the Business) to payment for services
rendered and all other amounts that would be classified as an account receivable
on the asset side of a balance sheet of the Business prepared in accordance with
GAAP; provided that “Accounts Receivable” shall not include (i) any rights of
the Business Owning Entities to payment from any Affiliate of PGS, or (ii) any
rights to payment or accounts receivable that are included in Excluded Assets,
including any such rights or accounts receivable relating to the Marsh Island
Legal Proceeding.

 

71

--------------------------------------------------------------------------------


 

“Ancillary Agreements” means the following agreements: the Assignment and
Assumption Agreement, any Additional Assignment and Assumption Documents, the
Registration Rights Agreement, the Series B Agreement, the Transition Services
Agreement and the License Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise.  For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

 

“Additional Assignment and Assumption Documents” means any bills of sale, deeds,
assignments and other instruments and documents providing for the conveyance,
assignment and transfer of any particular Purchased Asset by an Asset Seller and
the assumption of the Assumed Liabilities by the Purchasers, in each case as may
be required under applicable Law of each jurisdiction in which such Purchased
Asset is located or where any applicable Asset Seller or Purchaser is formed,
which Additional Assignment and Assumption Documents shall be in such forms as
the parties shall agree, acting reasonably, and shall not have any terms or
provisions inconsistent with this Agreement or the Assignment and Assumption
Agreement.

 

“Assignment and Assumption Agreement” means the General Assignment, Bill of
Sale, Conveyance and Assumption Agreement substantially in the form attached
hereto as Exhibit A.

 

“Bridge Financing” means the bridge loan facility contemplated by the Commitment
Letter between Geokinetics and Royal Bank of Canada, dated December 2, 2009.

 

“Business” means PGS’s onshore business segment, including its Multi-Client
Library relating thereto but excluding any data processing operations, including
those data processing operations used to process geophysical data acquired by
the Business.

 

“Business Day” means any day that is not a Saturday, Sunday or a day that banks
in the Kingdom of Norway or the States of Texas or New York are authorized or
required by Law to be closed.

 

“Business Employee” means (i) an individual who is employed by a Business Owning
Entity prior to the Closing Date and who thereafter remains or becomes an
employee of Geokinetics or a Subsidiary of Geokinetics or (ii) any Affiliate
Employee who becomes a Transferred Employee as of the Closing.

 

“Business Owning Entity” means each Purchased Entity, each Subsidiary of a
Purchased Entity and each Asset Seller; provided, however, that with respect to
each Asset Seller, only to the extent that such Asset Seller owns Purchased
Assets and conducts a portion of the Business.

 

“Capital Markets Financings” means the issuance by Geokinetics of its debt
securities and or capital stock in one or more private placements or public
offerings during the period between the Effective Date and the Closing Date.

 

72

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” of any Person means the obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person prepared under GAAP.

 

“Cash Consideration” means an amount equal to $210 million: (a) plus the excess,
if any, of Final Net Working Capital over Target Working Capital, (b) less the
excess, if any, of Target Working Capital over Final Net Working Capital,
(c) less Final Funded Indebtedness and (d) less the Value of the Share
Consideration.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 41 USC Section 9601 et seq.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commitment Letter” means that executed letter, together with all agreements,
arrangements or undertakings related thereto and all schedules, annexes,
exhibits and other attachments thereto (except that amounts of fees payable
under documents relating solely to fee arrangements in connection therewith may
be redacted), a copy of which has been provided to PGS on or prior to the
Effective Date, by which Royal Bank of Canada commits to provide to Geokinetics
a commitment to extend the Bridge Financing to Geokinetics.

 

“Contract” means any mortgage, indenture, agreement, contract, commitment,
lease, plan, license, third-party permit, authorization or other instrument,
document, arrangement or understanding, written or unwritten.

 

“Current Assets” means, without duplication, all cash and cash equivalents and
all restricted cash (to the extent such cash, cash equivalents and restricted
cash are not Excluded Assets), all Accounts Receivable (without regard to any
allowance for doubtful accounts), Inventories (without regard to any reserves)
and prepaid and other current assets of the Business Owning Entities reflected
on the Final Closing Balance Sheet (but with respect to any Asset Seller, only
with respect to its ownership of Purchased Assets or conduct of the Business),
but excluding (i) (without duplication) all Subject Assets, (ii) all Deferred
Tax Assets and (iii) all accrued Tax assets that are related to Income Taxes
other than payroll taxes (including, but not limited to, the “income tax
receivable” and “paid foreign tax and withholding tax” in the “Other current
assets” category on the Final Closing Balance Sheet).

 

“Current Liabilities” means, without duplication, all accounts payable, accrued
expenses and other short-term liabilities of the Business Owning Entities
relating to the conduct of the Business (but with respect to any Asset Seller,
only with respect to its ownership of Purchased Assets or conduct of the
Business), and excluding: (a) any portion of Current Liabilities that are
included in Funded Indebtedness and (b) all Income Taxes Payable and Deferred
Tax Liabilities.  For the avoidance of doubt, Current Liabilities shall not
include any liabilities or accrued expenses associated with (i) any Retained
Liability or Unrelated Liability, or (ii) any liabilities or accrued expenses
that either (A) are associated with any Contract or Plan that will not be
binding on any Purchased Entity or the Property following the Closing, or
(B) will be assumed at or prior

 

73

--------------------------------------------------------------------------------


 

to Closing by PGS or an Affiliate of PGS (other than the Purchased Entities or
any Subsidiary of a Purchased Entity), including liabilities or accruals under
the PGS Retention Bonus Plans, Executive Retention Bonus Plans, 2009 Bonus Plan,
2008 Deferred Bonus Arrangement, any stock option plan or any other incentive or
retention arrangement in respect of any Affiliate Employee who does not become a
Transferred Employee as of Closing.

 

“Customary Post-Closing Consents” means approvals that are ministerial in nature
and are customarily obtained from Governmental Authorities after the Closing
Date in connection with transactions of the same nature as are contemplated by
this Agreement.

 

“Debt,” without duplication, means (a) all indebtedness (including the principal
amount thereof or, if applicable, the accreted amount thereof and the amount of
accrued and unpaid interest thereon) of the Business Owning Entities (but solely
with respect to their conduct of the Business), whether or not represented by
bonds, debentures, notes or other securities, for the repayment of money
borrowed, (b) all deferred indebtedness of the Business Owning Entities (but
solely with respect to their conduct of the Business) for the payment of the
purchase price of property or assets purchased, (c) all obligations of the
Business Owning Entities (but solely with respect to their conduct of the
Business) to pay rent or other payment amounts under a Capitalized Lease
Obligation, as determined under GAAP, (d) any outstanding reimbursement
obligation of the Business Owning Entities (but solely with respect to their
conduct of the Business) with respect to letters of credit, bankers’ acceptances
or similar facilities issued for the account of the Business Owning Entities
(but solely with respect to their conduct of the Business), (e) any outstanding
payment obligation of the Business Owning Entities (but solely with respect to
their conduct of the Business) under any interest rate swap agreement, forward
rate agreement, interest rate cap or collar agreement or other financial
agreement or arrangement entered into for the purpose of limiting or managing
interest rate risks, (f) all indebtedness for borrowed money secured by any Lien
existing on property owned by the Business Owning Entities (but solely with
respect to their conduct of the Business), whether or not indebtedness secured
thereby shall have been assumed, (g) all guaranties, endorsements, assumptions
and other contingent obligations of the Business Owning Entities (but solely
with respect to their conduct of the Business) in respect of, or to purchase or
to otherwise acquire, indebtedness for borrowed money of others, and (h) all
premiums, penalties and change of control payments required to be paid or
offered in respect of any of the foregoing as a result of the consummation of
the Transactions regardless if any of such are actually paid.

 

“Due Date” means, with respect to any Tax Return or the payment of any Taxes,
the date such Tax Return is required to be filed or the date such payment is
required to be made (in each case, taking into account any valid extensions).

 

“Enforceability Exception” means the effects of bankruptcy, insolvency,
reorganization, moratorium and other Laws in effect as of or after the Closing
relating to or affecting the rights of creditors and of general principles of
equity.

 

“Environmental Law” means all Laws relating to: (i) the protection of public
health, welfare, the environment or natural resources, including ambient air,
indoor air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation; (ii) the manufacture,
processing, generation, distribution, use, treatment, storage,

 

74

--------------------------------------------------------------------------------


 

disposal, cleanup, transport, presence, testing, discharging or handling of
chemicals, hazardous substances (as that term is defined by CERCLA), petroleum
(including crude oil or any fraction thereof), natural gas, natural gas liquids,
synthetic gas, waste materials and other hazardous materials; (iii) the release,
reporting, investigation or remediation of waste materials, hazardous substances
(as that term is defined by CERCLA), petroleum (including crude oil or any
fraction thereof), natural gas, natural gas liquids, synthetic gas, or other
hazardous materials; or (iv) the protection of threatened or endangered species.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Cash Consideration” means an amount equal to $210 million:
(a) (i) plus the amount by which Estimated Net Working Capital exceeds Target
Net Working Capital or (ii) less the amount by which Target Working Capital
exceeds Estimated Net Working Capital; (b) minus Estimated Funded Indebtedness
and (c) less the Value of the Share Consideration.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Final Closing Balance Sheet” means the Preliminary Closing Balance Sheet that
has become final and binding pursuant to Section 1.6(c)(ii) or 1.6(d).

 

“Final Funded Indebtedness” means the Funded Indebtedness calculated based upon
the Final Closing Balance Sheet.

 

“Final Net Working Capital” means the Net Working Capital calculated based upon
the Final Closing Balance Sheet.

 

“Financing” means the Bridge Financing, or any additional or alternative
financing arrangements, including sales of common or preferred equity, notes,
loan agreements, joint ventures or asset sales, the net proceeds of which are
the same as contemplated by the Commitment Letter for the Bridge Financing.

 

“Funded Indebtedness” means, as of any date, without duplication, (a) the
outstanding principal amount of accrued and unpaid interest on and other payment
obligations (including premiums, fees, expenses and bank overdrafts) arising
under any obligations of the Business Owning Entities (but solely with respect
to their conduct of the Business) of the Purchased Entities consisting of
(i) Debt for borrowed money or Debt issued in substitution or exchange for
borrowed money or for the deferred purchase price of property or services (other
than trade payables or undrawn letters of credit), or (ii) Debt evidenced by any
note, bond, debenture or other debt security, in each case, as of such date,
(b) all Capitalized Lease Obligations of the Business Owning Entities (but
solely with respect to their conduct of the Business) and (c) all other
obligations that are required to be shown as indebtedness on a balance sheet of
the Business prepared in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Geokinetics Common Stock Price” means $12.11.

 

75

--------------------------------------------------------------------------------


 

“Geokinetics Group” means the affiliated group of corporations of which
Geokinetics is the common parent.

 

“Geokinetics Offering Documents” means, with respect to any Capital Markets
Financing, any prospectus, prospectus supplement (whether in preliminary or
final form), any “free writing prospectus” (as defined in Rule 405 of the
Securities Act) related thereto, any offering memorandum, offering circular,
private placement memorandum or similar document (whether in preliminary or
final form) and any other supplemental or additional information delivered to
investors in connection with such Capital Markets Financing, and (iii) in the
case of both (i) and (ii) above, the documents incorporated by reference into
each such referenced document, or deemed to be incorporated by reference
therein, including Geokinetics’ most recent Annual Report on Form 10-K and all
subsequent documents filed with the SEC pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act, on or prior to the date of each such document.

 

“Geokinetics SEC Reports” means each form, registration statement, report,
schedule, proxy or information statement and other document (including exhibits
and amendments thereto), including its Annual Reports to Stockholders
incorporated by reference in certain of such reports, required to be filed by
Geokinetics with the SEC since January 1, 2006 under the Securities Act or the
Exchange Act.

 

“Governmental Authority” means any supranational, multi-national, national,
state, municipal, local, quasi-governmental body, any legislature,
instrumentality, subdivision, court, administrative agency, bureau, branch,
department, division, commission, tribunal, magistrate, justice or commission
thereof or other local or foreign governmental authority.

 

“Hazardous Materials” means any material regulated because of its effect or
potential effect on public health and the environment including (i) any
substance, waste or material that is regulated as a hazardous substance, toxic
substance, hazardous waste, extremely hazardous waste, restricted hazardous
waste, contaminant, hazardous constituent, solid waste, special waste or
pollutant pursuant to any Environmental Law, or (ii) petroleum or any fraction
or by-product thereof, asbestos, polychlorinated byphenyls (PCBs) or any
radioactive substance, waste or material.

 

“HSR Act” means the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“IFRS” means the accounting standards, principles and interpretations adopted by
the International Accounting Standards Board.

 

“Income Tax” means all Taxes based upon, measured by, or calculated with respect
to (i) gross or net income, gains or profits  (but not including sales, value
added, use, excise, real or personal property, transfer (including real property
transfer or gains) or other similar Taxes); and (ii) multiple bases (including
corporate franchise, doing business or occupation Taxes) if one or more of the
bases upon which such Tax may be imposed, measured by, or calculated with
respect to, is described in clause (i) above.

 

“Intellectual Property” means all intellectual or industrial property and rights
therein, however denominated, throughout the world, whether or not registered,
including all patent

 

76

--------------------------------------------------------------------------------


 

applications, patents, trademarks, service marks, trade names, copyrights
(including copyrights in computer programs, software, computer code,
documentation, drawings, specifications and data), works of authorship, rights
in designs, trade secrets, technology, inventions, invention disclosures,
improvements, proprietary rights, formulae, processes, methods, technical and
business information, and confidential and proprietary information, and, with
respect to each of the foregoing, all registrations and applications for
registration, renewals, extensions, continuations, reexaminations, reissues,
divisionals, improvements, modifications, derivative works and causes of action
relating to any of the foregoing.

 

“Interim Financing” means any sales of common or preferred equity, notes, loan
agreements, joint ventures or asset sales during the period between the
Effective Date and the Closing, the net proceeds of which are used to fund
working capital requirements of Geokinetics or otherwise to fund the operations
of Geokinetics.

 

“Inventory” means, all parts, raw materials, work-in-process, finished goods,
supplies and other items related to the sale of services and products by the
Business Owning Entities (but solely with respect to their conduct of the
Business), and all other items that would be classified as inventory on a
balance sheet of the Business prepared in accordance with GAAP, but excluding
all Excluded Assets.

 

“IRS” means the United States Internal Revenue Service.

 

“Law” means any law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated or applied by
any Governmental Authority, each as amended or replaced.

 

“Legal Action” means any legal action, claim, demand, arbitration, hearing,
charge, complaint, investigation, examination, indictment, litigation, suit or
other civil, criminal, administrative or investigative proceeding, at law, in
equity or otherwise, or by or before any Governmental Authority.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

“License Agreement” means the License Agreement substantially in the form
attached hereto as Exhibit C.

 

“Liens” means all liens, mortgages, pledges, security interests, encumbrances,
claims or charges of any kind.

 

“Material Adverse Effect” shall mean with respect to a specified Person, any
change, effect, event, circumstance or occurrence with respect to the business,
financial condition, results of operations, properties, assets, liabilities or
obligations of such Person or its Subsidiaries, that has, or would be reasonably
expected to result in a material adverse effect on the business, assets,
properties, liabilities or obligations, results of operations or financial
condition of the

 

77

--------------------------------------------------------------------------------


 

Person and its Subsidiaries, taken as a whole; provided, that, solely with
respect to the references to Seller Material Adverse Effect or Purchaser
Material Adverse Effect in Sections 3.6 and 4.8 (including any bring down of the
representations and warranties in those sections as of the Closing for purposes
of Sections 6.3(a) and 6.4(a)) and 5.15, none of the following shall constitute,
or shall be considered in determining whether there has occurred, and no event,
circumstance, change or effect resulting from or arising out of any of the
following shall constitute, a Material Adverse Effect pursuant to such sections:
(i) any change or effect resulting from changes in general economic, regulatory,
political, financial market or business conditions, (ii) any outbreak,
continuation or escalation of hostilities or war (including acts of terrorism),
natural disasters, weather, meteorological events or other force majeure events,
in each case in the United States, Mexico or elsewhere, (iii) any change or
effect that affects the onshore geophysical service sector (including the
onshore acquisition of geophysical data and the processing of such data)
generally (including changes in oil and gas commodity prices, general market
prices and regulatory changes affecting the geophysical service sector
(including the onshore acquisition of geophysical data and the processing of
such data) generally), (iv) any failure by such Person to meet any published or
internally prepared estimates of revenues, earnings, cash flow or other
financial projections, performance measures or operating statistics (whether
such projections or predictions were made by such Person or otherwise) (unless
due to a circumstance which would separately constitute a Material Adverse
Effect), (v) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any Law of or by any Governmental Authority,
(vi) any changes in GAAP, IFRS or any other applicable accounting standards or
any interpretations thereof, (vii) any change or effect resulting from the
announcement, pendency or consummation of this Agreement or the Transactions
(including any cancellations of or delays in customer orders or other decreases
in customer demand, any reduction in revenues, any disruption in supplier,
distributor, customer, partner or similar relationships, work stoppages, any
loss or threatened loss of employees or other employee disruptions) or any
actions taken by such Person or its Subsidiaries or Affiliates in compliance
with the terms of this Agreement, (viii) any changes in foreign currency
exchange rates; (ix) the bankruptcy, insolvency or other financial distress of
any customers of such Person or its Subsidiaries, (x) the failure by a party to
or bound by this Agreement to take any action as a result of any restrictions or
prohibitions contained in this Agreement or any Ancillary Agreement with respect
to which the other parties have refused, following a request by the first party,
to provide a waiver or consent in a timely manner or at all, or (xi) any change
in the market price of the equity shares of such Person.

 

“Multi-Client Library” means all onshore (which may include contiguous offshore
and transition zone areas of 2D data in the Gulf of Mexico) 2D and 3D seismic
data for the contiguous 48 United States, Alaska and Canada contained in the
multi-client seismic library used and/or offered to customers by the Purchased
Entities, including approximately 644 linear miles of 2D seismic data in the
United States, additional 2D data in Canada and approximately 4,937 square miles
of 3D seismic data overall in North America plus any additions to such library
between the Effective Date and the Closing Date.

 

“Net Working Capital” means for any date of determination, without duplication,
the aggregate of the following:

 

(a)           for each Asset Seller,

 

78

--------------------------------------------------------------------------------


 

(i)            the Current Assets of such Asset Seller to the extent acquired by
a Purchaser; less

 

(ii)           the Current Liabilities of such Asset Seller to the extent such
Current Liabilities constitute Assumed Liabilities;

 

(b)           plus, to the extent positive, and less (to the extent negative)
for each Purchased Entity, the Current Assets of such Entity minus the Current
Liabilities of such Entity;

 

in each case, as calculated in accordance with GAAP on a basis consistent with
the preparation of the Business Financial Statements.  For clarification
purposes, Section 1.6 of the Seller Disclosure Schedule provides an illustration
of the calculation of Net Working Capital as of September 30, 2009, including
all adjustments indicated in the definitions of Current Assets and Current
Liabilities.

 

“Non-Income Tax” means any Tax other than an Income Tax.

 

“Order” means any order, ruling, decision, verdict, decree, mandate or other
similar determined issued by or under the supervision of a Governmental
Authority of competent jurisdiction or arbitrator.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PGS Group” means the affiliated group of corporations of which Petroleum
Geo-Services, Inc. is the common parent.

 

“Permits” means permits, licenses, certificates, consents, approvals,
entitlements, plans, surveys, relocation plans, environmental impact reports and
other authorizations of Governmental Authorities.

 

“Permitted Liens” means (i) Liens, if any, created or permitted to be imposed by
the Purchasers, (ii) mechanics’, carriers’, workmen’s, repairmen’s, landlord’s
or other like Liens arising or incurred in the ordinary course of business,
(iii) Liens arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business, (iv) Liens for Taxes and other governmental charges that are not yet
due and payable, that are being contested in good faith through appropriate
proceedings or that may thereafter be paid without penalty, (v) with respect to
each Capitalized Lease Obligation, the interest of the lessor thereunder,
(vi) any Liens to be released on or prior to the Closing Date, and (vii) other
imperfections of title, licenses or other Liens, if any, that do not materially
and adversely affect the value of the Purchased Assets to which they relate and
do not materially interfere with the current use of the Purchased Assets to
which they relate as of the Effective Date.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including any Governmental Authority.

 

“Plan” means every plan, fund, Contract, program and arrangement for the benefit
of present or former employees or other service providers or their respective
spouses, dependents or

 

79

--------------------------------------------------------------------------------


 

beneficiaries including those intended to provide (i) medical, surgical, health
care, hospitalization, dental, vision, workers’ compensation, life insurance,
death, disability, legal services, severance, sickness or accident benefits
(whether or not defined in Section 3(1) of ERISA), (ii) pension, profit sharing,
stock bonus, retirement, supplemental retirement or deferred compensation
benefits (whether or not tax qualified and whether or not defined in
Section 3(2) of ERISA) or (iii) salary continuation, unemployment, supplemental
unemployment, severance, termination pay, change-in-control, vacation, paid
time-off or holiday benefits (whether or not defined in Section 3(3) of ERISA),
(x) that is adopted, maintained or contributed to by any Purchased Entity or
Purchased Entity ERISA Affiliate, (y) that any Purchased Entity or Purchased
Entity ERISA Affiliate has committed to implement, establish, adopt or
contribute to in the future.  Plan does not include any arrangement that has
been terminated and completely wound up prior to the Effective Date and for
which no Purchased Entity or Purchased Entity ERISA Affiliate has any present or
potential Liability.

 

“Purchased Entity ERISA Affiliate” means any trade or business, whether or not
incorporated, which together with any Purchased Entity would be deemed a “single
employer” within the meaning of Section 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.

 

“Purchased Entity Plans” means each Plan that is sponsored by a Purchased Entity
as the designated plan sponsor under such Plan.

 

“Purchaser” and “Purchasers” have the meanings set forth in the preamble to this
Agreement.

 

“Purchaser Disclosure Schedule” means the disclosure letter delivered by
Geokinetics to Sellers contemporaneously with the execution of this Agreement.

 

“Purchaser ERISA Affiliate” means any trade or business, whether or not
incorporated, which together with Geokinetics would be deemed a “single
employer” within the meaning of Section 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.

 

“Purchaser Material Adverse Effect” means (i) a Material Adverse Effect on
Geokinetics and its Subsidiaries, taken as a whole, or (ii) a material adverse
effect on the ability of the Purchasers to perform in a timely manner their
respective obligations under this Agreement or consummate the Transactions.

 

“Purchaser Plans” means every plan, fund, Contract, program and arrangement for
the benefit of present or former employees or other service providers or their
respective spouses, dependents or beneficiaries, including those intended to
provide (i) medical, surgical, health care, hospitalization, dental, vision,
workers’ compensation, life insurance, death, disability, legal services,
severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA), (ii) pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA) or (iii) salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), (x) that is maintained or contributed to by Geokinetics
or any Purchaser ERISA Affiliate, (y) that Geokinetics or any Purchaser ERISA
Affiliate has committed to

 

80

--------------------------------------------------------------------------------


 

implement, establish, adopt or contribute to in the future.  Plan does not
include any arrangement that has been terminated and completely wound up prior
to the Effective Date and for which Geokinetics or any Purchaser ERISA Affiliate
has any present or potential Liability.

 

“Purchaser Tax Representative” means Geokinetics.

 

“Purchasers’ Knowledge” or words to such effect means the actual knowledge of
the executive officers of Geokinetics listed in Section 9.1 of the Purchasers
Disclosure Schedule after due inquiry by one or more of such executive officers
of appropriate personnel of the business of Geokinetics and its Subsidiaries.

 

“Registration Rights Agreement” a registration rights agreement in a form
mutually agreed by and among the Series B Holders, PGS and Geokinetics in
accordance with the Agreement Regarding Registration Rights dated as of the date
hereof among Geokinetics, PGS and certain Series B Holders.

 

“SEC” means the U.S. Securities and Exchange Commission and any successor
thereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Seller Disclosure Schedule” means the disclosure letter delivered by PGS and
the Sellers to Purchasers contemporaneously with the execution of this
Agreement.

 

“Seller Material Adverse Effect” means (i) a Material Adverse Effect on the
Business Owning Entities, taken as a whole, but solely with respect to the
Business, or (ii) a material adverse effect on the ability of the Sellers to
perform in a timely manner their respective obligations under this Agreement or
consummate the Transactions.

 

“Seller Tax Representative” means PGS.

 

“Sellers’ Knowledge” or words to such effect means the actual knowledge of the
executive officers of the Business listed in Section 9.1 of the Seller
Disclosure Schedule after due inquiry by one or more of such executive officers
of appropriate personnel of the Business.

 

“Series B Holders” means each of Avista Capital Partners, L.P., Avista Capital
Partners (Offshore), L.P., Levant America S.A. and their respective Affiliates
that own or may be deemed to beneficially own Series B Preferred Stock.

 

“Share Consideration” means a number of fully paid and non-assessable shares
(rounded to the nearest whole share) of Geokinetics Common Stock equal to the
lesser of (i) $50 million divided by the Geokinetics Common Stock Price and
(ii) 19.9% of the number of shares of Geokinetics Common Stock outstanding on
the Effective Date.

 

“Straddle Period” means any taxable year or period beginning on or before the
Closing Date and ending after the Closing Date.

 

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) at least a
majority of the securities or other

 

81

--------------------------------------------------------------------------------


 

interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly beneficially owned
or controlled by such party or by any one or more of its subsidiaries, or by
such party and one or more of its subsidiaries, or (ii) such party or any
Subsidiary of such party is a general partner of a partnership or a manager of a
limited liability company.

 

“Target Net Working Capital” means an amount equal to $37.5 million.

 

“Tax Authority” means the IRS and any other domestic or foreign Governmental
Authority responsible for the imposition, collection or administration of any
Taxes.

 

“Tax Election” means any election, including any schedule or attachment thereto,
made with respect to Taxes.

 

“Tax Item” means, with respect to Taxes, any item of income, gain, deduction,
loss or credit or other Tax attribute.

 

“Tax Representatives” means the Seller Tax Representative and the Purchaser Tax
Representative.

 

“Tax Returns” means all Federal, state, local and foreign returns, declarations,
statements, reports, forms and information returns, including any schedule or
attachment thereto and any amendment thereof, relating to Taxes.

 

“Taxes” means taxes of any kind, levies or other like assessments, customs,
duties, imposts, charges or fees, including income, gross receipts, ad valorem,
value added, excise, real or property, asset, sales, use, license, payroll,
transaction, capital, net worth, withholding, estimated, social security,
utility, workers’ compensation, severance, production, unemployment
compensation, occupation, premium, windfall profits, transfer and gains taxes or
other governmental taxes, imposed or payable to the United States, or any state,
county, local or foreign government or subdivision or agency thereof, together
with any interest, penalties or additions with respect thereto and any interest
in respect of such additions or penalties. Taxes includes all Income Taxes and
Non-Income Taxes, but excludes Transfer Taxes and Value Added Tax.

 

“Transactions” shall mean the transactions contemplated by this Agreement and by
the Ancillary Agreements.

 

“Transfer Taxes” means any and all transfer, documentary, stamp duty, sales,
use, registration, and other similar taxes (including all applicable real estate
transfer taxes) imposed or payable to the United States, or any state, county,
local or foreign government or subdivision or agency thereof, together with any
interest, penalties or additions with respect thereto and any interest in
respect of such additions or penalties, other than Value Added Tax, resulting
directly from the sale and transfer by the Sellers to the Purchasers of the
Purchased Assets or the Purchased Securities or the issuance of the Share
Consideration; provided, however, that any Value Added Tax that is not
recoverable by the Purchasers (whether by payment, credit, offset or otherwise)
shall be treated as a Transfer Tax for all purposes of this Agreement.

 

82

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means a transition services agreement
substantially in the form attached hereto as Exhibit B.

 

“Unrelated Liability” means any Liability of a Business Owning Entity that does
not arise primarily out of the conduct of the Business, including all
Liabilities arising out of or attributable to (i) the Subject Assets or (ii) the
transfer of the Subject Assets out of a Purchased Entity or a Subsidiary of a
Purchased Entity.

 

“Value Added Tax” or “VAT” means any value added tax, goods and services tax or
similar recoverable indirect tax imposed or payable to the United States, or any
state, county, local or foreign government or subdivision or agency thereof,
together with any interest, penalties or additions with respect thereto and any
interest in respect of such additions or penalties resulting directly from the
sale and transfer by the Sellers to the Purchasers of the Purchased Assets or
the Purchased Securities, the issuance of the Share Consideration or any other
sale or transfer directly resulting from this Agreement but not from other
transactions, including any prior transaction of the Sellers, the Purchased
Entities or their Subsidiaries.

 

“Value of the Share Consideration” shall mean the lesser of (i) $50 million and
(ii) 19.9% of the number of shares of Geokinetics Common Stock outstanding on
the Effective Date; provided, that the calculation described in (ii) above shall
be based on the number of shares of Geokinetics Common Stock outstanding on the
Closing Date if the NYSE AMEX permits such calculation without the need for a
vote of the stockholders of Geokinetics and such number of shares is greater
than the number of shares calculated as of the Effective Date.

 

“WARN Act” means the U.S. Worker Adjustment and Retraining Notification Act of
1988.

 

In addition, the following terms capitalized and used in this Agreement are
defined in the sections set forth below:

 

2008 Bonus Arrangement

 

Section 5.14(a)

2009 Bonus Plan

 

Section 5.14(a)

2009 Geokinetics SEC Reports

 

Section 4.14

Agreement

 

Preamble

Alternate Financing

 

Section 5.26(d)

Affiliate Employees

 

Section 5.14(b)

Asset Seller

 

Recitals

Assumed Liabilities

 

Section 1.5(a)

Auditors

 

Section 1.6(d)

Bankruptcy Code

 

Section 4.24

Breaching Party

 

Section 7.4(b)

Business Financial Statements

 

Section 3.4

Closing

 

Section 6.1

Closing Date

 

Section 6.1

Competition Laws

 

Section 5.9

Confidentiality Agreement

 

Section 5.3

Director nominees

 

Section 5.11(a)

 

83

--------------------------------------------------------------------------------


 

Disputed Item

 

Section 1.6(d)

Effective Date

 

Preamble

Estimated Net Working Capital

 

Section 1.4

Estimated Funded Indebtedness

 

Section 1.4

Expenses

 

Section 5.5(b)

Excluded Assets

 

Section 1.2

FCPA

 

Section 3.11

Final Allocation Schedule

 

Section 11.17(b)

Geokinetics

 

Preamble

Geokinetics Accountants

 

Section 1.6(b)

Geokinetics Balance Sheet

 

Section 4.7

Geokinetics Common Stock

 

Section 4.2(a)

Geokinetics Financial Statements

 

Section 4.6

Indemnity Claim

 

Section 7.5(a)

Indemnity Claim Notice

 

Section 7.5(a)

Indemnitee

 

Section 7.5(a)

Indemnitor

 

Section 7.5(a)

Intellectual Property Rights

 

Section 4.12

Investment Company Act

 

Section 4.16

Knowledge Party

 

Section 7.4(b)

Losses

 

Section 7.1

Most Recent Business Balance Sheet

 

Section 3.4

New Commitment Letter

 

Section 5.26(d)

Objection Notice

 

Section 1.6(c)

Objection Period

 

Section 1.6(c)

PCB

 

Section 3.10(f)

PGS

 

Preamble

PGS 2009 Audited Financial Statements

 

Section 5.26(g)

Payor

 

Section 10.2(f)

Payor Portion

 

Section 10.2(f)

Personal Property

 

Section 1.1(b)

Preemptive Notice Period

 

Section 5.12(b)

Preliminary Closing Balance Sheet

 

Section 1.6(a)

Preparer

 

Section 10.2(f)

privilege period

 

Section 10.1(d)

Proceeding Notice

 

Section 10.3

Property

 

Section 1.1

Purchase Price

 

Section 1.3

Purchased Assets

 

Section 1.1

Purchased Common Stock

 

Section 3.24

Purchased Entity

 

Recitals

Purchased Entity Plans

 

Section 3.9(b)

Purchased Securities

 

Recitals

Purchaser

 

Preamble

Purchaser Cap Amount

 

Section 7.3(b)(ii)

Purchaser Certificate

 

Section 6.5(b)(iii)

 

84

--------------------------------------------------------------------------------


 

Purchaser Deductible Amount

 

Section 7.3(a)(ii)

Purchaser Due Diligence Information

 

Section 3.28(a)

Purchaser Group

 

Section 7.1

Purchaser Indemnitors

 

Section 7.2

Purchaser Representatives

 

Section 3.28(a)

Purchaser Tax Benefit

 

Section 10.9

Qualifying Officer

 

Section 5.14(b)

Real Property

 

Section 1.1(a)

Recipient

 

Section 10.3

Representative

 

Section 5.3

Retained Liabilities

 

Section 1.5(b)

Retention Bonus Plans

 

Section 5.14(a)

Securities Seller

 

Recitals

Seller

 

Preamble

Seller Cap Amount

 

Section 7.3(b)(i)

Seller Certificate

 

Section 6.5(a)(iii)

Seller Deductible Amount

 

Section 7.3(a)(i)

Seller Due Diligence Information

 

Section 4.28

Seller Group

 

Section 7.2

Seller Indemnitors

 

Section 7.1

Seller Representatives

 

Section 3.28(a)

Seller Tax Detriment

 

Section 10.9

Separate Company Tax Return

 

Section 10.2(d)

Series B Agreement

 

Section 11.16

Series B Preferred Stock

 

Section 4.2(a)

Series B-1 Preferred Stock

 

Section 4.2(a)

Subject Assets

 

Section 5.20(b)

Supplied Information

 

Section 3.26

Support Employees

 

Section 5.14(b)

Tax Audit

 

Section 10.3

Termination Date

 

Section 8.1(b)

Third Party Claim

 

Section 7.5(b)

Transferred Employees

 

Section 5.14(b)

UFTA

 

Section 4.24

Welfare Benefits

 

Section 5.14(e)

 

ARTICLE X.
TAX MATTERS

 

Section 10.1         Tax Indemnifications.

 

(a)           The Sellers shall jointly and severally indemnify the Purchasers
from, against and in respect of (A) any Taxes that are imposed on or with
respect to the Purchased Assets or any Purchased Entity or any of its
Subsidiaries and are payable after the Closing Date with respect to any taxable
period, or portion thereof, ending on or before the Closing Date, including,
without limitation, Income Taxes attributable to the sales of Purchased Assets
and Purchased Securities described in this Agreement, any Taxes for which any

 

85

--------------------------------------------------------------------------------


 

Purchased Entity or any of its Subsidiaries is or may be or become severally
liable under Treasury Regulation §1.1502-6 or 1.1502-78(b)(2) (or any similar
provision under any applicable foreign, state or local Law) by reason of its
having been a member of the PGS Group or any other affiliated, combined,
consolidated or unitary group or other Tax grouping (other than such a group or
grouping that includes the Purchasers or any of their Affiliates) on or before
the Closing Date, and any Mexican Income Taxes that are imposed on PGS Mexicana
S.A. de C.V. that are payable after the Closing Date with respect to any taxable
period, or portion thereof, ending on or before the Closing Date as a result of
certain damages payments made by PGS Mexicana S.A. de C.V. that are currently
under dispute with the Mexican Tax Authority or items that are similar to such
payments, and excluding (i) any Taxes arising from an event that is not in the
ordinary course of business and that occurs on the Closing Date but after the
Closing as a result of any action taken by the Purchasers or their Affiliates
and (ii) any Taxes that are taken into account in determining Current
Liabilities, (B) any Transfer Taxes for which Sellers are liable under
Section 10.4 of this Agreement and (C) any breach of a representation or
warranty contained in Section 3.7 or any breach or violation of any provision in
this Article X.

 

(b)           The Purchasers shall jointly and severally indemnify the Sellers
from, against and in respect of (A) any Taxes that are imposed on or with
respect to the Purchased Assets or any Purchased Entity or any Subsidiary
thereof with respect to any taxable period, or portion thereof, beginning after
the Closing Date, (B) any Taxes arising from an event that is not in the
ordinary course of business and that occurs on the Closing Date but after the
Closing as a result of any action taken by the Purchasers or their Affiliates,
(C) any Taxes that are actually paid by the Sellers or their Affiliates (other
than the Purchased Entities or their Subsidiaries) that are taken into account
in determining Current Liabilities, (D) any Transfer Taxes for which the
Purchasers are liable under Section 10.4 and (E) any breach of a representation
or warranty contained in Section 4.15 or any breach or violation of any
provision in this Article X.

 

(c)           To the extent permitted by Law, the taxable periods of the
Business Owning Entities shall end at the close of business on the Closing
Date.  Whenever it is necessary to determine the liability for Taxes of the
Business Owning Entities for a portion of a taxable year or period that begins
on or before and ends after the Closing Date, the determination of the Taxes for
the portion of the taxable year or period ending on, and the portion of the
taxable year or period beginning after, the Closing Date shall be determined by
an interim closing of the books by assuming that the taxable year or period
ended at the close of business on the Closing Date, except that exemptions,
allowances or deductions that are calculated on an annual basis shall be
prorated on the basis of the number of days in the annual period elapsed through
the Closing Date as compared to the number of days in the annual period elapsing
after the Closing Date.  With regard to ad valorem, property or similar Taxes,
the total amount of such Taxes allocable to the Sellers shall be the product of
(i) such Tax for the entirety of the Tax period including the Closing Date,
multiplied by (ii) a fraction, the numerator of which is the number of days in
such Tax period prior to the Closing Date and the denominator of which is the
total number of days in the Tax period, and the balance of such Taxes shall be
allocated to Purchasers.

 

86

--------------------------------------------------------------------------------


 

(d)             For purposes of this Agreement, in the case of the Texas
franchise tax or any other Tax that is (i) paid for the privilege of doing
business during a period (a “privilege period”) and (ii) computed based on
business activity occurring during an accounting period ending prior to the
privilege period (including, for Texas franchise tax purposes, the accounting
periods prescribed by Texas Tax Code Section 171.1532), any reference to a
“taxable period,” “taxable year” or “annual period” shall mean such accounting
period and not the privilege period.

 

Section 10.2         Tax Returns.

 

(a)             Petroleum Geo-Services, Inc. shall cause to be included in the
consolidated federal income Tax Returns (and the state income Tax Returns of any
state that permits consolidated, combined, unitary or similar income Tax
Returns, if any) of the PGS Group all Tax Items of PGS Onshore, Inc. through the
Closing Date that are required to be included therein and shall cause such Tax
Returns to be properly filed on or before the Due Date and shall timely and
properly pay any Taxes shown to be due on such Tax Returns.  For purposes of
such Tax Returns, the Tax Items of PGS Onshore, Inc. will, to the extent
permitted by Law, be allocated to the period up to and including the Closing
Date and the period after the Closing Date by closing the books of PGS
Onshore, Inc. as of the end of the Closing Date.

 

(b)             The Sellers shall prepare, or cause to be prepared, and properly
file or cause to be properly filed when due all Tax Returns with respect to the
Purchased Entities and their Subsidiaries, other than the Tax Returns described
in Section 10.2(a) and Tax Returns of PGS Mexicana, S.A. de C.V. and PGS
Administración y Servicios S.A. de C.V., that are required to be filed after the
Closing Date for the 2009 calendar year, and shall timely and properly pay any
Taxes shown to be due on such Tax Returns.

 

(c)             The Purchasers shall prepare, or cause to be prepared, and
properly file or cause to be properly filed when due all Tax Returns with
respect to the Purchased Entities and their Subsidiaries, other than the Tax
Returns described in Section 10.2(a) and Section 10.2(b), that are required to
be filed after the Closing Date and shall timely and properly pay any Taxes
shown to be due on such Tax Returns.

 

(d)             Except as required by Law, without the prior written consent of
the Purchaser Tax Representative (which consent shall not be unreasonably
withheld), all Tax Returns that are prepared by the Sellers pursuant to
Section 10.2(b), and the portion of any Tax Return described in
Section 10.2(a) relating exclusively to PGS Onshore, Inc. (a “Separate Company
Tax Return”), shall be prepared on a basis consistent with prior periods and
none of the Purchased Entities or their Subsidiaries shall make or change any
election, adopt or change an annual accounting period, change any accounting
method, or file any amended Tax Return if such change or amendment would have
the effect of increasing the Tax liability of the Purchased Entities for any
taxable period, or portion thereof, beginning after the Closing Date.

 

87

--------------------------------------------------------------------------------

 


 

(e)           The Sellers and Purchasers shall cooperate with each other and
shall make available all necessary records and timely take all action necessary
to allow each party to prepare and file any Tax Return described in this
Section 10.2.

 

(f)            If any of the Purchasers or the Sellers may be liable for any
portion of the Tax payable in connection with any Tax Return to be filed by the
other, the Tax Representative of the party responsible under this Agreement for
filing such Tax Return (the “Preparer”) shall prepare and deliver to the Tax
Representative of the other party (the “Payor”) not later than 14 days before
the Due Date a draft of such Tax Return (or, in the case of a Tax Return
described in Section 10.2(a), the Separate Company Tax Return), any schedules,
work papers and other documentation then available that are relevant to the
preparation of the portion of such Tax Return or Separate Company Tax Return for
which the Payor is or may be liable under this Agreement and a statement setting
forth in reasonable detail the amount of Taxes proposed to be payable with
respect to such Tax Return or Separate Company Tax Return for which the Payor is
liable under this Agreement.  The Payor shall, prior to the filing of the Tax
Return, have the opportunity to review and consent (which consent shall not be
unreasonably withheld) at any time not later than 5 Business Days after receipt
of such draft and statement with respect to Tax Items for which the Payor may be
liable under this Agreement (the “Payor Portion”).  In the event that the Payor
does not consent to the treatment of the Payor Portion, the Tax Representatives
shall work together, each acting in good faith, to agree on the treatment of
such Payor Portion.  Not later than 30 days after filing, the Purchasers shall
provide the Seller Tax Representative with copies of all Tax Returns filed, or
caused to be filed, by the Purchasers with respect to the Purchased Entities for
taxable periods ending on or before the Closing Date, for Straddle Periods and
for the 2009 calendar year Tax Returns of PGS Mexicana, S.A. de C.V. and PGS
Administración y Servicios, S.A. de C.V., and the Sellers shall provide the
Purchaser Tax Representative with copies of any Separate Company Tax Return and
of all Tax Returns filed, or caused to be filed, after the Closing Date by the
Sellers pursuant to Section 10.2(b).  The Payor shall pay to the Preparer the
amount of the Taxes with respect to any such Tax Return or Separate Company Tax
Return for which the Payor is liable on or before the date one day before the
Due Date for such Taxes (provided that the Preparer has provided written
notification to the Payor of such Due Date).

 

(g)           The Seller Tax Representative shall provide to the Purchaser Tax
Representative within 90 days after the Closing Date copies of Tax Returns and
all books and records with respect to Taxes of the Purchased Entities and their
Subsidiaries that are in the possession of PGS or an Affiliate of PGS, but are
not in the possession of the Purchased Entities or their Subsidiaries, as of the
Closing Date.

 

Section 10.3         Contest Provisions.   The Purchasers, on the one hand, and
the Sellers, on the other hand (the “Recipient”), shall notify the Tax
Representative of the other party in writing not later than the earlier of
(i) 30 days after receipt by the Recipient or an Affiliate thereof of written
notice (a “Proceeding Notice”) of any pending or threatened audits, adjustments,
assessments or other proceedings (a “Tax Audit”) that may affect the liability
for Taxes of such other party or (ii) 15 days prior to the deadline for
responding to the Proceeding Notice.  If the Recipient fails to give such notice
to the Tax Representative of the other party, it shall not be

 

88

--------------------------------------------------------------------------------


 

entitled to indemnification for any Taxes arising in connection with such Tax
Audit to the extent such failure to give notice adversely affects the other
party’s right to participate in the Tax Audit or otherwise prejudices the other
party.  If, as a result of a “Determination” (as defined in Section 1313 of the
Code), a party to this Agreement is entitled to indemnification for any Taxes
arising in connection with a Tax Audit, the party responsible for such
indemnification shall pay the amount of such Taxes due to the Tax Representative
of the party entitled to indemnification no later than 15 days after the date
the payment of such additional Taxes is made, provided the Tax Representative of
the party responsible for such indemnification has received a written request
for such payment setting forth in reasonable detail the amount of the requested
payment.  If such Tax Audit relates to any taxable period ending on or before
the Closing Date (and including the 2009 calendar year if the Closing occurs in
2009), the Sellers shall, at their expense, control the defense and settlement
of such Tax Audit.  If such Tax Audit relates to any taxable period ending after
the Closing Date (but excluding the 2009 calendar year if the Closing occurs in
2009), the Purchasers shall, at their expense, control the defense and
settlement of such Tax Audit.  The Tax Representative of the party in control of
the defense or settlement of any Tax Audit that relates to Taxes for which the
other party may be liable under this Agreement shall keep the Tax Representative
of the other party informed of the progress of such Tax Audit.  The parties
shall cooperate with each other and with their respective Affiliates in the
negotiation and settlement of any Tax Audit described in this Section 10.3.  The
Sellers shall provide or cause to be provided to the Purchaser Tax
Representative necessary authorizations, including powers of attorney, to
control the defense or settlement of any Tax Audit that the Purchasers are
entitled to control pursuant to this Section 10.3 and shall execute or cause to
be executed any documents necessary for the Sellers to defend or settle any such
Tax Audit.   Likewise the Purchasers shall provide or cause to be provided to
the Seller Tax Representative necessary authorizations, including powers of
attorney, to control the defense or settlement of any Tax Audit that the Sellers
are entitled to control pursuant to this Section 10.3 and shall execute or cause
to be executed any documents necessary for the Sellers to defend or settle any
such Tax Audit.  For any Tax Audit where both Sellers and Purchasers are liable
for Taxes under this Agreement, such Tax Audit shall not be finally settled
without the prior written consent of the non-controlling party, which consent
shall not be unreasonably withheld.

 

Section 10.4         Transfer Taxes.   Transfer Taxes shall be borne 50 percent
by the Sellers and 50 percent by the Purchasers.  Notwithstanding Section 10.2
of this Agreement, which shall not apply to Tax Returns relating to Transfer
Taxes, any Tax Returns that must be filed in connection with Transfer Taxes
shall be prepared and filed when due by the party primarily or customarily
responsible under the applicable local law for filing such Tax Returns, and such
party shall use its commercially reasonable efforts to provide such Tax Returns
to the Tax Representative of the other party at least 10 days prior to the Due
Date for such Tax Returns.  Purchasers and Sellers further agree to use (and to
cause their Affiliates to use) their reasonable best efforts to obtain any
certificate or other document from any Tax Authority or any other Person as may
be necessary to mitigate, reduce or eliminate any Transfer Taxes, provided such
efforts will not adversely affect the party to whom the request is made.

 

Section 10.5         Value Added Taxes

 

(a)           Any VAT payable with respect to the Transactions shall, as between
the Sellers and Purchasers, be payable by the Purchasers.  The Purchaser shall,
within 10 days of a

 

89

--------------------------------------------------------------------------------


 

written demand being made by Seller (such demand being accompanied by a valid
VAT tax invoice issued by Seller to Purchaser and reasonable evidence of
Seller’s liability to account for such VAT), pay to Seller the amount of VAT
payable in respect of such Transaction.  If the relevant Tax Authorities
subsequently determine that a supply should have been exempt, subject to a
reduced rate of VAT or zero-rated for VAT purposes, either as the supply of a
going concern or pursuant to Article 56 of the European Union Directive on VAT,
or pursuant to any other applicable Law, Seller shall repay to Purchaser the
amount of any VAT previously paid by Purchaser.

 

(b)           If Purchaser reasonably determines that any portion of the
Transactions meets the requirements for VAT exemption or zero-rating for VAT
purposes as the supply of a going concern, or pursuant to Article 56 of the
European Union Directive on VAT, or pursuant to any other applicable Law, then
the provisions of Section 1.2(a) shall not apply and instead Sellers agree that
the Transactions are exempt or zero-rated (as applicable) for VAT purposes.  If
it later is determined by any Taxing Authority that any portion of the
Transactions are subject to VAT, the VAT will, as between the relevant Seller
and Purchasers, be payable by the Purchaser, and Purchaser shall, immediately
upon written demand made by Seller (such demand being accompanied by a valid VAT
tax invoice issued by relevant Seller to Purchaser reasonable evidence of
Seller’s liability to account for such VAT), pay or cause the relevant Purchaser
to pay to Seller the amount of VAT payable in respect of that portion of the
Transaction.

 

Section 10.6         Tax Sharing Agreements and Arrangements.  All Tax sharing
agreements, Tax allocation agreements or other similar agreements or
arrangements relating to the allocation or responsibility for Taxes between or
among any of the Purchased Entities or any of their Subsidiaries, the Sellers or
any of their Affiliates shall be terminated with respect to any of the Purchased
Entities and any of their Subsidiaries prior to Closing, and all obligations of
the Purchased Entities and their Subsidiaries thereunder shall be released in
full so that as of Closing none of the Purchased Entities or any of their
Subsidiaries shall have any liability under any such agreement or arrangement.

 

Section 10.7         Section 338 Elections.  Purchasers or their Affiliates will
not make an election under Section 338 of the Code for PGS Onshore, Inc. or any
of its Subsidiaries without the prior written consent of Sellers.  Should the
Purchasers or their Affiliates make any election under Section 338 of the Code
for any other of the Purchased Entities or their Subsidiaries, written notice
will be provided to the Seller Tax Representative.

 

Section 10.8         Tax Refunds.  The Purchasers agree to pay to the Seller Tax
Representative any refund received (whether by payment, credit, offset or
otherwise) by the Purchasers or their Affiliates in respect of any Taxes for
which any Seller is liable hereunder, other than Taxes that are taken into
account in determining Current Assets (whether such Taxes were paid before or
after the Closing), within 30 days after such refund is received.  The parties
(and their Affiliates) shall cooperate in order to take any necessary steps to
claim any such refund provided that the out-of-pocket costs of obtaining such a
refund shall be borne by the Sellers.

 

90

--------------------------------------------------------------------------------


 

Section 10.9         Additional Tax Indemnifications.

 

In the event the liability of a non-U.S. Business Owning Entity for Taxes for
which the Sellers are liable under Section 10.1(a) is increased and the
particular Tax Item that produced such increase results, directly or indirectly,
in a reduction in the liability of the Purchased Entities or their Affiliates
for Taxes (a “Purchaser Tax Benefit”), the Purchasers shall be liable for and
shall pay to the Seller Tax Representative the amount of such Purchaser Tax
Benefit, provided that such amount shall not exceed the amount of the additional
Taxes payable by the Sellers or their Affiliates resulting from such Tax Item (a
“Seller Tax Detriment”).  Such payment shall be made within 30 days of the Due
Date of the Tax Return for the taxable period during which the Purchaser Tax
Benefit was recognized.  In no event shall the Purchaser or its Affiliates have
an obligation to pay the Seller or its Affiliates until such time as any
Purchaser Tax Benefit is actually recognized by use of the particular Tax Item
giving rise to the Purchaser Tax Benefit on a Tax Return.  In the event of the
later adjustment, in whole or in part, of any Tax Item that produced the
Purchaser Tax Benefit or the Seller Tax Detriment, the Seller Tax Representative
shall refund to the Purchaser Tax Representative any amount previously paid
under this Section 10.9 that is determined not to be owing as a result of such
adjustment, or the Purchaser Tax Representative shall further remit to the
Seller Tax Representative the amount of any increase in the amount required to
be paid under this Section 10.9 as a result of such adjustment.  The Tax
Representatives shall promptly notify each other of any Purchaser Tax Benefit
and Seller Tax Detriment and provide details supporting the calculation of the
amount of such Purchaser Tax Benefit or Seller Tax Detriment.  The amount of any
Purchaser Tax Benefit or Seller Tax Detriment shall be determined by comparing
the Taxes payable without the adjustment in question with the Taxes payable
after taking into account such adjustment.

 

Section 10.10       Assistance and Cooperation.   The parties agree that, after
the Closing Date:

 

(a)           Each party shall cooperate fully in assisting (and causing their
respective Affiliates to assist) the other party in preparing any Tax Returns
that such other party is responsible for preparing and filing;

 

(b)           The parties shall cooperate fully (and cause their respective
Affiliates to cooperate fully) in preparing for any Tax Audits, or disputes with
Tax Authorities, relating to any Tax Returns or Taxes on or with respect to the
Purchased Assets or any of the Purchased Entities, including providing access to
relevant books and records relating to Taxes at issue;

 

(c)           The parties shall make available (and cause their respective
Affiliates to make available) to each other as reasonably requested all relevant
books and records relating to Taxes;

 

(d)           Each party shall promptly furnish the Tax Representative of the
other party with copies of all relevant correspondence received by such party or
its Affiliates from any Tax Authority in connection with any liability for Taxes
for which such other party may have an indemnification obligation under this
Agreement;

 

(e)           The Purchasers will retain (and will cause the Purchased Entities
to retain) copies of all Tax Returns and books and records with respect to Taxes
for which the Sellers may

 

91

--------------------------------------------------------------------------------


 

have an indemnification obligation under this Agreement until the expiration of
the applicable statute of limitations of the respective taxable periods to which
such obligation may relate, and to abide by all record retention agreements
entered into with any Tax Authority with respect thereto; and

 

(f)            Except as otherwise provided in this Agreement, the party
requesting assistance or cooperation shall bear the other party’s (or its
Affiliates’) out-of-pocket expenses in complying with such request to the extent
that those expenses are attributable to fees and other costs of unaffiliated
third-party service providers.

 

Section 10.11       Survival.   The provisions of this Article X shall survive
until such time as the statute of limitations runs for the Tax matter to which
the relevant provision applies.

 

Section 10.12       Conflict.   In the event of a conflict between the
provisions of this Article X and any other provision of this Agreement, the
provisions of this Article X shall control.  The provisions of Article VII shall
not apply to any Taxes or any indemnification claims relating to Taxes.

 

ARTICLE XI.
MISCELLANEOUS

 

Section 11.1         Notices.  All notices or communications hereunder shall be
in writing (including facsimile or similar writing) addressed as follows:

 

To Geokinetics or Purchaser:

 

Geokinetics, Inc.

1500 CityWest Blvd #800

Houston, Texas 77042

Attention:  Richard F. Miles

Facsimile:  (713) 850-7330

 

With a copy (which shall not constitute notice) to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention:  Guy Young

Facsimile:  (713) 236-5699

 

To PGS or a Seller:

 

Petroleum Geo-Services ASA

Strandveien 4

P.O. Box 89

N-1325 Lysaker

Norway

Attention:  General Counsel

Facsimile:  +47 67 53 68 83

 

92

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attention:  Joe S. Poff

Facsimile:  713.229.7710

 

Any such notice or communication shall be effective when actually received, in
each case addressed as above (or to such other address as such party may
designate in writing from time to time).

 

Section 11.2         Severability.  If any provision of this Agreement shall be
declared invalid or illegal, in whole or in part, or is incapable of being
enforced by Law or public policy, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of this Agreement,
which shall remain in full force and effect.

 

Section 11.3         Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, and assigns; provided, however, that neither this
Agreement nor any rights hereunder shall be assignable by any of the parties
hereto without the prior written consent of (i) in the case of an assignment by
any Purchaser, PGS or (ii) in the case of an assignment by any Seller,
Geokinetics; provided, that any Seller and any Purchaser may assign and delegate
its rights, interests and obligations hereunder to one or more wholly-owned
direct or indirect Subsidiaries of PGS (in the case of a Seller) or of
Geokinetics (in the case of a Purchaser), upon written notice to the other
parties to this Agreement (which notice shall contain a representation that the
assignee is a wholly-owned Subsidiary of PGS or Geokinetics, as the case may be)
at or before the Closing Date, in which event assignor shall remain liable for
all of its obligations under this Agreement and such assignee Subsidiary or
Subsidiaries shall, together with the assignor, be jointly and severally liable
for such obligations.  Notwithstanding the proviso contained in the immediately
preceding sentence, a party to this Agreement may not assign its rights,
interests and obligations hereunder if such assignment could reasonably be
expected to result in a delay or impediment to consummating the Transactions,
including, without limitation, due to the need to obtain the consent of any
third party, including any Governmental Authority, not otherwise required to
consummate the Transactions.  Any assignment in violation of this Agreement
shall be null and void.

 

Section 11.4         Interpretation.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All article, section, subsection, clause,
schedule and exhibit references used in this Agreement are to articles,
sections, subsections, clauses, schedules and exhibits to this Agreement unless
otherwise specified.  All schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.  Unless the context of this Agreement clearly requires otherwise,
(a) the singular shall include the plural and the plural shall include the
singular wherever and as often as may be appropriate, (b) the words

 

93

--------------------------------------------------------------------------------


 

“includes” or “including” shall mean “includes without limitation” and
“including without limitation” or (c) the words “hereof,” “hereby,” “herein,”
“hereunder” and similar terms in this Agreement shall refer to this Agreement as
a whole and not any particular Section or Article in which such words appear.

 

Section 11.5         Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same Agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to each party.

 

Section 11.6         Entire Agreement.  This Agreement, the Ancillary Agreements
and the Confidentiality Agreement represent the entire Agreement of the parties
with respect to the subject matter of this Agreement and shall supersede any and
all previous contracts, arrangements or understandings between the parties with
respect to the subject matter of this Agreement.

 

Section 11.7         Governing Law.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of Texas,
without reference to rules relating to conflicts of law.

 

Section 11.8         Submission to Jurisdiction.  Each party consents to
personal jurisdiction in any action arising out of or relating to this Agreement
brought in the U.S. District Court for the Southern District of Texas, Houston
Division, or any Texas state court in Harris County having subject matter
jurisdiction as to a matter arising out of or relating to this Agreement (and
the appropriate appellate courts), and each of the parties hereto agrees that
any action instituted by it arising out of or relating to this Agreement will be
instituted exclusively in one of the above specified courts.  Each party agrees
that a final judgment in any dispute or action so brought will be conclusive and
may be enforced by dispute or action on the judgment or in any other manner
provided at law (common, statutory or other) or in equity.  Each party waives
any defense of inconvenient forum to the maintenance of any dispute or action so
brought.

 

Section 11.9         Attorneys’ Fees.  If any action at law or equity, including
an action for declaratory relief, is brought to enforce or interpret any
provision of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and expenses from the other party, which fees and
expenses shall be in addition to any other relief which may be awarded.

 

Section 11.10       No Third Party Beneficiaries.  Except as provided in
Section 7.1 and Section 7.2, no Person other than the parties is an intended
beneficiary of this Agreement or any portion of this Agreement.

 

Section 11.11       Authorization.

 

(a)           Each Seller, by its execution of this Agreement, hereby
irrevocably authorizes PGS to provide all notices on behalf of such Seller, to
make all decisions that are to be made by the Sellers under this Agreement, to
exercise or waive any rights of such Seller under this Agreement and to take all
other actions to be taken by the Sellers under this Agreement.  Any action or
inaction of PGS under or pursuant to this Agreement shall be

 

94

--------------------------------------------------------------------------------


 

binding upon all the Sellers as if performed by all the Sellers, and, thus,
whenever the “Sellers” are authorized, empowered or directed to exercise any
right, take any action or inaction or make any decision or determination under
or pursuant to this Agreement, such may be taken and accomplished only by PGS
(and not by the Sellers) and shall not require the consent or approval of the
Sellers.  The Purchasers shall have the right to deal exclusively with PGS, as
the representative of the Sellers, with respect to all matters arising under or
relating to this Agreement.  The Purchasers may rely upon any action taken by
PGS on behalf of the Sellers under this Agreement.  Without limiting the
generality of the foregoing, PGS may (a) receive or give all written notices,
instructions and other communications hereunder and (b) grant waivers and
consents to the Purchasers in connection with this Agreement and the
Transactions.  PGS shall have no liability to the Sellers for decisions made by
it or actions taken by it on behalf of the Sellers as permitted pursuant to this
Section 11.11(a) unless such decision or action is due to the gross negligence
or intentional misconduct of PGS.  Notwithstanding the foregoing, nothing in
this Section 11.11(a) shall relieve any Seller from any obligation it may have
under this Agreement, and each Seller shall be required to take each affirmative
action as to which such Seller has an obligation hereunder (including, without
limitation, the obligation to execute and deliver to the Purchasers the
documents to be delivered to the Purchasers at Closing in accordance with
Section 6.5(a) and the other provisions of this Agreement).

 

(b)           Each Purchaser, by its execution of this Agreement, hereby
irrevocably authorizes Geokinetics to provide all notices on behalf of such
Purchaser, to make all decisions that are to be made by the Purchasers under
this Agreement, to exercise or waive any rights of such Purchaser under this
Agreement and to take all other actions to be taken by the Purchasers under this
Agreement.  Any action or inaction of Geokinetics under or pursuant to this
Agreement shall be binding upon all the Purchasers as if performed by all the
Purchasers, and, thus, whenever the “Purchasers” are authorized, empowered or
directed to exercise any right, take any action or inaction or make any decision
or determination under or pursuant to this Agreement, such may be taken and
accomplished only by Geokinetics (and not by the Purchasers) and shall not
require the consent or approval of the Purchasers.  The Sellers shall have the
right to deal exclusively with Geokinetics, as the representative of the
Purchasers, with respect to all matters arising under or relating to this
Agreement.  The Sellers may rely upon any action taken by Geokinetics on behalf
of the Purchasers under this Agreement.  Without limiting the generality of the
foregoing, Geokinetics may (a) receive or give all written notices, instructions
and other communications hereunder and (b) grant waivers and consents to the
Sellers in connection with this Agreement and the Transactions.  Geokinetics
shall have no liability to the Purchasers for decisions made by it or actions
taken by it on behalf of the Purchasers as permitted pursuant to this
Section 11.11(b) unless such decision or action is due to the gross negligence
or intentional misconduct of Geokinetics.  Notwithstanding the foregoing,
nothing in this Section 11.11(b) shall relieve any Purchaser from any obligation
it may have under this Agreement, and each Purchaser shall be required to take
each affirmative action as to which such Purchaser has an obligation hereunder
(including, without limitation, the obligation to execute and deliver to the
Sellers the documents to be delivered to the Sellers at Closing in accordance
with Section 6.5(b) and the other provisions of this Agreement).

 

95

--------------------------------------------------------------------------------


 

Section 11.12       Disclosure Schedules.  The disclosures made on any
disclosure schedule, including the Seller Disclosure Schedule and the Purchaser
Disclosure Schedule, with respect to any representation or warranty shall be
deemed to be made with respect to any other representation or warranty requiring
the same or similar disclosure to the extent that the relevance of such
disclosure to other representations and warranties is reasonably evident from
the face of the disclosure schedule.  The inclusion of any matter on any
disclosure schedule will not be deemed an admission by any party that such
listed matter is material or that such listed matter has or would have a Seller
Material Adverse Effect or a Purchaser Material Adverse Effect, as applicable.

 

Section 11.13       Extensions, Waivers, Etc.  At any time prior to the Closing
Date, Purchasers and Sellers may:

 

(a)           extend the time for the performance of any of the obligations or
acts of the other party; or

 

(b)           waive any inaccuracies in the representations and warranties of
the other party contained in this Agreement or in any document delivered
pursuant hereto.

 

Notwithstanding the foregoing, no failure or delay by any Purchaser or any
Seller in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

 

Section 11.14       Specific Performance.  The parties to this Agreement agree
that, if the obligations to pay the Purchase Price or to consummate the
Transactions or other covenants or agreements in this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur, no adequate remedy at law would exist and
damages would be difficult to determine, and that the parties shall be entitled
to specific performance of such terms of this Agreement and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy, in addition to any other remedy to which they are entitled at law or in
equity; provided, however, that from and after Closing, this Section 11.14 shall
not apply to covenants or agreements in this Agreement that by their terms are
to be performed prior to or at Closing.

 

Section 11.15       Parent Assurances.  Geokinetics hereby unconditionally and
irrevocably guarantees to the Sellers the performance in full by each Purchaser
of the obligations of such Purchaser hereunder, including, without limitation,
the obligation of such Purchaser to pay the Purchase Price payable by such
Purchaser in accordance with Section 1.4 and the obligations of such Purchaser
under Article VII.  Geokinetics hereby waives all defenses as a surety including
notice, and agrees that its obligations under this Section 11.15 shall not be
impaired, diminished or discharged by any extension of time granted by the
Sellers, by any course of dealing between the parties, or by any events or
circumstances that might operate to discharge a guarantor.  Geokinetics shall
remain liable on its obligations hereunder until such time as the obligations of
the Purchasers under this Agreement have expired.  Geokinetics waives the right
to require any Seller to first proceed against any Purchaser with respect to any
dispute, controversy, or claim

 

96

--------------------------------------------------------------------------------


 

arising out of or related to this Agreement, and agrees that any such dispute,
controversy, or claim may be brought directly against Geokinetics, the
Purchasers, or against any one or more of them.

 

Section 11.16       Agreement with Series B Holders.  At or prior to the
Effective Time, Geokinetics has entered into an agreement with the Series B
Holders related to the Transactions (the “Series B Agreement”).  Since the
Effective Time, the Series B Agreement has not been amended, modified or
terminated.  Geokinetics shall use its best efforts to take, or cause to be
taken, all actions to do, or cause to be done, all things necessary, proper or
advisable to implement and enforce the Series B Agreement. Without the Sellers’
written consent (which shall not be unreasonably withheld in the case of actions
required by the NYSE AMEX, but which may be granted or withheld in the Sellers’
sole discretion in all other instances), Geokinetics shall not change, amend,
terminate or otherwise modify the Series B Agreement or cancel or waive any
obligation of the applicable Series B Holders under the Series B Agreement.  The
parties agree and understand that it shall not be unreasonable for any Seller to
withhold consent to any change, amendment, termination or modification
contemplated in the previous sentence if such action adversely impacts such
Seller.

 

Section 11.17       Purchase Price Allocation.

 

(a)           The portion of the Purchase Price (without regard to Assumed
Liabilities, Net Working Capital and Funded Indebtedness) allocated among the
Purchased Assets and the Purchased Securities shall be as set forth in
Section 11.17(a) of the Seller Disclosure Schedule. No party (or its Affiliates)
will assert or maintain a position inconsistent with this allocation in
connection with any Tax Return, Tax Audit or other matter related to Taxes.

 

(b)           Within 60 days after the amount of the Cash Consideration has been
determined under Section 1.6, the Purchaser Tax Representative shall prepare and
deliver to the Seller Tax Representative a draft of a revised
Section 11.17(a) of the Seller Disclosure Schedule (the “Final Allocation
Schedule”) that takes into account the Cash Consideration and the Assumed
Liabilities.  The allocations set forth on the Final Allocation Schedule will be
consistent with those in Section 11.17(a) of the Seller Disclosure Schedule and
will be made in accordance with the principles of Section 1060 of the Code.  The
template of the Final Allocation Schedule is attached hereto as
Section 11.17(b) of the Seller Disclosure Schedule.  The Tax Representatives
shall work together, each acting in good faith, to agree on the Final Allocation
Schedule. In the event the Tax Representatives are unable to agree on the Final
Allocation Schedule in such manner, then each of the Purchasers and the Sellers
and their respective Affiliates (acting reasonably and in good faith) shall be
free to use their own allocation of the Purchase Price among the Purchased
Assets and the Purchased Securities, provided that any such allocation must be
consistent with the allocation set forth in Section 11.17(a) of the Seller
Disclosure Schedule. In the event the Tax Representatives do agree on the Final
Allocation Schedule, then such allocation shall be binding on the Purchasers,
the Sellers, and their respective Affiliates for federal, state, local, foreign
and other Tax reporting purposes, and none of them will assert or maintain a
position inconsistent with such allocation in connection with any Tax Return,
Tax Audit or other matter related to Taxes.

 

97

--------------------------------------------------------------------------------


 

Section 11.18       Control of Operations.  Nothing contained in this Agreement
shall give Geokinetics or the Purchasers, directly or indirectly, the right to
control or direct the conduct of the Business prior to the Closing. Prior to the
Closing, Sellers shall exercise, consistent with the terms and conditions of
this Agreement, complete control and supervision over their operations,
including the Business.

 

Section 11.19       Additional Sellers and Purchasers.

 

(a)           If, prior to Closing, PGS or a Subsidiary of PGS, other than a
Business Owning Entity, engages in the Business, PGS shall promptly notify
Purchasers of (i) the identity of the Subsidiary engaging in the Business,
(ii) the jurisdiction in which the Business is being conducted by the
Subsidiary, and (iii) a brief description of the Business conducted, and shall
provide copies of any Contracts related to such Business; provided, that for
this purpose, submitting a bid for work will not constitute the conduct of the
Business.  PGS and Geokinetics shall cooperate in good faith to transfer such
Business to a Purchaser (or another Subsidiary of Geokinetics which shall become
a Purchaser hereunder) at the Closing.  Such cooperation shall include PGS
causing the Subsidiary engaged in the Business to enter into a counterpart of
this Agreement as an Asset Seller (or the parent of such Subsidiary as a Seller)
and Geokinetics designating a Purchaser (or another Subsidiary of Geokinetics
which shall become a party to this Agreement as a Purchaser) to acquire the
assets and assume the liabilities used in the Business.

 

(b)           Prior to Closing, PGS shall cause any Seller that is not a party
to this Agreement as of the Effective Date to (i) duly and validly authorize by
all requisite corporate or other organizational action the execution, delivery
and performance of this Agreement and the Ancillary documents to which such
Seller is or will be a party, and (ii) execute and deliver to the Purchasers a
counterpart to this Agreement.  In addition, PGS shall cause each Seller listed
on Section 1.1 of the Seller Disclosure Schedule that has not executed this
Agreement on the Effective Date to comply with this Agreement as if such Seller
were a party to this Agreement from and after the Effective Date to the date
such Seller executes a counterpart of this Agreement as contemplated by this
Section.  Nothing in this Section shall amend, alter or qualify any
representation, warranty, covenant or agreement that a Seller has made in this
Agreement.

 

Section 11.20       Additional Services Agreement.  If requested by Sellers,
Purchasers and Sellers shall use commercially reasonable efforts to prepare,
execute and deliver, or cause to be prepared, executed and delivered, at Closing
a services agreement, the form of which shall be similar in form and scope to
the Transition Services Agreement, in which PGS Mexicana, S.A. de C.V. (or its
successor) shall provide certain mutually agreed services to the data processing
business unit of PGS conducted in Mexico.

 

 

[SIGNATURE PAGES FOLLOW]

 

98

--------------------------------------------------------------------------------

 


 

Geokinetics, the Purchasers, PGS and the Sellers have duly executed this
Agreement as of the Effective Date.

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GEOKINETICS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

 

 

 

 

 

 

GEOKINETICS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

 

 

 

 

 

 

GEOKINETICS EXPLORATION, INC.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

 

 

 

 

 

 

GEOKINETICS EXPLORATION PERU S.A.C.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GEOKINETICS SINGAPORE PTE LTD.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

 

 

 

 

 

 

GEOKINETICS GEOPHYSICAL DO BRASIL LTDA.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

Name:

Scott A. McCurdy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PETROLEUM GEO-SERVICES ASA

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

PETROLEUM GEO-SERVICES, INC.

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

PGS EXPLORATION (UK) LTD.

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

PGS GEOPHYSICAL AS

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

PGS ONSHORE, INC.

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PGS OVERSEAS AS

 

 

 

 

 

By:

/s/ Jostein Ueland

 

Name:

Jostein Ueland

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------